Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 1 of 61




DECLARATION OF G. BRADLEY
      WEINSHEIMER
              ATTACHMENT 2
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 2 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                          Author                    Recipient                            Attorney/Staff Name                      Subject and/or Description
CD-US-00007085A   CD-US-00007089A     pdf             Redacted         Deliberative Process                           Attachment         11/29/2017    Nance, Tennille (JMD)                                                                                               Internal DOJ strategic goals for proposed
                                                                                                                                                                                                                                                                           2018-2022, partially addressing securing the
                                                                                                                                                                                                                                                                           borders and enhancing immigration
                                                                                                                                                                                                                                                                           enforcement and adjudication; also addresses
                                                                                                                                                                                                                                                                           areas of cybercrime, violent crime, and violent
                                                                                                                                                                                                                                                                           crime and drugs, unrelated to immigration.

CD-US-00007118A   CD-US-00007126A     docx            Redacted         Deliberative Process                           Attachment          5/3/2018     Hamilton, Gene (OAG)                                                                                                Draft agenda, background, and talking poitns
                                                                                                                                                                                                                                                                           for principals discussion on immigration, with
                                                                                                                                                                                                                                                                           a focus on Zero Tolerance Policy

CD-US-00007128A   CD-US-00007136A     docx            Redacted         Deliberative Process                           Attachment          5/3/2018     Hamilton, Gene (OAG)                                                                                                Draft agenda, background,and talking points
                                                                                                                                                                                                                                                                           for principals discussion on immigration, with
                                                                                                                                                                                                                                                                           a focus on Zero Tolerance Policy

CD-US-00007148A   CD-US-00007148A     docx            Redacted         Deliberative Process                           Attachment          5/6/2018     Hamilton, Gene (OAG)                                                                                                Draft agenda, background,and talking points
                                                                                                                                                                                                                                                                           for principals discussion on immigration, with
                                                                                                                                                                                                                                                                           a focus on Zero Tolerance Policy

CD-US-00007162A   CD-US-00007169A     docx            Redacted         Deliberative Process                           Attachment          5/3/2018     Hamilton, Gene (OAG)                                                                                                Draft agenda, background,and talking points
                                                                                                                                                                                                                                                                           for principals discussion on immigration, with
                                                                                                                                                                                                                                                                           a focus on Zero Tolerance Policy

CD-US-00007229A   CD-US-00007229A     MSG             Redacted         Deliberative Process                             E-Mail            5/25/2018    Hamilton, Gene (OAG)          Whitaker, Matthew (OAG)                                                               Email forwarding draft Report on Securing the
                                                                                                                                                                                     <mwhitaker@jmd.usdoj.gov>; Cutrona,                                                   Southern Border seeking DOJ comments in
                                                                                                                                                                                     Danielle (OAG) <dcutrona@jmd.usdoj.gov>                                               response to request for clearance of the
                                                                                                                                                                                                                                                                           report with substantive dicussion of draft
                                                                                                                                                                                                                                                                           report
CD-US-00007230A   CD-US-00007248A     docx            Redacted         Deliberative Process                           Attachment          5/24/2018    Abbott, Christian                                                                                                   Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                           Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                           for consideration by the AG and for planned
                                                                                                                                                                                                                                                                           submission to the White House.
CD-US-00007378A   CD-US-00007382A     pdf             Redacted         Deliberative Process                           Attachment         11/29/2017    Nance, Tennille (JMD)                                                                                               Internal DOJ strategic goals for proposed
                                                                                                                                                                                                                                                                           2018-2022, partially addressing securing the
                                                                                                                                                                                                                                                                           borders and enhancing immigration
                                                                                                                                                                                                                                                                           enforcement and adjudication; also addresses
                                                                                                                                                                                                                                                                           areas of cybercrime, violent crime, and violent
                                                                                                                                                                                                                                                                           crime and drugs, unrelated to immigration.

CD-US-00007515A   CD-US-00007517A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018    Terwilliger, Zachary (ODAG)   Wetmore, David H. \(ODAG\)                David Wetmore, ODAG; Zach Terwilliger,      Internal DOJ emails discussing various issues
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>, Bolitho,       ODAG; Zach Bolitho, ODAG; Gene Hamilton,    for upcoming immigration meeting, including
                                                                                                                                                                                     Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov> OAG                                         status of various immigration related
                                                                                                                                                                                                                                                                           litigation.
CD-US-00007518A   CD-US-00007520A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018    Wetmore, David H. (ODAG)      Terwilliger, Zachary \(ODAG\)             David Wetmore, ODAG; Zach Terwilliger,      Internal DOJ emails discussing various issues
                                                                                                                                                                                     <zterwilliger@jmd.usdoj.gov>, Bolitho,    ODAG; Zach Bolitho, ODAG; Gene Hamilton,    for upcoming immigration meeting, including
                                                                                                                                                                                     Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov> OAG                                         status of various immigration related
                                                                                                                                                                                                                                                                           litigation.
CD-US-00007521A   CD-US-00007523A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018    Wetmore, David H. (ODAG)      Terwilliger, Zachary \(ODAG\)             David Wetmore, ODAG; Zach Terwilliger,      Internal DOJ emails discussing various issues
                                                                                                                                                                                     <zterwilliger@jmd.usdoj.gov>, Bolitho,    ODAG; Zach Bolitho, ODAG; Gene Hamilton,    for upcoming immigration meeting, including
                                                                                                                                                                                     Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov> OAG                                         status of various immigration related
                                                                                                                                                                                                                                                                           litigation.
CD-US-00007616A   CD-US-00007618A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018    Terwilliger, Zachary (ODAG)   Wetmore, David H. \(ODAG\)                 David Wetmore, ODAG; Zach Terwilliger,     Internal DOJ emails discussing various issues
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>, Bolitho,        ODAG; Zach Bolitho, ODAG; Gene Hamilton,   for upcoming immigration meeting, including
                                                                                                                                                                                     Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>, OAG                                        status of various immigration related
                                                                                                                                                                                     Murphy, Marcia \(ODAG\)                                                               litigation.
                                                                                                                                                                                     <mmurphy@jmd.usdoj.gov>




                                                                                                                                                      Page 1 of 60
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 3 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                   Recipient                              Attorney/Staff Name                      Subject and/or Description
CD-US-00007619A   CD-US-00007622A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018    Wetmore, David H. (ODAG)     Murphy, Marcia \(ODAG\)                   David Wetmore, ODAG; Zach Terwilliger,        Internal DOJ emails discussing various issues
                                                                                                                                                                                    <mmurphy@jmd.usdoj.gov>, Bolitho, Zachary ODAG; Zach Bolitho, ODAG; Gene Hamilton,      for upcoming immigration meeting, including
                                                                                                                                                                                    \(ODAG\) <zbolitho@jmd.usdoj.gov>,        OAG                                           status of various immigration related
                                                                                                                                                                                    Terwilliger, Zachary \(ODAG\)                                                           litigation.
                                                                                                                                                                                    <zterwilliger@jmd.usdoj.gov>

CD-US-00007623A   CD-US-00007625A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018    Murphy, Marcia (ODAG)        Wetmore, David H. \(ODAG\)                 David Wetmore, ODAG; Zach Terwilliger,       Internal DOJ emails discussing various issues
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,        ODAG; Zach Bolitho, ODAG; Gene Hamilton,     for upcoming immigration meeting, including
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>, OAG                                          status of various immigration related
                                                                                                                                                                                    Terwilliger, Zachary \(ODAG\)                                                           litigation.
                                                                                                                                                                                    <zterwilliger@jmd.usdoj.gov>

CD-US-00007664A   CD-US-00007666A     docx            Redacted         Deliberative Process                           Attachment          5/4/2018     Peter Ko (USAO SD CAL)       S.D. Ca. USAO; Dave Wetmore, ODAG; Gene                                                 Memorandum from USAO, S.D.Ca. to
                                                                                                                                                                                    Hamilton, OAG                                                                           OAG/ODAG regarding SDCA's Renewed
                                                                                                                                                                                                                                                                            Commitment to Immigration Enforcement
                                                                                                                                                                                                                                                                            and explaining legal and factual conditions in
                                                                                                                                                                                                                                                                            that area
CD-US-00007669A   CD-US-00007683A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018     Abbott, Christian            Dave Wetmore, ODAG; Gene Hamilton, OAG                                                  Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                            Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                            for consideration by the AG and for planned
                                                                                                                                                                                                                                                                            submission to the White House
CD-US-00007706A   CD-US-00007721A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018     Abbott, Christian            Mark Champoux, OLP DOJ; David Wetmore,                                                  Draft of Report on Securing the Southern
                                                                                                                                                                                    ODAG; Gene Hamilton, OAG; others                                                        Border for consideration by the AG and for
                                                                                                                                                                                                                                                                            planned submission to the White House
CD-US-00007727A   CD-US-00007742A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018     Abbott, Christian            Mark Champoux, OLP DOJ; David Wetmore,                                                  Draft of Report on Securing the Southern
                                                                                                                                                                                    ODAG; Gene Hamilton, OAG; others                                                        Border for consideration by the AG and for
                                                                                                                                                                                                                                                                            planned submission to the White House
CD-US-00007749A   CD-US-00007766A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018     Abbott, Christian            Mark Champoux, OLP DOJ; David Wetmore,                                                  Draft of Report on Securing the Southern
                                                                                                                                                                                    ODAG; Gene Hamilton, OAG; others                                                        Border for consideration by the AG and for
                                                                                                                                                                                                                                                                            planned submission to the White House;
                                                                                                                                                                                                                                                                            contains comments in margins
CD-US-00007804A   CD-US-00007819A     docx            Redacted         Deliberative Process                           Attachment          5/11/2018    Abbott, Christian            Laurence Rothenberg, OLP; Gene Hamilton,                                                Draft of Report on Ending "Catch & Release"
                                                                                                                                                                                    OAG; Dave Wetmore, ODAG; others                                                         for consideration by the AG and for planned
                                                                                                                                                                                                                                                                            submission to the White House;

CD-US-00007824A   CD-US-00007828A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018    Rohr, Karl                   Mark Champoux, OLP DOJ; David Wetmore,                                                Draft of sections of Report on Securing the
                                                                                                                                                                                    ODAG; Gene Hamilton, OAG; others                                                      Southern Border for consideration by the AG
                                                                                                                                                                                                                                                                          and for planned submission to the White
                                                                                                                                                                                                                                                                          House
CD-US-00007829A   CD-US-00007861A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018    Abbott, Christian            Laurence Rothenberg, OLP; Gene Hamilton,                                              Draft of Report on Ending "Catch & Release"
                                                                                                                                                                                    OAG; Dave Wetmore, ODAG; others                                                       for consideration by the AG and for planned
                                                                                                                                                                                                                                                                          submission to the White House; contains
                                                                                                                                                                                                                                                                          comments in margins
CD-US-00007869A   CD-US-00007870A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018    Tsethlikai, Serra (USAEO)    Hamilton, Gene \(OAG\)                   Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                        <ghamilton@jmd.usdoj.gov>, Lan, Iris     Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                    \(ODAG\) <irlan@jmd.usdoj.gov>, Wetmore,                                              the application of criminal immigration
                                                                                                                                                                                    David H. \(ODAG\)                                                                     prosecution and family separations; initial
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Wong,                                                      coordination response from DOJ; Legal
                                                                                                                                                                                    Norman \(USAEO\)                                                                      analysis and discussion regarding pending
                                                                                                                                                                                    <Norman.Wong@usdoj.gov>, Villegas, Dan                                                motion based on selective prosecution.
                                                                                                                                                                                    \(USAEO\) <Dan.Villegas@usdoj.gov>
CD-US-00007871A   CD-US-00007872A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018    Lan, Iris (ODAG)             Tsethlikai, Serra \(USAEO\)              Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                        <Serra.Tsethlikai@usdoj.gov>, Hamilton,  Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                    Gene \(OAG\) <ghamilton@jmd.usdoj.gov>,                                               the application of criminal immigration
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)                                                            prosecution and family separations; initial
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Wong,                                                      coordination response from DOJ; Legal
                                                                                                                                                                                    Norman \(USAEO\)                                                                      analysis and discussion regarding pending
                                                                                                                                                                                    <Norman.Wong@usdoj.gov>, Villegas, Dan                                                motion based on selective prosecution.
                                                                                                                                                                                    \(USAEO\) <Dan.Villegas@usdoj.gov>


                                                                                                                                                      Page 2 of 60
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 4 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                         Author                    Recipient                                Attorney/Staff Name                        Subject and/or Description
CD-US-00007876A   CD-US-00007877A     EML             Redacted         Deliberative Process                             E-Mail            5/11/2018    Wetmore, David H. (ODAG)    Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                    Email from USAEO conveying request that
                                                                                                                                                                                   Tsethlikai, Serra \(USAEO\)                                                                  DOJ develop a set of talking points regarding
                                                                                                                                                                                   <Serra.Tsethlikai@usdoj.gov>, Hamilton,                                                      the application of criminal immigration
                                                                                                                                                                                   Gene \(OAG\) <ghamilton@jmd.usdoj.gov>,                                                      prosecution and family separations; initial
                                                                                                                                                                                   Wong, Norman \(USAEO\)                                                                       coordination response from DOJ; Legal
                                                                                                                                                                                   <Norman.Wong@usdoj.gov>, Villegas, Dan                                                       analysis and discussion regarding pending
                                                                                                                                                                                   \(USAEO\) <Dan.Villegas@usdoj.gov>                                                           motion based on selective prosecution.

CD-US-00007881A   CD-US-00007881A     EML             Redacted         Deliberative Process                             E-Mail            5/11/2018    Lan, Iris (ODAG)            Terwilliger, Zachary \(ODAG\)                                                                Email communicating/summarizing email
                                                                                                                                                                                   <zterwilliger@jmd.usdoj.gov>, Bolitho,                                                       from USAEO with legal analysis of and
                                                                                                                                                                                   Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,                                                   prosecution status under Zero Tolerance
                                                                                                                                                                                   Wetmore, David H. \(ODAG\)                                                                   Policy
                                                                                                                                                                                   <dhwetmore@jmd.usdoj.gov>, O'Callaghan,
                                                                                                                                                                                   Edward C. \(ODAG\)
                                                                                                                                                                                   <ecocallaghan@jmd.usdoj.gov>

CD-US-00007882A   CD-US-00007883A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018    Tsethlikai, Serra (USAEO)   Wetmore, David H. \(ODAG\) \(JMD\)             Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                       <David.H.Wetmore@usdoj.gov>, Lan, Iris         Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                   \(ODAG\) \(JMD\) <Iris.Lan3@usdoj.gov>,                                                     the application of criminal immigration
                                                                                                                                                                                   Hamilton, Gene \(OAG\) \(JMD\)                                                              prosecution and family separations; initial
                                                                                                                                                                                   <Gene.Hamilton@usdoj.gov>, Wong, Norman                                                     coordination response from DOJ; Legal
                                                                                                                                                                                   \(USAEO\) <Norman.Wong@usdoj.gov>,                                                          analysis and discussion regarding pending
                                                                                                                                                                                   Villegas, Dan \(USAEO\)                                                                     motion based on selective prosecution.
                                                                                                                                                                                   <Dan.Villegas@usdoj.gov>
CD-US-00007884A   CD-US-00007885A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018    Tsethlikai, Serra (USAEO)   Wetmore, David H. \(ODAG\)                     Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                       <dhwetmore@jmd.usdoj.gov>, Lan, Iris           Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                   \(ODAG\) <irlan@jmd.usdoj.gov>, Hamilton,                                                   the application of criminal immigration
                                                                                                                                                                                   Gene \(OAG\) <ghamilton@jmd.usdoj.gov>,                                                     prosecution and family separations; initial
                                                                                                                                                                                   Wong, Norman \(USAEO\)                                                                      coordination response from DOJ; Legal
                                                                                                                                                                                   <Norman.Wong@usdoj.gov>, Villegas, Dan                                                      analysis and discussion regarding pending
                                                                                                                                                                                   \(USAEO\) <Dan.Villegas@usdoj.gov>                                                          motion based on selective prosecution.

CD-US-00007886A   CD-US-00007888A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018    Wetmore, David H. (ODAG)    Tsethlikai, Serra \(USAEO\)                    Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                       <Serra.Tsethlikai@usdoj.gov>, Lan, Iris        Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                   \(ODAG\) <irlan@jmd.usdoj.gov>, Hamilton,                                                   the application of criminal immigration
                                                                                                                                                                                   Gene \(OAG\) <ghamilton@jmd.usdoj.gov>,                                                     prosecution and family separations; initial
                                                                                                                                                                                   Wong, Norman \(USAEO\)                                                                      coordination response from DOJ; Legal
                                                                                                                                                                                   <Norman.Wong@usdoj.gov>, Villegas, Dan                                                      analysis and discussion regarding pending
                                                                                                                                                                                   \(USAEO\) <Dan.Villegas@usdoj.gov>                                                          motion based on selective prosecution.

CD-US-00007889A   CD-US-00007891A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018    Hamilton, Gene (OAG)        Wetmore, David H. \(ODAG\)                     Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                       <dhwetmore@jmd.usdoj.gov>, Tsethlikai,         Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                   Serra \(USAEO\)                                                                             the application of criminal immigration
                                                                                                                                                                                   <Serra.Tsethlikai@usdoj.gov>, Lan, Iris                                                     prosecution and family separations; initial
                                                                                                                                                                                   \(ODAG\) <irlan@jmd.usdoj.gov>, Wong,                                                       coordination response from DOJ; Legal
                                                                                                                                                                                   Norman \(USAEO\)                                                                            analysis and discussion regarding pending
                                                                                                                                                                                   <Norman.Wong@usdoj.gov>, Villegas, Dan                                                      motion based on selective prosecution.
                                                                                                                                                                                   \(USAEO\) <Dan.Villegas@usdoj.gov>
CD-US-00007892A   CD-US-00007894A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018    Wetmore, David H. (ODAG)    Hamilton, Gene \(OAG\)                         Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                       <ghamilton@jmd.usdoj.gov>, Tsethlikai, Serra   Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                   \(USAEO\) <Serra.Tsethlikai@usdoj.gov>, Lan,                                                the application of criminal immigration
                                                                                                                                                                                   Iris \(ODAG\) <irlan@jmd.usdoj.gov>, Wong,                                                  prosecution and family separations; initial
                                                                                                                                                                                   Norman \(USAEO\)                                                                            coordination response from DOJ; Legal
                                                                                                                                                                                   <Norman.Wong@usdoj.gov>, Villegas, Dan                                                      analysis and discussion regarding pending
                                                                                                                                                                                   \(USAEO\) <Dan.Villegas@usdoj.gov>                                                          motion based on selective prosecution.

CD-US-00007897A   CD-US-00007899A     docx            Redacted         Deliberative Process                           Attachment          5/14/2018    Minear, Matthew             Kaitlin Stoddard, DHS; Mark Champoux, OLP;                                                   Attorney review of catch and release report,
                                                                                                                                                                                   Gene Hamilton, OAG; Dave Wetmore, ODAG;                                                      comments, proposed revisions done line by
                                                                                                                                                                                   various others                                                                               line with legal analysis; additional comments
                                                                                                                                                                                                                                                                                include policy analysis

                                                                                                                                                      Page 3 of 60
                                                                                                           Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 5 of 61


                                                                                                                              CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim   Parent or Attachment     DOCDATE                          Author                      Recipient                    Attorney/Staff Name          Subject and/or Description
CD-US-00007900A   CD-US-00007924A     docx            Redacted         Deliberative Process                 Attachment          5/14/2018    Abbott, Christian              Karl Rohr, DHS; Kaitlin Stoddard, DHS; Mark                         Draft of Report on Ending "Catch & Release"
                                                                                                                                                                            Champoux, OLP; Gene Hamilton, OAG; Dave                             for consideration by the AG and for planned
                                                                                                                                                                            Wetmore, ODAG; various other                                        submission to the White House; contains
                                                                                                                                                                                                                                                comments in margins
CD-US-00007958A   CD-US-00007958A     EML             Redacted         Deliberative Process                   E-Mail            5/23/2018    Rothenberg, Laurence E (OLP)   Hamilton, Gene \(OAG\)                                              Email forwarding new draft of Report on
                                                                                                                                                                            <ghamilton@jmd.usdoj.gov>, Wetmore,                                 Ending “Catch and Release” for consideration
                                                                                                                                                                            David H. \(ODAG\)                                                   by DOJ and for planned submission to the
                                                                                                                                                                            <dhwetmore@jmd.usdoj.gov>, McHenry,                                 White House, with comments
                                                                                                                                                                            James \(EOIR\)
                                                                                                                                                                            <James.McHenry@EOIR.USDOJ.GOV>,
                                                                                                                                                                            Champoux, Mark \(OLP\)
                                                                                                                                                                            <mchampoux@jmd.usdoj.gov>
CD-US-00007959A   CD-US-00008028A     docx            Redacted         Deliberative Process                 Attachment          5/22/2018    Abbott, Christian              Laurence Rothenberg, OLP DOJ; Gene                                  New draft of Report on Ending “Catch and
                                                                                                                                                                            Hamilton, OAG; Dave Wetmore, ODAG; James                            Release” for consideration by DOJ and for
                                                                                                                                                                            McHenry, EOIR; Mark Champoux, OLP DOJ                               planned submission to the White House, with
                                                                                                                                                                                                                                                comments containing legal analysis
CD-US-00008041A   CD-US-00008042A     EML             Redacted         Deliberative Process                   E-Mail            5/29/2018    Rothenberg, Laurence E (OLP)   Hamilton, Gene \(OAG\)                                              Email forwarding new draft of Report on
                                                                                                                                                                            <ghamilton@jmd.usdoj.gov>, Wetmore,                                 Ending “Catch and Release” for consideration
                                                                                                                                                                            David H. \(ODAG\)                                                   by DOJ and for planned submission to the
                                                                                                                                                                            <dhwetmore@jmd.usdoj.gov>, McHenry,                                 White House, with comments
                                                                                                                                                                            James \(EOIR\)
                                                                                                                                                                            <James.McHenry@EOIR.USDOJ.GOV>,
                                                                                                                                                                            Champoux, Mark \(OLP\)
                                                                                                                                                                            <mchampoux@jmd.usdoj.gov>
CD-US-00008046A   CD-US-00008047A     EML             Redacted         Deliberative Process                   E-Mail            5/29/2018    Hamilton, Gene (OAG)           Rothenberg, Laurence E \(OLP\)                                      Email forwarding new draft of Report on
                                                                                                                                                                            <lrothenberg@jmd.usdoj.gov>, Wetmore,                               Ending “Catch and Release” for consideration
                                                                                                                                                                            David H. \(ODAG\)                                                   by DOJ and for planned submission to the
                                                                                                                                                                            <dhwetmore@jmd.usdoj.gov>, McHenry,                                 White House, with comments
                                                                                                                                                                            James \(EOIR\)
                                                                                                                                                                            <James.McHenry@EOIR.USDOJ.GOV>,
                                                                                                                                                                            Champoux, Mark \(OLP\)
                                                                                                                                                                            <mchampoux@jmd.usdoj.gov>
CD-US-00008048A   CD-US-00008049A     EML             Redacted         Deliberative Process                   E-Mail            5/29/2018    Wetmore, David H. (ODAG)       Hamilton, Gene \(OAG\)                                              Email forwarding new draft of Report on
                                                                                                                                                                            <ghamilton@jmd.usdoj.gov>, Rothenberg,                              Ending “Catch and Release” for consideration
                                                                                                                                                                            Laurence E \(OLP\)                                                  by DOJ and for planned submission to the
                                                                                                                                                                            <lrothenberg@jmd.usdoj.gov>, McHenry,                               White House, with comments
                                                                                                                                                                            James \(EOIR\)
                                                                                                                                                                            <James.McHenry@EOIR.USDOJ.GOV>,
                                                                                                                                                                            Champoux, Mark \(OLP\)
                                                                                                                                                                            <mchampoux@jmd.usdoj.gov>
CD-US-00008050A   CD-US-00008051A     EML             Redacted         Deliberative Process                   E-Mail            5/29/2018    Wetmore, David H. (ODAG)       Rothenberg, Laurence E \(OLP\)                                      Email forwarding new draft of Report on
                                                                                                                                                                            <lrothenberg@jmd.usdoj.gov>                                         Ending “Catch and Release” for consideration
                                                                                                                                                                                                                                                by DOJ and for planned submission to the
                                                                                                                                                                                                                                                White House, with comments

CD-US-00008052A   CD-US-00008053A     EML             Redacted         Deliberative Process                   E-Mail            5/29/2018    Wetmore, David H. (ODAG)       Rothenberg, Laurence E \(OLP\)                                      Email forwarding new draft of Report on
                                                                                                                                                                            <lrothenberg@jmd.usdoj.gov>;Karl Rohr;                              Ending “Catch and Release” for consideration
                                                                                                                                                                            Kaitlin Stoddard, DHS; Mark Champoux, OLP;                          by DOJ and for planned submission to the
                                                                                                                                                                            Gene Hamilton, OAG; Dave Wetmore, ODAG;                             White House, with comments
                                                                                                                                                                            various others
CD-US-00008054A   CD-US-00008055A     EML             Redacted         Deliberative Process                   E-Mail            5/29/2018    Rothenberg, Laurence E (OLP)   Wetmore, David H. \(ODAG\)                                          Email forwarding new draft of Report on
                                                                                                                                                                            <dhwetmore@jmd.usdoj.gov>;Karl Rohr;                                Ending “Catch and Release” for consideration
                                                                                                                                                                            Kaitlin Stoddard, DHS; Mark Champoux, OLP;                          by DOJ and for planned submission to the
                                                                                                                                                                            Gene Hamilton, OAG; Dave Wetmore, ODAG;                             White House, with comments
                                                                                                                                                                            various others
CD-US-00008057A   CD-US-00008126A     docx            Redacted         Deliberative Process                 Attachment          5/22/2018    Abbott, Christian              Laurence Rothenberg, OLP DOJ; Gene                                  New draft of Report on Ending “Catch and
                                                                                                                                                                            Hamilton, OAG; Dave Wetmore, ODAG; James                            Release” for consideration by DOJ and for
                                                                                                                                                                            McHenry, EOIR; Mark Champoux, OLP DOJ                               planned submission to the White House, with
                                                                                                                                                                                                                                                comments containing legal analysis



                                                                                                                                            Page 4 of 60
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 6 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                          Author                    Recipient                   Attorney/Staff Name          Subject and/or Description
CD-US-00008129A   CD-US-00008198A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018    Abbott, Christian              Gene Hamilton, OAG; Dave Wetmore, ODAG;                          New draft of Report on Ending “Catch and
                                                                                                                                                                                      Stewart Scott, DOJ                                               Release” for comments by OIL and for
                                                                                                                                                                                                                                                       planned submission to the White House, with
                                                                                                                                                                                                                                                       comments
CD-US-00008201A   CD-US-00008270A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018    Abbott, Christian              Gene Hamilton, OAG; Dave Wetmore, ODAG;                          Draft of Report on Ending “Catch and
                                                                                                                                                                                      Iris Lan, ODAG                                                   Release” for consideration by the AG and for
                                                                                                                                                                                                                                                       planned submission to the White House, with
                                                                                                                                                                                                                                                       comments
CD-US-00008271A   CD-US-00008272A     EML             Redacted         Deliberative Process                             E-Mail            5/30/2018    McHenry, James (EOIR)          Hamilton, Gene \(OAG\)                                           Email forwarding new draft of Report on
                                                                                                                                                                                      <ghamilton@jmd.usdoj.gov>, Rothenberg,                           Ending “Catch and Release” for consideration
                                                                                                                                                                                      Laurence E \(OLP\)                                               by DOJ and for planned submission to the
                                                                                                                                                                                      <lrothenberg@jmd.usdoj.gov>, Wetmore,                            White House, with comments
                                                                                                                                                                                      David H. \(ODAG\)
                                                                                                                                                                                      <dhwetmore@jmd.usdoj.gov>, Champoux,
                                                                                                                                                                                      Mark \(OLP\) <mchampoux@jmd.usdoj.gov>

CD-US-00008273A   CD-US-00008342A     docx            Redacted         Deliberative Process                           Attachment          5/30/2018    Abbott, Christian              Laurence Rothenberg, OLP DOJ; Gene                               New draft of Report on Ending “Catch and
                                                                                                                                                                                      Hamilton, OAG; Dave Wetmore, ODAG; James                         Release” for consideration by DOJ and for
                                                                                                                                                                                      McHenry, EOIR; Mark Champoux, OLP DOJ                            planned submission to the White House, with
                                                                                                                                                                                                                                                       comments containing legal analysis
CD-US-00008343A   CD-US-00008344A     EML             Redacted         Deliberative Process                             E-Mail            5/30/2018    Hamilton, Gene (OAG)           McHenry, James \(EOIR\)                                          Email forwarding new draft of Report on
                                                                                                                                                                                      <James.McHenry@EOIR.USDOJ.GOV>,                                  Ending “Catch and Release” for consideration
                                                                                                                                                                                      Rothenberg, Laurence E \(OLP\)                                   by DOJ and for planned submission to the
                                                                                                                                                                                      <lrothenberg@jmd.usdoj.gov>, Wetmore,                            White House, with comments
                                                                                                                                                                                      David H. \(ODAG\)
                                                                                                                                                                                      <dhwetmore@jmd.usdoj.gov>, Champoux,
                                                                                                                                                                                      Mark \(OLP\) <mchampoux@jmd.usdoj.gov>

CD-US-00008345A   CD-US-00008346A     EML             Redacted         Deliberative Process                             E-Mail            5/30/2018    Rothenberg, Laurence E (OLP)   Hamilton, Gene \(OAG\)                                           Email forwarding new draft of Report on
                                                                                                                                                                                      <ghamilton@jmd.usdoj.gov>, McHenry,                              Ending “Catch and Release” for consideration
                                                                                                                                                                                      James \(EOIR\)                                                   by DOJ and for planned submission to the
                                                                                                                                                                                      <James.McHenry@EOIR.USDOJ.GOV>,                                  White House, with comments
                                                                                                                                                                                      Wetmore, David H. \(ODAG\)
                                                                                                                                                                                      <dhwetmore@jmd.usdoj.gov>, Champoux,
                                                                                                                                                                                      Mark \(OLP\) <mchampoux@jmd.usdoj.gov>

CD-US-00008347A   CD-US-00008348A     EML             Redacted         Deliberative Process                             E-Mail            5/30/2018    Hamilton, Gene (OAG)           Rothenberg, Laurence E \(OLP\)                                   Email forwarding new draft of Report on
                                                                                                                                                                                      <lrothenberg@jmd.usdoj.gov>, McHenry,                            Ending “Catch and Release” for consideration
                                                                                                                                                                                      James \(EOIR\)                                                   by DOJ and for planned submission to the
                                                                                                                                                                                      <James.McHenry@EOIR.USDOJ.GOV>,                                  White House, with comments
                                                                                                                                                                                      Wetmore, David H. \(ODAG\)
                                                                                                                                                                                      <dhwetmore@jmd.usdoj.gov>, Champoux,
                                                                                                                                                                                      Mark \(OLP\) <mchampoux@jmd.usdoj.gov>

CD-US-00008350A   CD-US-00008421A     docx            Redacted         Deliberative Process                           Attachment          5/30/2018    Abbott, Christian              Gene Hamilton, OAG; Dave Wetmore, ODAG;                          New draft of Report on Ending “Catch and
                                                                                                                                                                                      Stewart Scott, CIV                                               Release” for comments by OIL and for
                                                                                                                                                                                                                                                       planned submission to the White House, with
                                                                                                                                                                                                                                                       comments
CD-US-00008423A   CD-US-00008494A     docx            Redacted         Deliberative Process                           Attachment          5/30/2018    Abbott, Christian              Gene Hamilton, OAG; Dave Wetmore, ODAG;                          New draft of Report on Ending “Catch and
                                                                                                                                                                                      Stewart Scott, DOJ; OIL Staf                                     Release” for comments by OIL and for
                                                                                                                                                                                                                                                       planned submission to the White House, with
                                                                                                                                                                                                                                                       comments containing legal analysis
CD-US-00008496A   CD-US-00008497A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018    Rothenberg, Laurence E (OLP)   Hamilton, Gene \(OAG\)                                           Email discussing OIL comments to new draft
                                                                                                                                                                                      <ghamilton@jmd.usdoj.gov>, Wetmore,                              of Report on Ending “Catch and Release” for
                                                                                                                                                                                      David H. \(ODAG\)                                                consideration by DOJ and for planned
                                                                                                                                                                                      <dhwetmore@jmd.usdoj.gov>, Champoux,                             submission to the White House
                                                                                                                                                                                      Mark \(OLP\) <mchampoux@jmd.usdoj.gov>




                                                                                                                                                      Page 5 of 60
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 7 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                   Recipient                             Attorney/Staff Name                         Subject and/or Description
CD-US-00008498A   CD-US-00008573A     docx            Redacted         Deliberative Process                           Attachment          5/30/2018    Abbott, Christian            Laurence Rothenberg, OLP; Gene Hamilton,                                                  New draft of Report on Ending “Catch and
                                                                                                                                                                                    OAG; Dave Wetmore, ODAG; Stewart Scott,                                                   Release” for comments by Office of
                                                                                                                                                                                    DOJ; OIL Staff                                                                            Immigration Litigation for planned submission
                                                                                                                                                                                                                                                                              to the White House, with comments

CD-US-00008574A   CD-US-00008574A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018    Hamilton, Gene (OAG)         Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>, Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;    Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                        Crowell, James \(USAEO\)                  Dave Wetmore, ODAG; Iris Lan, ODAG; others      meeting on immigration, specifically on status
                                                                                                                                                                                    <James.Crowell@usdoj.gov>, Wong, Norman                                                   of use of waivers in plea agreements in
                                                                                                                                                                                    \(USAEO\) <Norman.Wong@usdoj.gov>,                                                        criminal immigration prosecutions, including
                                                                                                                                                                                    Tsethlikai, Serra \(USAEO\)                                                               discussion of legal analysis of the use of such
                                                                                                                                                                                    <Serra.Tsethlikai@usdoj.gov>, Wetmore,                                                    waivers; requests for follow-up information
                                                                                                                                                                                    David H. \(ODAG\)                                                                         and response to same by EOUSA
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>

CD-US-00008575A   CD-US-00008575A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018    Lan, Iris (ODAG)             Hamilton, Gene \(OAG\)                     Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;   Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                        <ghamilton@jmd.usdoj.gov>, Crowell, James Dave Wetmore, ODAG; Iris Lan, ODAG; others      meeting on immigration, specifically on status
                                                                                                                                                                                    \(USAEO\) <James.Crowell@usdoj.gov>,                                                      of use of waivers in plea agreements in
                                                                                                                                                                                    Wong, Norman \(USAEO\)                                                                    criminal immigration prosecutions, including
                                                                                                                                                                                    <Norman.Wong@usdoj.gov>, Tsethlikai, Serra                                                discussion of legal analysis of the use of such
                                                                                                                                                                                    \(USAEO\) <Serra.Tsethlikai@usdoj.gov>,                                                   waivers; requests for follow-up information
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)                                                                and response to same by EOUSA
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>


CD-US-00008576A   CD-US-00008576A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018    Lan, Iris (ODAG)             Bolitho, Zachary \(ODAG\)                  Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                        <zbolitho@jmd.usdoj.gov>, Wetmore, David   Dave Wetmore, ODAG; Iris Lan, ODAG; others meeting on immigration, specifically on status
                                                                                                                                                                                    H. \(ODAG\) <dhwetmore@jmd.usdoj.gov>,                                                  of use of waivers in plea agreements in
                                                                                                                                                                                    O'Callaghan, Edward C. \(ODAG\)                                                         criminal immigration prosecutions, including
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>                                                            discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                            waivers; requests for follow-up information
                                                                                                                                                                                                                                                                            and response to same by EOUSA

CD-US-00008577A   CD-US-00008577A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018    Tsethlikai, Serra (USAEO)    Hamilton, Gene \(OAG\) \(JMD\)          Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;      Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                        <Gene.Hamilton@usdoj.gov>, Lan, Iris    Dave Wetmore, ODAG; Iris Lan, ODAG; others        meeting on immigration, specifically on status
                                                                                                                                                                                    \(ODAG\) \(JMD\) <Iris.Lan3@usdoj.gov>,                                                   of use of waivers in plea agreements in
                                                                                                                                                                                    Crowell, James \(USAEO\)                                                                  criminal immigration prosecutions, including
                                                                                                                                                                                    <James.Crowell@usdoj.gov>, Wong, Norman                                                   discussion of legal analysis of the use of such
                                                                                                                                                                                    \(USAEO\) <Norman.Wong@usdoj.gov>,                                                        waivers; requests for follow-up information
                                                                                                                                                                                    Wetmore, David H. \(ODAG\) \(JMD\)                                                        and response to same by EOUSA
                                                                                                                                                                                    <David.H.Wetmore@usdoj.gov>

CD-US-00008578A   CD-US-00008578A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018    Tsethlikai, Serra (USAEO)    Hamilton, Gene \(OAG\)                   Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;     Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                        <ghamilton@jmd.usdoj.gov>, Lan, Iris     Dave Wetmore, ODAG; Iris Lan, ODAG; others       meeting on immigration, specifically on status
                                                                                                                                                                                    \(ODAG\) <irlan@jmd.usdoj.gov>, Crowell,                                                  of use of waivers in plea agreements in
                                                                                                                                                                                    James \(USAEO\)                                                                           criminal immigration prosecutions, including
                                                                                                                                                                                    <James.Crowell@usdoj.gov>, Wong, Norman                                                   discussion of legal analysis of the use of such
                                                                                                                                                                                    \(USAEO\) <Norman.Wong@usdoj.gov>,                                                        waivers; requests for follow-up information
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)                                                                and response to same by EOUSA
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>

CD-US-00008579A   CD-US-00008579A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018    Wong, Norman (USAEO)         Tsethlikai, Serra \(USAEO\)               Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;    Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                        <Serra.Tsethlikai@usdoj.gov>, Hamilton,   Dave Wetmore, ODAG; Iris Lan, ODAG; others      meeting on immigration, specifically on status
                                                                                                                                                                                    Gene \(OAG\) <ghamilton@jmd.usdoj.gov>,                                                   of use of waivers in plea agreements in
                                                                                                                                                                                    Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                 criminal immigration prosecutions, including
                                                                                                                                                                                    Crowell, James \(USAEO\)                                                                  discussion of legal analysis of the use of such
                                                                                                                                                                                    <James.Crowell@usdoj.gov>, Wetmore, David                                                 waivers; requests for follow-up information
                                                                                                                                                                                    H. \(ODAG\) <dhwetmore@jmd.usdoj.gov>                                                     and response to same by EOUSA




                                                                                                                                                      Page 6 of 60
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 8 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                         Author                   Recipient                              Attorney/Staff Name                        Subject and/or Description
CD-US-00008580A   CD-US-00008580A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018    Wetmore, David H. (ODAG)    Bolitho, Zachary \(ODAG\)                   Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                       <zbolitho@jmd.usdoj.gov>                    Dave Wetmore, ODAG; Iris Lan, ODAG; others meeting on immigration, specifically on status
                                                                                                                                                                                                                                                                            of use of waivers in plea agreements in
                                                                                                                                                                                                                                                                            criminal immigration prosecutions, including
                                                                                                                                                                                                                                                                            discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                            waivers; requests for follow-up information
                                                                                                                                                                                                                                                                            and response to same by EOUSA

CD-US-00008581A   CD-US-00008581A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018    Lan, Iris (ODAG)            Wong, Norman \(USAEO\)                     Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;   Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                       <Norman.Wong@usdoj.gov>, Tsethlikai, Serra Dave Wetmore, ODAG; Iris Lan, ODAG; others     meeting on immigration, specifically on status
                                                                                                                                                                                   \(USAEO\) <Serra.Tsethlikai@usdoj.gov>,                                                   of use of waivers in plea agreements in
                                                                                                                                                                                   Hamilton, Gene \(OAG\)                                                                    criminal immigration prosecutions, including
                                                                                                                                                                                   <ghamilton@jmd.usdoj.gov>, Crowell, James                                                 discussion of legal analysis of the use of such
                                                                                                                                                                                   \(USAEO\) <James.Crowell@usdoj.gov>,                                                      waivers; requests for follow-up information
                                                                                                                                                                                   Wetmore, David H. \(ODAG\)                                                                and response to same by EOUSA
                                                                                                                                                                                   <dhwetmore@jmd.usdoj.gov>

CD-US-00008582A   CD-US-00008582A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018    Lan, Iris (ODAG)            Bolitho, Zachary \(ODAG\)                   Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                       <zbolitho@jmd.usdoj.gov>, Wetmore, David    Dave Wetmore, ODAG; Iris Lan, ODAG; others meeting on immigration, specifically on status
                                                                                                                                                                                   H. \(ODAG\) <dhwetmore@jmd.usdoj.gov>                                                    of use of waivers in plea agreements in
                                                                                                                                                                                                                                                                            criminal immigration prosecutions, including
                                                                                                                                                                                                                                                                            discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                            waivers; requests for follow-up information
                                                                                                                                                                                                                                                                            and response to same by EOUSA

CD-US-00008583A   CD-US-00008583A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018    Tsethlikai, Serra (USAEO)   Hamilton, Gene \(OAG\)                   Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;     Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                       <ghamilton@jmd.usdoj.gov>, Lan, Iris     Dave Wetmore, ODAG; Iris Lan, ODAG; others       meeting on immigration, specifically on status
                                                                                                                                                                                   \(ODAG\) <irlan@jmd.usdoj.gov>, Crowell,                                                  of use of waivers in plea agreements in
                                                                                                                                                                                   James \(USAEO\)                                                                           criminal immigration prosecutions, including
                                                                                                                                                                                   <James.Crowell@usdoj.gov>, Wong, Norman                                                   discussion of legal analysis of the use of such
                                                                                                                                                                                   \(USAEO\) <Norman.Wong@usdoj.gov>,                                                        waivers; requests for follow-up information
                                                                                                                                                                                   Wetmore, David H. \(ODAG\)                                                                and response to same by EOUSA
                                                                                                                                                                                   <dhwetmore@jmd.usdoj.gov>

CD-US-00008584A   CD-US-00008584A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018    Tsethlikai, Serra (USAEO)   Hamilton, Gene \(OAG\) \(JMD\)          Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;      Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                       <Gene.Hamilton@usdoj.gov>, Lan, Iris    Dave Wetmore, ODAG; Iris Lan, ODAG; others        meeting on immigration, specifically on status
                                                                                                                                                                                   \(ODAG\) \(JMD\) <Iris.Lan3@usdoj.gov>,                                                   of use of waivers in plea agreements in
                                                                                                                                                                                   Crowell, James \(USAEO\)                                                                  criminal immigration prosecutions, including
                                                                                                                                                                                   <James.Crowell@usdoj.gov>, Wong, Norman                                                   discussion of legal analysis of the use of such
                                                                                                                                                                                   \(USAEO\) <Norman.Wong@usdoj.gov>,                                                        waivers; requests for follow-up information
                                                                                                                                                                                   Wetmore, David H. \(ODAG\) \(JMD\)                                                        and response to same by EOUSA
                                                                                                                                                                                   <David.H.Wetmore@usdoj.gov>

CD-US-00008585A   CD-US-00008586A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018    Wetmore, David H. (ODAG)    Bolitho, Zachary \(ODAG\)                   Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                       <zbolitho@jmd.usdoj.gov>                    Dave Wetmore, ODAG; Iris Lan, ODAG; others meeting on immigration, specifically on status
                                                                                                                                                                                                                                                                            of use of waivers in plea agreements in
                                                                                                                                                                                                                                                                            criminal immigration prosecutions, including
                                                                                                                                                                                                                                                                            discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                            waivers; requests for follow-up information
                                                                                                                                                                                                                                                                            and response to same by EOUSA

CD-US-00008605A   CD-US-00008607A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/1/2018     Stewart, Scott G. (CIV)     Percival, James \(OASG\)                    Iris Lan, ODAG; Gene Hamilton, OAG; Dave      Email discussion among DOJ senior officials
                                                                                                                                                                                   <jpercival@jmd.usdoj.gov>, Hamilton, Gene   Wetmore, ODAG; others                         about an inquiry from District Judge Leslie
                                                                                                                                                                                   \(OAG\) <ghamilton@jmd.usdoj.gov>,                                                        Bowman about family separations under the
                                                                                                                                                                                   Wetmore, David H. \(ODAG\)                                                                Zero Tolerance Policy, and coordination of
                                                                                                                                                                                   <dhwetmore@jmd.usdoj.gov>                                                                 responses about her inquiry. Legal discussion
                                                                                                                                                                                                                                                                             and analysis of impact on current and
                                                                                                                                                                                                                                                                             anticipated litigation.




                                                                                                                                                      Page 7 of 60
                                                                                                                     Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 9 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                          Author                    Recipient                              Attorney/Staff Name                        Subject and/or Description
CD-US-00008628A   CD-US-00008629A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/3/2018     Hamilton, Gene (OAG)         Rothenberg, Laurence E \(OLP\)         Laurence Rothenberg, OLP; Gene Hamilton,            Email discussing OIL comments to new draft
                                                                                                                                                                                    <lrothenberg@jmd.usdoj.gov>, Wetmore,  OAG; Dave Wetmore, ODAG; Stewart Scott,             of Report on Ending “Catch and Release” for
                                                                                                                                                                                    David H. \(ODAG\)                      DOJ; OIL Staff                                      consideration by DOJ and for planned
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Champoux,                                                       submission to the White House
                                                                                                                                                                                    Mark \(OLP\) <mchampoux@jmd.usdoj.gov>

CD-US-00008630A   CD-US-00008706A     docx            Redacted         Deliberative Process                           Attachment          6/3/2018     Abbott, Christian            Laurence Rothenberg, OLP; Gene Hamilton,                                                   New draft of Report on Ending “Catch and
                                                                                                                                                                                    OAG; Dave Wetmore, ODAG; Stewart Scott,                                                    Release” for comments by Office of
                                                                                                                                                                                    DOJ; OIL Staff                                                                             Immigration Litigation for planned submission
                                                                                                                                                                                                                                                                               to the White House, with comments

CD-US-00008778A   CD-US-00008794A     docx            Redacted         Deliberative Process                           Attachment          6/13/2018                                 Laurence Rothberg OLP, Karl Rohr DHS Office                                              Internal review of draft report on Resources
                                                                                                                                                                                    of Policy                                                                                and Authorities Required to End Catch and
                                                                                                                                                                                                                                                                             Release for editing, comment and review
CD-US-00008795A   CD-US-00008813A     docx            Redacted         Deliberative Process                           Attachment          6/13/2018                                 Laurence Rothberg OLP, Karl Rohr DHS Office                                              Internal review of draft report on Resources
                                                                                                                                                                                    of Policy                                                                                and Authorities Required to End Catch and
                                                                                                                                                                                                                                                                             Release for editing, comment and review
CD-US-00008847A   CD-US-00008848A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018    KOLLER, JULIE (OCC)                                                      Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;   Draft public Fact Sheet/FAQs on Zero
                                                                                                                                                                                                                                Gene Hamilton, OAG; ICE OPLA Staff           Tolerance Policy prosecutions and family
                                                                                                                                                                                                                                                                             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                             HHS, and DOJ, including legal review
CD-US-00008849A   CD-US-00008850A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018    KOLLER, JULIE (OCC)                                                      Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;   Draft public Fact Sheet/FAQs on Zero
                                                                                                                                                                                                                                Gene Hamilton, OAG; ICE OPLA Staff           Tolerance Policy prosecutions and family
                                                                                                                                                                                                                                                                             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                             HHS, and DOJ, including legal review
CD-US-00008883A   CD-US-00008884A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018    KOLLER, JULIE (OCC)                                                      ICE OPLA; Serra Tsethlikai, EOUSA; Iris Lan, Draft Zero Tolerance Immigration
                                                                                                                                                                                                                                ODAG; Gene Hamilton, OAG: Dave Wetmore, Prosecutions FAQs/Fact Sheet, with edits,
                                                                                                                                                                                                                                ODAG                                         including comments for legal clearance
CD-US-00008893A   CD-US-00008894A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018    KOLLER, JULIE (OCC)                                                      ICE OPLA; Serra Tsethlikai, EOUSA; Iris Lan, Draft Zero Tolerance Immigration
                                                                                                                                                                                                                                ODAG; Gene Hamilton, OAG: Dave Wetmore, Prosecutions FAQs/Fact Sheet, with edits,
                                                                                                                                                                                                                                ODAG                                         including comments for legal clearance
CD-US-00008957A   CD-US-00008958A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018    KOLLER, JULIE (OCC)                                                      ICE OPLA; Serra Tsethlikai, EOUSA; Iris Lan, Draft Zero Tolerance Immigration
                                                                                                                                                                                                                                ODAG; Gene Hamilton, OAG: Dave Wetmore, Prosecutions FAQs/Fact Sheet, with edits,
                                                                                                                                                                                                                                ODAG                                         including comments for legal clearance
CD-US-00008959A   CD-US-00008960A     EML             Redacted         Deliberative Process                             E-Mail            6/15/2018    Lan, Iris (ODAG)             Anderson, John \(USANM\)                                                                 Internal email discussion among senior DOJ
                                                                                                                                                                                    <John.Anderson@usdoj.gov>, Bash, John                                                    officials regarding a series of questions posed
                                                                                                                                                                                    \(USATXW\) <John.Bash@usdoj.gov>,                                                        by Southwest Border district USAOs for DHS
                                                                                                                                                                                    Braverman, Adam \(USACAS\)                                                               and CBP regarding the implementation of the
                                                                                                                                                                                    <Adam.Braverman@usdoj.gov>, Patrick, Ryan                                                Zero Tolerance Policy, and specifically about
                                                                                                                                                                                    \(USATXS\) <Ryan.Patrick@usdoj.gov>,                                                     the details of family separation; the emails
                                                                                                                                                                                    Strange, Elizabeth \(USAAZ\)                                                             show coordination among officials about how
                                                                                                                                                                                    <Elizabeth.Strange@usdoj.gov>, Tsethlikai,                                               to respond, to whom to respond, and
                                                                                                                                                                                    Serra \(USAEO\)                                                                          discussing the nature of the interactions
                                                                                                                                                                                    <Serra.Tsethlikai@usdoj.gov>, Hamilton,                                                  between USAOs and DHS/CBP to date, and
                                                                                                                                                                                    Gene \(OAG\) <ghamilton@jmd.usdoj.gov>,                                                  potential steps and actions to take going
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)                                                               forward.
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Woo,
                                                                                                                                                                                    Raymond \(USAAZ\)
                                                                                                                                                                                    <Raymond.Woo@usdoj.gov>




                                                                                                                                                      Page 8 of 60
                                                                                                          Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 10 of 61


                                                                                                                              CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim   Parent or Attachment     DOCDATE                         Author                    Recipient                    Attorney/Staff Name           Subject and/or Description
CD-US-00009078A   CD-US-00009079A     EML             Redacted         Deliberative Process                   E-Mail            6/19/2018    Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                              Internal email discussion among senior DOJ
                                                                                                                                                                         <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                         officials regarding a series of questions posed
                                                                                                                                                                         \(ODAG\) <zbolitho@jmd.usdoj.gov>,                                  by Southwest Border district USAOs for DHS
                                                                                                                                                                         O'Callaghan, Edward C. \(ODAG\)                                     and CBP regarding the implementation of the
                                                                                                                                                                         <ecocallaghan@jmd.usdoj.gov>, Wetmore,                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                         David H. \(ODAG\)                                                   the details of family separation; the emails
                                                                                                                                                                         <dhwetmore@jmd.usdoj.gov>                                           show coordination among officials about how
                                                                                                                                                                                                                                             to respond, to whom to respond, and
                                                                                                                                                                                                                                             discussing the nature of the interactions
                                                                                                                                                                                                                                             between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                             potential steps and actions to take going
                                                                                                                                                                                                                                             forward.

CD-US-00009083A   CD-US-00009084A     EML             Redacted         Deliberative Process                   E-Mail            6/19/2018    Hamilton, Gene (OAG)        Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                           Internal email discussion among senior DOJ
                                                                                                                                                                         Bolitho, Zachary \(ODAG\)                                           officials regarding a series of questions posed
                                                                                                                                                                         <zbolitho@jmd.usdoj.gov>, O'Callaghan,                              by Southwest Border district USAOs for DHS
                                                                                                                                                                         Edward C. \(ODAG\)                                                  and CBP regarding the implementation of the
                                                                                                                                                                         <ecocallaghan@jmd.usdoj.gov>, Wetmore,                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                         David H. \(ODAG\)                                                   the details of family separation; the emails
                                                                                                                                                                         <dhwetmore@jmd.usdoj.gov>                                           show coordination among officials about how
                                                                                                                                                                                                                                             to respond, to whom to respond, and
                                                                                                                                                                                                                                             discussing the nature of the interactions
                                                                                                                                                                                                                                             between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                             potential steps and actions to take going
                                                                                                                                                                                                                                             forward.

CD-US-00009085A   CD-US-00009086A     EML             Redacted         Deliberative Process                   E-Mail            6/19/2018    Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                              Internal email discussion among senior DOJ
                                                                                                                                                                         <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                         officials regarding a series of questions posed
                                                                                                                                                                         \(ODAG\) <zbolitho@jmd.usdoj.gov>,                                  by Southwest Border district USAOs for DHS
                                                                                                                                                                         O'Callaghan, Edward C. \(ODAG\)                                     and CBP regarding the implementation of the
                                                                                                                                                                         <ecocallaghan@jmd.usdoj.gov>, Wetmore,                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                         David H. \(ODAG\)                                                   the details of family separation; the emails
                                                                                                                                                                         <dhwetmore@jmd.usdoj.gov>                                           show coordination among officials about how
                                                                                                                                                                                                                                             to respond, to whom to respond, and
                                                                                                                                                                                                                                             discussing the nature of the interactions
                                                                                                                                                                                                                                             between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                             potential steps and actions to take going
                                                                                                                                                                                                                                             forward.

CD-US-00009087A   CD-US-00009089A     EML             Redacted         Deliberative Process                   E-Mail            6/19/2018    Hamilton, Gene (OAG)        Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                           Internal email discussion among senior DOJ
                                                                                                                                                                         Bolitho, Zachary \(ODAG\)                                           officials regarding a series of questions posed
                                                                                                                                                                         <zbolitho@jmd.usdoj.gov>, O'Callaghan,                              by Southwest Border district USAOs for DHS
                                                                                                                                                                         Edward C. \(ODAG\)                                                  and CBP regarding the implementation of the
                                                                                                                                                                         <ecocallaghan@jmd.usdoj.gov>, Wetmore,                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                         David H. \(ODAG\)                                                   the details of family separation; the emails
                                                                                                                                                                         <dhwetmore@jmd.usdoj.gov>                                           show coordination among officials about how
                                                                                                                                                                                                                                             to respond, to whom to respond, and
                                                                                                                                                                                                                                             discussing the nature of the interactions
                                                                                                                                                                                                                                             between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                             potential steps and actions to take going
                                                                                                                                                                                                                                             forward.




                                                                                                                                            Page 9 of 60
                                                                                                          Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 11 of 61


                                                                                                                              CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim   Parent or Attachment     DOCDATE                          Author                    Recipient                               Attorney/Staff Name                          Subject and/or Description
CD-US-00009090A   CD-US-00009092A     EML             Redacted         Deliberative Process                   E-Mail            6/19/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                                                        Internal email discussion among senior DOJ
                                                                                                                                                                          <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                                                   officials regarding a series of questions posed
                                                                                                                                                                          \(ODAG\) <zbolitho@jmd.usdoj.gov>,                                                            by Southwest Border district USAOs for DHS
                                                                                                                                                                          O'Callaghan, Edward C. \(ODAG\)                                                               and CBP regarding the implementation of the
                                                                                                                                                                          <ecocallaghan@jmd.usdoj.gov>, Wetmore,                                                        Zero Tolerance Policy, and specifically about
                                                                                                                                                                          David H. \(ODAG\)                                                                             the details of family separation; the emails
                                                                                                                                                                          <dhwetmore@jmd.usdoj.gov>                                                                     show coordination among officials about how
                                                                                                                                                                                                                                                                        to respond, to whom to respond, and
                                                                                                                                                                                                                                                                        discussing the nature of the interactions
                                                                                                                                                                                                                                                                        between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                        potential steps and actions to take going
                                                                                                                                                                                                                                                                        forward.

CD-US-00009093A   CD-US-00009095A     EML             Redacted         Deliberative Process                   E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                     Internal email discussion among senior DOJ
                                                                                                                                                                          Bolitho, Zachary \(ODAG\)                                                                     officials regarding a series of questions posed
                                                                                                                                                                          <zbolitho@jmd.usdoj.gov>, O'Callaghan,                                                        by Southwest Border district USAOs for DHS
                                                                                                                                                                          Edward C. \(ODAG\)                                                                            and CBP regarding the implementation of the
                                                                                                                                                                          <ecocallaghan@jmd.usdoj.gov>, Wetmore,                                                        Zero Tolerance Policy, and specifically about
                                                                                                                                                                          David H. \(ODAG\)                                                                             the details of family separation; the emails
                                                                                                                                                                          <dhwetmore@jmd.usdoj.gov>                                                                     show coordination among officials about how
                                                                                                                                                                                                                                                                        to respond, to whom to respond, and
                                                                                                                                                                                                                                                                        discussing the nature of the interactions
                                                                                                                                                                                                                                                                        between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                        potential steps and actions to take going
                                                                                                                                                                                                                                                                        forward.

CD-US-00009098A   CD-US-00009101A     EML             Redacted         Deliberative Process                   E-Mail            6/19/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                        Iris Lan, ODAG; Serra Tsethlikai, EOUSA; John   Internal email discussion among senior DOJ
                                                                                                                                                                          <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary   Bash, USATXW; John Anderson, USANM;             officials regarding a series of questions posed
                                                                                                                                                                          \(ODAG\) <zbolitho@jmd.usdoj.gov>,            Gene Hamilton, OAG; Dave Wetmore, ODAG;         by Southwest Border district USAOs for DHS
                                                                                                                                                                          O'Callaghan, Edward C. \(ODAG\)               Edward O’Callaghan, ODAG; others                and CBP regarding the implementation of the
                                                                                                                                                                          <ecocallaghan@jmd.usdoj.gov>, Wetmore,                                                        Zero Tolerance Policy, and specifically about
                                                                                                                                                                          David H. \(ODAG\)                                                                             the details of family separation; the emails
                                                                                                                                                                          <dhwetmore@jmd.usdoj.gov>                                                                     show coordination among officials about how
                                                                                                                                                                                                                                                                        to respond, to whom to respond, and
                                                                                                                                                                                                                                                                        discussing the nature of the interactions
                                                                                                                                                                                                                                                                        between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                        potential steps and actions to take going
                                                                                                                                                                                                                                                                        forward.

CD-US-00009102A   CD-US-00009106A     EML             Redacted         Deliberative Process                   E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,     Iris Lan, ODAG; Serra Tsethlikai, EOUSA; John   Internal email discussion among senior DOJ
                                                                                                                                                                          Bolitho, Zachary \(ODAG\)                     Bash, USATXW; John Anderson, USANM;             officials regarding a series of questions posed
                                                                                                                                                                          <zbolitho@jmd.usdoj.gov>, O'Callaghan,        Gene Hamilton, OAG; Dave Wetmore, ODAG;         by Southwest Border district USAOs for DHS
                                                                                                                                                                          Edward C. \(ODAG\)                            Edward O’Callaghan, ODAG; others                and CBP regarding the implementation of the
                                                                                                                                                                          <ecocallaghan@jmd.usdoj.gov>, Wetmore,                                                        Zero Tolerance Policy, and specifically about
                                                                                                                                                                          David H. \(ODAG\)                                                                             the details of family separation; the emails
                                                                                                                                                                          <dhwetmore@jmd.usdoj.gov>                                                                     show coordination among officials about how
                                                                                                                                                                                                                                                                        to respond, to whom to respond, and
                                                                                                                                                                                                                                                                        discussing the nature of the interactions
                                                                                                                                                                                                                                                                        between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                        potential steps and actions to take going
                                                                                                                                                                                                                                                                        forward.




                                                                                                                                            Page 10 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 12 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                       Recipient                               Attorney/Staff Name                        Subject and/or Description
CD-US-00009115A   CD-US-00009115A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)          Whitaker, Matthew \(OAG\)                   Steven Engel, OLC; Matt Whitaker, OAG; Gene    Email seeking thoughts and
                                                                       Process; Work Product                                                                                            <mwhitaker@jmd.usdoj.gov>, O'Callaghan,     Hamilton, OAG; Dave Wetmore, ODAG; Sarah       recommendations on proposed Executive
                                                                                                                                                                                        Edward C. \(ODAG\)                          Isgur Flores, OPA; others                      Order 13841 from OAG/ODAG/DOJ CIV and
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                                others for ultimate recommendations to the
                                                                                                                                                                                        Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                    White House
                                                                                                                                                                                        Panuccio, Jesse \(OASG\)
                                                                                                                                                                                        <jpanuccio@jmd.usdoj.gov>, Flentje, August
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Lan, Iris
                                                                                                                                                                                        \(ODAG\) <irlan@jmd.usdoj.gov>, Wetmore,
                                                                                                                                                                                        David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>

CD-US-00009118A   CD-US-00009118A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flores, Sarah Isgur (OPA)       Engel, Steven A. \(OLC\)                      Steven Engel, OLC; Matt Whitaker, OAG; Gene Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <saengel@jmd.usdoj.gov>, Whitaker,            Hamilton, OAG; Dave Wetmore, ODAG; Sarah 13841 concept among DOJ senior officials and
                                                                                                                                                                                        Matthew \(OAG\)                               Isgur Flores, OPA; others                   litigation counsel; discussion includes
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                   exchange of proposed draft language for
                                                                                                                                                                                        Edward C. \(ODAG\)                                                                        inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Panuccio,                                                   attorney regarding aspects of draft Executive
                                                                                                                                                                                        Jesse \(OASG\) <jpanuccio@jmd.usdoj.gov>,                                                 Order 13841, including discussion of legal
                                                                                                                                                                                        Flentje, August \(CIV\)                                                                   aspects of custody of minor children, and
                                                                                                                                                                                        <AFlentje@CIV.USDOJ.GOV>, Lan, Iris                                                       discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        \(ODAG\) <irlan@jmd.usdoj.gov>, Wetmore,                                                  officials
                                                                                                                                                                                        David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>
CD-US-00009119A   CD-US-00009119A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flentje, August (CIV)           Engel, Steven A. \(OLC\)                      Steven Engel, OLC; Matt Whitaker, OAG; Gene Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <saengel@jmd.usdoj.gov>, Whitaker,            Hamilton, OAG; Dave Wetmore, ODAG; Sarah 13841 concept among DOJ senior officials and
                                                                                                                                                                                        Matthew \(OAG\)                               Isgur Flores, OPA; others                   litigation counsel; discussion includes
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                   exchange of proposed draft language for
                                                                                                                                                                                        Edward C. \(ODAG\)                                                                        inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                               attorney regarding aspects of draft Executive
                                                                                                                                                                                        Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                   Order 13841, including discussion of legal
                                                                                                                                                                                        Panuccio, Jesse \(OASG\)                                                                  aspects of custody of minor children, and
                                                                                                                                                                                        <jpanuccio@jmd.usdoj.gov>, Lan, Iris                                                      discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        \(ODAG\) <irlan@jmd.usdoj.gov>, Wetmore,                                                  officials
                                                                                                                                                                                        David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>
CD-US-00009120A   CD-US-00009121A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     O'Callaghan, Edward C. (ODAG)   Flores, Sarah Isgur \(OPA\)                   Steven Engel, OLC; Matt Whitaker, OAG; Gene Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <siflores@jmd.usdoj.gov>, Engel, Steven A.    Hamilton, OAG; Dave Wetmore, ODAG; Sarah 13841 concept among DOJ senior officials and
                                                                                                                                                                                        \(OLC\) <saengel@jmd.usdoj.gov>, Whitaker,    Isgur Flores, OPA; others                   litigation counsel; discussion includes
                                                                                                                                                                                        Matthew \(OAG\)                                                                           exchange of proposed draft language for
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                                inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>,                                                       attorney regarding aspects of draft Executive
                                                                                                                                                                                        Flentje, August \(CIV\)                                                                   Order 13841, including discussion of legal
                                                                                                                                                                                        <AFlentje@CIV.USDOJ.GOV>, Lan, Iris                                                       aspects of custody of minor children, and
                                                                                                                                                                                        \(ODAG\) <irlan@jmd.usdoj.gov>, Wetmore,                                                  discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        David H. \(ODAG\)                                                                         officials
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>



                                                                                                                                                      Page 11 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 13 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                    Recipient                               Attorney/Staff Name                        Subject and/or Description
CD-US-00009122A   CD-US-00009122A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)      Flentje, August \(CIV\)                        Steven Engel, OLC; Matt Whitaker, OAG; Gene Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <AFlentje@CIV.USDOJ.GOV>, Whitaker,            Hamilton, OAG; Dave Wetmore, ODAG; Sarah 13841 concept among DOJ senior officials and
                                                                                                                                                                                    Matthew \(OAG\)                                Isgur Flores, OPA; others                   litigation counsel; discussion includes
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                    exchange of proposed draft language for
                                                                                                                                                                                    Edward C. \(ODAG\)                                                                         inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                                attorney regarding aspects of draft Executive
                                                                                                                                                                                    Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                    Order 13841, including discussion of legal
                                                                                                                                                                                    Panuccio, Jesse \(OASG\)                                                                   aspects of custody of minor children, and
                                                                                                                                                                                    <jpanuccio@jmd.usdoj.gov>, Lan, Iris                                                       discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    \(ODAG\) <irlan@jmd.usdoj.gov>, Wetmore,                                                   officials
                                                                                                                                                                                    David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                    <cegannon@jmd.usdoj.gov>
CD-US-00009123A   CD-US-00009124A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flentje, August (CIV)       Engel, Steven A. \(OLC\)                       Steven Engel, OLC; Matt Whitaker, OAG; Gene Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <saengel@jmd.usdoj.gov>, Whitaker,             Hamilton, OAG; Dave Wetmore, ODAG; Sarah 13841 concept among DOJ senior officials and
                                                                                                                                                                                    Matthew \(OAG\)                                Isgur Flores, OPA; others                   litigation counsel; discussion includes
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                    exchange of proposed draft language for
                                                                                                                                                                                    Edward C. \(ODAG\)                                                                         inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                                attorney regarding aspects of draft Executive
                                                                                                                                                                                    Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                    Order 13841, including discussion of legal
                                                                                                                                                                                    Panuccio, Jesse \(OASG\)                                                                   aspects of custody of minor children, and
                                                                                                                                                                                    <jpanuccio@jmd.usdoj.gov>, Lan, Iris                                                       discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    \(ODAG\) <irlan@jmd.usdoj.gov>, Wetmore,                                                   officials
                                                                                                                                                                                    David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>

CD-US-00009125A   CD-US-00009126A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flentje, August (CIV)       Whitaker, Henry C. \(OLC\)                   Steven Engel, OLC; Matt Whitaker, OAG; Gene    Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <hcwhitaker@jmd.usdoj.gov>, Engel, Steven Hamilton, OAG; Dave Wetmore, ODAG; Sarah          13841 concept among DOJ senior officials and
                                                                                                                                                                                    A. \(OLC\) <saengel@jmd.usdoj.gov>,          Isgur Flores, OPA; others                      litigation counsel; discussion includes
                                                                                                                                                                                    Whitaker, Matthew \(OAG\)                                                                   exchange of proposed draft language for
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                     inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    Edward C. \(ODAG\)                                                                          attorney regarding aspects of draft Executive
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                                 Order 13841, including discussion of legal
                                                                                                                                                                                    Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                     aspects of custody of minor children, and
                                                                                                                                                                                    Panuccio, Jesse \(OASG\)                                                                    discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    <jpanuccio@jmd.usdoj.gov>, Lan, Iris                                                        officials
                                                                                                                                                                                    \(ODAG\) <irlan@jmd.usdoj.gov>, Wetmore,
                                                                                                                                                                                    David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                    Sarah \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 12 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 14 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                   Recipient                              Attorney/Staff Name                         Subject and/or Description
CD-US-00009127A   CD-US-00009128A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flentje, August (CIV)       Whitaker, Henry C. \(OLC\)                   Steven Engel, OLC; Matt Whitaker, OAG; Gene   Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <hcwhitaker@jmd.usdoj.gov>, Engel, Steven Hamilton, OAG; Dave Wetmore, ODAG; Sarah         13841 concept among DOJ senior officials and
                                                                                                                                                                                    A. \(OLC\) <saengel@jmd.usdoj.gov>,          Isgur Flores, OPA; others                     litigation counsel; discussion includes
                                                                                                                                                                                    Whitaker, Matthew \(OAG\)                                                                  exchange of proposed draft language for
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                    inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    Edward C. \(ODAG\)                                                                         attorney regarding aspects of draft Executive
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                                Order 13841, including discussion of legal
                                                                                                                                                                                    Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                    aspects of custody of minor children, and
                                                                                                                                                                                    Panuccio, Jesse \(OASG\)                                                                   discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    <jpanuccio@jmd.usdoj.gov>, Lan, Iris                                                       officials
                                                                                                                                                                                    \(ODAG\) <irlan@jmd.usdoj.gov>, Wetmore,
                                                                                                                                                                                    David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                    Sarah \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009129A   CD-US-00009130A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flores, Sarah Isgur (OPA)   Flentje, August \(CIV\)                      Steven Engel, OLC; Matt Whitaker, OAG; Gene   Email seeking thoughts and
                                                                       Process; Work Product                                                                                        <AFlentje@CIV.USDOJ.GOV>, Whitaker, Henry Hamilton, OAG; Dave Wetmore, ODAG; Sarah         recommendations on ending family
                                                                                                                                                                                    C. \(OLC\) <hcwhitaker@jmd.usdoj.gov>,       Isgur Flores, OPA; others                     separation from OAG/ODAG/DOJ CIV and
                                                                                                                                                                                    Engel, Steven A. \(OLC\)                                                                   others for ultimate recommendations to the
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>, Whitaker,                                                         White House on a proposed Executive Order;
                                                                                                                                                                                    Matthew \(OAG\)                                                                            discussion of same among senior officials
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, O'Callaghan,
                                                                                                                                                                                    Edward C. \(ODAG\)
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Panuccio,
                                                                                                                                                                                    Jesse \(OASG\) <jpanuccio@jmd.usdoj.gov>,
                                                                                                                                                                                    Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                    Sarah \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009131A   CD-US-00009133A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flores, Sarah Isgur (OPA)   Flentje, August \(CIV\)                      Steven Engel, OLC; Matt Whitaker, OAG; Gene   Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <AFlentje@CIV.USDOJ.GOV>, Whitaker, Henry Hamilton, OAG; Dave Wetmore, ODAG; Sarah         13841 concept among DOJ senior officials and
                                                                                                                                                                                    C. \(OLC\) <hcwhitaker@jmd.usdoj.gov>,       Isgur Flores, OPA; others                     litigation counsel; discussion includes
                                                                                                                                                                                    Engel, Steven A. \(OLC\)                                                                   exchange of proposed draft language for
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>, Whitaker,                                                         inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    Matthew \(OAG\)                                                                            attorney regarding aspects of draft Executive
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                    Order 13841, including discussion of legal
                                                                                                                                                                                    Edward C. \(ODAG\)                                                                         aspects of custody of minor children, and
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Panuccio,                                                    discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    Jesse \(OASG\) <jpanuccio@jmd.usdoj.gov>,                                                  officials
                                                                                                                                                                                    Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                    Sarah \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 13 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 15 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                    Recipient                               Attorney/Staff Name                        Subject and/or Description
CD-US-00009134A   CD-US-00009136A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flentje, August (CIV)       Flores, Sarah Isgur \(OPA\)                  Steven Engel, OLC; Matt Whitaker, OAG; Gene    Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <siflores@jmd.usdoj.gov>, Whitaker, Henry C. Hamilton, OAG; Dave Wetmore, ODAG; Sarah       13841 concept among DOJ senior officials and
                                                                                                                                                                                    \(OLC\) <hcwhitaker@jmd.usdoj.gov>, Engel, Isgur Flores, OPA; others                        litigation counsel; discussion includes
                                                                                                                                                                                    Steven A. \(OLC\) <saengel@jmd.usdoj.gov>,                                                  exchange of proposed draft language for
                                                                                                                                                                                    Whitaker, Matthew \(OAG\)                                                                   inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                     attorney regarding aspects of draft Executive
                                                                                                                                                                                    Edward C. \(ODAG\)                                                                          Order 13841, including discussion of legal
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Panuccio,                                                     aspects of custody of minor children, and
                                                                                                                                                                                    Jesse \(OASG\) <jpanuccio@jmd.usdoj.gov>,                                                   discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                   officials
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                    Sarah \(OLC\) <saharris@jmd.usdoj.gov>


CD-US-00009137A   CD-US-00009137A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Fabian, Sarah B (CIV)       Flentje, August \(CIV\)                   August Flentje, CIV DOJ; Sarah Fabian, OIL        Email forwarding draft EO that ends family
                                                                       Process; Work Product                                                            <sfabian@CIV.USDOJ.GOV>     <AFlentje@CIV.USDOJ.GOV>, Percival, James DOJ; Dave Wetmore, ODAG                           separation, seeking legal analysis from OIL
                                                                                                                                                                                    \(OASG\) <jpercival@jmd.usdoj.gov>,                                                         staff
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Stewart, Scott
                                                                                                                                                                                    G. \(CIV\) <sstewart@CIV.USDOJ.GOV>
CD-US-00009138A   CD-US-00009139A     docx            Redacted         Attorney Client Privilege; Deliberative        Attachment          6/20/2018                                                                           August Flentje, CIV DOJ; Sarah Fabian, OIL       Draft EO of Affording Congress an
                                                                       Process; Work Product                                                                                                                                  DOJ; Dave Wetmore, ODAG                          Opportunity to Address Family Separation,
                                                                                                                                                                                                                                                                               with comment in margin from government
                                                                                                                                                                                                                                                                               staff; markup reflecting legal analysis
CD-US-00009140A   CD-US-00009142A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)      Flentje, August \(CIV\)                        Steven Engel, OLC; Matt Whitaker, OAG; Gene Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <AFlentje@CIV.USDOJ.GOV>, Flores, Sarah        Hamilton, OAG; Dave Wetmore, ODAG; Sarah 13841 concept among DOJ senior officials and
                                                                                                                                                                                    Isgur \(OPA\) <siflores@jmd.usdoj.gov>,        Isgur Flores, OPA; others                   litigation counsel; discussion includes
                                                                                                                                                                                    Whitaker, Henry C. \(OLC\)                                                                 exchange of proposed draft language for
                                                                                                                                                                                    <hcwhitaker@jmd.usdoj.gov>, Whitaker,                                                      inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    Matthew \(OAG\)                                                                            attorney regarding aspects of draft Executive
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                    Order 13841, including discussion of legal
                                                                                                                                                                                    Edward C. \(ODAG\)                                                                         aspects of custody of minor children, and
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Panuccio,                                                    discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    Jesse \(OASG\) <jpanuccio@jmd.usdoj.gov>,                                                  officials
                                                                                                                                                                                    Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                    Sarah \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 14 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 16 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                     Recipient                                Attorney/Staff Name                          Subject and/or Description
CD-US-00009143A   CD-US-00009145A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Wetmore, David H. (ODAG)     Engel, Steven A. \(OLC\)                       Steven Engel, OLC; Gene Hamilton, OAG; Dave     Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                         <saengel@jmd.usdoj.gov>, Flentje, August       Wetmore, ODAG; Sarah Isgur Flores, OPA; Iris    13841 concept among DOJ senior officials and
                                                                                                                                                                                     \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,      Lan, ODAG; August Flentje, CIV; Sarah Fabian,   litigation counsel; discussion includes
                                                                                                                                                                                     Sarah Isgur \(OPA\)                            OIL                                             exchange of proposed draft language for
                                                                                                                                                                                     <siflores@jmd.usdoj.gov>, Whitaker, Henry C.                                                   inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                     \(OLC\) <hcwhitaker@jmd.usdoj.gov>,                                                            attorney regarding aspects of draft Executive
                                                                                                                                                                                     Whitaker, Matthew \(OAG\)                                                                      Order 13841, including discussion of legal
                                                                                                                                                                                     <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                        aspects of custody of minor children, and
                                                                                                                                                                                     Edward C. \(ODAG\)                                                                             discussion of the legal analysis by DOJ senior
                                                                                                                                                                                     <ecocallaghan@jmd.usdoj.gov>, Panuccio,                                                        officials
                                                                                                                                                                                     Jesse \(OASG\) <jpanuccio@jmd.usdoj.gov>,
                                                                                                                                                                                     Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                     Bolitho, Zachary \(ODAG\)
                                                                                                                                                                                     <zbolitho@jmd.usdoj.gov>, Percival, James
                                                                                                                                                                                     \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                     Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                     <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                     \(OLC\) <saharris@jmd.usdoj.gov>
CD-US-00009180A   CD-US-00009182A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Whitaker, Henry C. (OLC)     Flentje, August \(CIV\)                        Steven Engel, OLC; Gene Hamilton, OAG; Dave     Email discussion of draft Executive Order
                                                                       Process; Work Product                                                            <hcwhitaker@jmd.usdoj.gov>   <AFlentje@CIV.USDOJ.GOV>, Flores, Sarah        Wetmore, ODAG; Sarah Isgur Flores, OPA; Iris    13841 concept among DOJ senior officials and
                                                                                                                                                                                     Isgur \(OPA\) <siflores@jmd.usdoj.gov>,        Lan, ODAG; August Flentje, CIV; Sarah Fabian,   litigation counsel; discussion includes
                                                                                                                                                                                     Engel, Steven A. \(OLC\)                       OIL                                             exchange of proposed draft language for
                                                                                                                                                                                     <saengel@jmd.usdoj.gov>, Whitaker,                                                             inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                     Matthew \(OAG\)                                                                                attorney regarding aspects of draft Executive
                                                                                                                                                                                     <mwhitaker@jmd.usdoj.gov>, O'Callaghan,                                                        Order 13841, including discussion of legal
                                                                                                                                                                                     Edward C. \(ODAG\)                                                                             aspects of custody of minor children, and
                                                                                                                                                                                     <ecocallaghan@jmd.usdoj.gov>, Panuccio,                                                        discussion of the legal analysis by DOJ senior
                                                                                                                                                                                     Jesse \(OASG\) <jpanuccio@jmd.usdoj.gov>,                                                      officials
                                                                                                                                                                                     Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                     Wetmore, David H. \(ODAG\)
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                     Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                     Percival, James \(OASG\)
                                                                                                                                                                                     <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                     \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                     Sarah \(OLC\) <saharris@jmd.usdoj.gov>,
                                                                                                                                                                                     Hardy, Liam P. \(OLC\)
                                                                                                                                                                                     <lphardy@jmd.usdoj.gov>, Hamilton, Gene
                                                                                                                                                                                     \(OAG\) <ghamilton@jmd.usdoj.gov>,
                                                                                                                                                                                     Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                     <cegannon@jmd.usdoj.gov>

CD-US-00009183A   CD-US-00009184A     docx            Redacted         Attorney Client Privilege; Deliberative        Attachment          6/20/2018                                                                                 Matt Whitaker, OAG; Dave Wetmore, ODAG;         Draft Executive Order 13841, with legal
                                                                       Process; Work Product                                                                                                                                        August Flentje, CIV DOJ; Sarah Fabian, DOJ;     analysis and comments for White House
                                                                                                                                                                                                                                    others
CD-US-00009185A   CD-US-00009185A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flentje, August (CIV)        Fabian, Sarah B \(CIV\)                        August Flentje, CIV DOJ; Sarah Fabian, OIL      Email forwarding draft EO of Affording
                                                                       Process; Work Product                                                                                         <sfabian@CIV.USDOJ.GOV>, Percival, James       DOJ; Dave Wetmore, ODAG                         Congress an Opportunity to Address Family
                                                                                                                                                                                     \(OASG\) <jpercival@jmd.usdoj.gov>,                                                            Separation, seeking legal analysis from OIL
                                                                                                                                                                                     Wetmore, David H. \(ODAG\)                                                                     staff, with OIL staff comments as part of work
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>, Stewart, Scott                                                      product
                                                                                                                                                                                     G. \(CIV\) <sstewart@CIV.USDOJ.GOV>
CD-US-00009186A   CD-US-00009187A    DOCX             Redacted         Attorney Client Privilege; Deliberative        Attachment          6/20/2018                                                                                 August Flentje, CIV DOJ; Sarah Fabian, OIL      Draft EO of Affording Congress an
                                                                       Process; Work Product                                                                                                                                        DOJ; Dave Wetmore, ODAG                         Opportunity to Address Family Separation,
                                                                                                                                                                                                                                                                                    with comment in margin from senior DOJ
                                                                                                                                                                                                                                                                                    officials; markup reflecting legal analysis




                                                                                                                                                      Page 15 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 17 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                        Recipient                                Attorney/Staff Name                          Subject and/or Description
CD-US-00009188A   CD-US-00009190A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     O'Callaghan, Edward C. (ODAG)   Engel, Steven A. \(OLC\)                       Steven Engel, OLC; Matt Whitaker, OAG; Gene     Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <saengel@jmd.usdoj.gov>, Flentje, August       Hamilton, OAG; Dave Wetmore, ODAG; Sarah        13841 concept among DOJ senior officials and
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,      Isgur Flores, OPA; August Flentje, DOJ; Sarah   litigation counsel; discussion includes
                                                                                                                                                                                        Sarah Isgur \(OPA\)                            Fabian, OIL; others                             exchange of proposed draft language for
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Whitaker, Henry C.                                                   inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        \(OLC\) <hcwhitaker@jmd.usdoj.gov>,                                                            attorney regarding aspects of draft Executive
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                      Order 13841, including discussion of legal
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                                     aspects of custody of minor children, and
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                                       discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                           officials
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Percival, James \(OASG\)
                                                                                                                                                                                        <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                        \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                        Sarah \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009191A   CD-US-00009193A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     O'Callaghan, Edward C. (ODAG)   Whitaker, Henry C. \(OLC\)                   Matt Whitaker, OAG; Dave Wetmore, ODAG;           Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <hcwhitaker@jmd.usdoj.gov>, Engel, Steven August Flentje, CIV DOJ; Sarah Fabian, DOJ;          13841 concept among DOJ senior officials and
                                                                                                                                                                                        A. \(OLC\) <saengel@jmd.usdoj.gov>, Flentje, others                                            litigation counsel; discussion includes
                                                                                                                                                                                        August \(CIV\) <AFlentje@CIV.USDOJ.GOV>,                                                       exchange of proposed draft language for
                                                                                                                                                                                        Flores, Sarah Isgur \(OPA\)                                                                    inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Whitaker,                                                            attorney regarding aspects of draft Executive
                                                                                                                                                                                        Matthew \(OAG\)                                                                                Order 13841, including discussion of legal
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                                     aspects of custody of minor children, and
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                                       discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                           officials
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Percival, James \(OASG\)
                                                                                                                                                                                        <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                        \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                        Sarah \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009194A   CD-US-00009197A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)          O'Callaghan, Edward C. \(ODAG\)              Matt Whitaker, OAG; Dave Wetmore, ODAG;           Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <ecocallaghan@jmd.usdoj.gov>, Whitaker,      August Flentje, CIV DOJ; Sarah Fabian, DOJ;       13841 concept among DOJ senior officials and
                                                                                                                                                                                        Henry C. \(OLC\)                             others                                            litigation counsel; discussion includes
                                                                                                                                                                                        <hcwhitaker@jmd.usdoj.gov>, Flentje, August                                                    exchange of proposed draft language for
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                      inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        Sarah Isgur \(OPA\)                                                                            attorney regarding aspects of draft Executive
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Whitaker,                                                            Order 13841, including discussion of legal
                                                                                                                                                                                        Matthew \(OAG\)                                                                                aspects of custody of minor children, and
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                                     discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                                       officials
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Percival, James \(OASG\)
                                                                                                                                                                                        <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                        \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                        Sarah \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 16 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 18 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                        Recipient                               Attorney/Staff Name                         Subject and/or Description
CD-US-00009198A   CD-US-00009201A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     O'Callaghan, Edward C. (ODAG)   Engel, Steven A. \(OLC\)                     Matt Whitaker, OAG; Dave Wetmore, ODAG;         Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <saengel@jmd.usdoj.gov>, Whitaker, Henry August Flentje, CIV DOJ; Sarah Fabian, DOJ;         13841 concept among DOJ senior officials and
                                                                                                                                                                                        C. \(OLC\) <hcwhitaker@jmd.usdoj.gov>,       others                                          litigation counsel; discussion includes
                                                                                                                                                                                        Flentje, August \(CIV\)                                                                      exchange of proposed draft language for
                                                                                                                                                                                        <AFlentje@CIV.USDOJ.GOV>, Flores, Sarah                                                      inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                      attorney regarding aspects of draft Executive
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                    Order 13841, including discussion of legal
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                                   aspects of custody of minor children, and
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                                     discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                         officials
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Percival, James \(OASG\)
                                                                                                                                                                                        <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                        \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                        Sarah \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009202A   CD-US-00009205A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Whitaker, Henry C. (OLC)        O'Callaghan, Edward C. \(ODAG\)              Steven Engel, OLC; Matt Whitaker, OAG; Gene     Email discussion of draft Executive Order
                                                                       Process; Work Product                                                            <hcwhitaker@jmd.usdoj.gov>      <ecocallaghan@jmd.usdoj.gov>, Engel,         Hamilton, OAG; Dave Wetmore, ODAG; Sarah        13841 concept among DOJ senior officials and
                                                                                                                                                                                        Steven A. \(OLC\) <saengel@jmd.usdoj.gov>, Isgur Flores, OPA; others                         litigation counsel; discussion includes
                                                                                                                                                                                        Flentje, August \(CIV\)                                                                      exchange of proposed draft language for
                                                                                                                                                                                        <AFlentje@CIV.USDOJ.GOV>, Flores, Sarah                                                      inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                      attorney regarding aspects of draft Executive
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                    Order 13841, including discussion of legal
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                                   aspects of custody of minor children, and
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                                     discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                         officials
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Percival, James \(OASG\)
                                                                                                                                                                                        <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                        \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                        Sarah \(OLC\) <saharris@jmd.usdoj.gov>


CD-US-00009206A   CD-US-00009208A     docx            Redacted         Attorney Client Privilege; Deliberative        Attachment          6/20/2018                                                                                    Matt Whitaker, OAG; Dave Wetmore, ODAG;       Draft version of Executive Order 13841, with
                                                                       Process; Work Product                                                                                                                                           August Flentje, CIV DOJ; Sarah Fabian, DOJ;   comments and legal analysis in margin by OLC
                                                                                                                                                                                                                                       others
CD-US-00009209A   CD-US-00009209A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)          O'Callaghan, Edward C. \(ODAG\)                Edward O'Callaghan, OLC; Matt Whitaker,       Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <ecocallaghan@jmd.usdoj.gov>, Whitaker,        OAG; Dave Wetmore, ODAG; August Flentje,      13841 concept among DOJ senior officials and
                                                                                                                                                                                        Henry C. \(OLC\)                               CIV DOJ; Sarah Fabian, DOJ; others            litigation counsel; discussion includes
                                                                                                                                                                                        <hcwhitaker@jmd.usdoj.gov>, Flentje, August                                                  exchange of proposed draft language for
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                    inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        Sarah Isgur \(OPA\)                                                                          attorney regarding aspects of draft Executive
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Whitaker,                                                          Order 13841, including discussion of legal
                                                                                                                                                                                        Matthew \(OAG\)                                                                              aspects of custody of minor children, and
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                                   discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                                     officials
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Percival, James \(OASG\)
                                                                                                                                                                                        <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                        \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                        Sarah \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 17 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 19 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                       Recipient                             Attorney/Staff Name                        Subject and/or Description
CD-US-00009210A   CD-US-00009210A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     O'Callaghan, Edward C. (ODAG)   Engel, Steven A. \(OLC\)                     Edward O'Callaghan, OLC; Matt Whitaker,     Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <saengel@jmd.usdoj.gov>, Whitaker, Henry OAG; Dave Wetmore, ODAG; August Flentje,        13841 concept among DOJ senior officials and
                                                                                                                                                                                        C. \(OLC\) <hcwhitaker@jmd.usdoj.gov>,       CIV DOJ; Sarah Fabian, DOJ; others          litigation counsel; discussion includes
                                                                                                                                                                                        Flentje, August \(CIV\)                                                                  exchange of proposed draft language for
                                                                                                                                                                                        <AFlentje@CIV.USDOJ.GOV>, Flores, Sarah                                                  inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                  attorney regarding aspects of draft Executive
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                Order 13841, including discussion of legal
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                               aspects of custody of minor children, and
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                                 discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                     officials
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Percival, James \(OASG\)
                                                                                                                                                                                        <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                        \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                        Sarah \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009211A   CD-US-00009211A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)          O'Callaghan, Edward C. \(ODAG\)              Edward O'Callaghan, OLC; Matt Whitaker,     Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <ecocallaghan@jmd.usdoj.gov>, Whitaker,      OAG; Dave Wetmore, ODAG; August Flentje,    13841 concept among DOJ senior officials and
                                                                                                                                                                                        Henry C. \(OLC\)                             CIV DOJ; Sarah Fabian, DOJ; others          litigation counsel; discussion includes
                                                                                                                                                                                        <hcwhitaker@jmd.usdoj.gov>, Flentje, August                                              exchange of proposed draft language for
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        Sarah Isgur \(OPA\)                                                                      attorney regarding aspects of draft Executive
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Whitaker,                                                      Order 13841, including discussion of legal
                                                                                                                                                                                        Matthew \(OAG\)                                                                          aspects of custody of minor children, and
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                               discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                                 officials
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Percival, James \(OASG\)
                                                                                                                                                                                        <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                        \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                        Sarah \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009212A   CD-US-00009212A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Wetmore, David H. (ODAG)        Engel, Steven A. \(OLC\)                      Edward O'Callaghan, OLC; Matt Whitaker,    Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <saengel@jmd.usdoj.gov>, O'Callaghan,         OAG; Dave Wetmore, ODAG; August Flentje,   13841 concept among DOJ senior officials and
                                                                                                                                                                                        Edward C. \(ODAG\)                            CIV DOJ; Sarah Fabian, DOJ; others         litigation counsel; discussion includes
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Whitaker,                                                  exchange of proposed draft language for
                                                                                                                                                                                        Henry C. \(OLC\)                                                                         inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        <hcwhitaker@jmd.usdoj.gov>, Flentje, August                                              attorney regarding aspects of draft Executive
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                Order 13841, including discussion of legal
                                                                                                                                                                                        Sarah Isgur \(OPA\)                                                                      aspects of custody of minor children, and
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Whitaker,                                                      discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Matthew \(OAG\)                                                                          officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Percival, James \(OASG\)
                                                                                                                                                                                        <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                        \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                        Sarah \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 18 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 20 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                    Recipient                                Attorney/Staff Name                         Subject and/or Description
CD-US-00009213A   CD-US-00009213A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)      Wetmore, David H. \(ODAG\)                    Edward O'Callaghan, OLC; Matt Whitaker,         Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <dhwetmore@jmd.usdoj.gov>, O'Callaghan, OAG; Dave Wetmore, ODAG; August Flentje,              13841 concept among DOJ senior officials and
                                                                                                                                                                                    Edward C. \(ODAG\)                            CIV DOJ; Sarah Fabian, DOJ; others              litigation counsel; discussion includes
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Whitaker,                                                       exchange of proposed draft language for
                                                                                                                                                                                    Henry C. \(OLC\)                                                                              inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    <hcwhitaker@jmd.usdoj.gov>, Flentje, August                                                   attorney regarding aspects of draft Executive
                                                                                                                                                                                    \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                     Order 13841, including discussion of legal
                                                                                                                                                                                    Sarah Isgur \(OPA\)                                                                           aspects of custody of minor children, and
                                                                                                                                                                                    <siflores@jmd.usdoj.gov>, Whitaker,                                                           discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    Matthew \(OAG\)                                                                               officials
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                    \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                    Iris \(ODAG\) <irlan@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                    Sarah \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009214A   CD-US-00009215A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Wetmore, David H. (ODAG)    Engel, Steven A. \(OLC\)                      Edward O'Callaghan, OLC; Matt Whitaker,         Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <saengel@jmd.usdoj.gov>, O'Callaghan,         OAG; Dave Wetmore, ODAG; August Flentje,        13841 concept among DOJ senior officials and
                                                                                                                                                                                    Edward C. \(ODAG\)                            CIV DOJ; Sarah Fabian, DOJ; others              litigation counsel; discussion includes
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Whitaker,                                                       exchange of proposed draft language for
                                                                                                                                                                                    Henry C. \(OLC\)                                                                              inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    <hcwhitaker@jmd.usdoj.gov>, Flentje, August                                                   attorney regarding aspects of draft Executive
                                                                                                                                                                                    \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                     Order 13841, including discussion of legal
                                                                                                                                                                                    Sarah Isgur \(OPA\)                                                                           aspects of custody of minor children, and
                                                                                                                                                                                    <siflores@jmd.usdoj.gov>, Whitaker,                                                           discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    Matthew \(OAG\)                                                                               officials
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                    \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                    Iris \(ODAG\) <irlan@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                    Sarah \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009220A   CD-US-00009223A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)      Flentje, August \(CIV\)                        Steven Engel, OLC; Gene Hamilton, OAG;         Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <AFlentje@CIV.USDOJ.GOV>, Whitaker, Henry      Edward O'Callaghan, ODAG; Dave Wetmore,        13841 concept among DOJ senior officials and
                                                                                                                                                                                    C. \(OLC\) <hcwhitaker@jmd.usdoj.gov>,         ODAG; Sarah Isgur Flores, OPA; Iris Lan,       litigation counsel; discussion includes
                                                                                                                                                                                    O'Callaghan, Edward C. \(ODAG\)                ODAG; August Flentje, CIV; Sarah Fabian, OIL   exchange of proposed draft language for
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                                   inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                       attorney regarding aspects of draft Executive
                                                                                                                                                                                    Whitaker, Matthew \(OAG\)                                                                     Order 13841, including discussion of legal
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                                    aspects of custody of minor children, and
                                                                                                                                                                                    \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                                      discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                          officials
                                                                                                                                                                                    Wetmore, David H. \(ODAG\)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                    Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                    Percival, James \(OASG\)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                    \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                    Sarah \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 19 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 21 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                    Recipient                            Attorney/Staff Name                       Subject and/or Description
CD-US-00009224A   CD-US-00009227A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)       Whitaker, Henry C. \(OLC\)                   Edward O’Callaghan, OLC; Matt Whitaker,   Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                         <hcwhitaker@jmd.usdoj.gov>, Flentje, August OAG; Dave Wetmore, ODAG; August Flentje,   13841 concept among DOJ senior officials and
                                                                                                                                                                                     \(CIV\) <AFlentje@CIV.USDOJ.GOV>,            CIV DOJ; Sarah Fabian, DOJ; others        litigation counsel; discussion includes
                                                                                                                                                                                     O'Callaghan, Edward C. \(ODAG\)                                                        exchange of proposed draft language for
                                                                                                                                                                                     <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                            inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                     Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                attorney regarding aspects of draft Executive
                                                                                                                                                                                     Whitaker, Matthew \(OAG\)                                                              Order 13841, including discussion of legal
                                                                                                                                                                                     <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                             aspects of custody of minor children, and
                                                                                                                                                                                     \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                               discussion of the legal analysis by DOJ senior
                                                                                                                                                                                     Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                   officials
                                                                                                                                                                                     Wetmore, David H. \(ODAG\)
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                     Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                     Percival, James \(OASG\)
                                                                                                                                                                                     <jpercival@jmd.usdoj.gov>, Gannon, Curtis E.
                                                                                                                                                                                     \(OLC\) <cegannon@jmd.usdoj.gov>, Harris,
                                                                                                                                                                                     Sarah \(OLC\) <saharris@jmd.usdoj.gov>


CD-US-00009228A   CD-US-00009231A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Bolitho, Zachary (ODAG)      Engel, Steven A. \(OLC\)                    Edward O’Callaghan, OLC; Matt Whitaker,    Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                         <saengel@jmd.usdoj.gov>, Flentje, August    OAG; Dave Wetmore, ODAG; August Flentje,   13841 concept among DOJ senior officials and
                                                                                                                                                                                     \(CIV\) <AFlentje@CIV.USDOJ.GOV>,           CIV DOJ; Sarah Fabian, DOJ; others         litigation counsel; discussion includes
                                                                                                                                                                                     Whitaker, Henry C. \(OLC\)                                                             exchange of proposed draft language for
                                                                                                                                                                                     <hcwhitaker@jmd.usdoj.gov>, O'Callaghan,                                               inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                     Edward C. \(ODAG\)                                                                     attorney regarding aspects of draft Executive
                                                                                                                                                                                     <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                            Order 13841, including discussion of legal
                                                                                                                                                                                     Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                aspects of custody of minor children, and
                                                                                                                                                                                     Whitaker, Matthew \(OAG\)                                                              discussion of the legal analysis by DOJ senior
                                                                                                                                                                                     <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                             officials
                                                                                                                                                                                     \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                     Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                     Wetmore, David H. \(ODAG\)
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                     James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                     Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                     <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                     \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009232A   CD-US-00009235A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Whitaker, Henry C. (OLC)     Bolitho, Zachary \(ODAG\)                   Edward O’Callaghan, OLC; Matt Whitaker,    Email discussion of draft Executive Order
                                                                       Process; Work Product                                                            <hcwhitaker@jmd.usdoj.gov>   <zbolitho@jmd.usdoj.gov>, Engel, Steven A. OAG; Dave Wetmore, ODAG; August Flentje,    13841 concept among DOJ senior officials and
                                                                                                                                                                                     \(OLC\) <saengel@jmd.usdoj.gov>, Flentje,   CIV DOJ; Sarah Fabian, DOJ; others         litigation counsel; discussion includes
                                                                                                                                                                                     August \(CIV\) <AFlentje@CIV.USDOJ.GOV>,                                               exchange of proposed draft language for
                                                                                                                                                                                     O'Callaghan, Edward C. \(ODAG\)                                                        inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                     <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                            attorney regarding aspects of draft Executive
                                                                                                                                                                                     Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                Order 13841, including discussion of legal
                                                                                                                                                                                     Whitaker, Matthew \(OAG\)                                                              aspects of custody of minor children, and
                                                                                                                                                                                     <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                             discussion of the legal analysis by DOJ senior
                                                                                                                                                                                     \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                               officials
                                                                                                                                                                                     Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                     Wetmore, David H. \(ODAG\)
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                     James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                     Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                     <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                     \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 20 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 22 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                         Author                        Recipient                            Attorney/Staff Name                       Subject and/or Description
CD-US-00009236A   CD-US-00009240A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Bolitho, Zachary (ODAG)         Whitaker, Henry C. \(OLC\)                   Edward O’Callaghan, OLC; Matt Whitaker,   Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <hcwhitaker@jmd.usdoj.gov>, Engel, Steven OAG; Dave Wetmore, ODAG; August Flentje,     13841 concept among DOJ senior officials and
                                                                                                                                                                                        A. \(OLC\) <saengel@jmd.usdoj.gov>, Flentje, CIV DOJ; Sarah Fabian, DOJ; others        litigation counsel; discussion includes
                                                                                                                                                                                        August \(CIV\) <AFlentje@CIV.USDOJ.GOV>,                                               exchange of proposed draft language for
                                                                                                                                                                                        O'Callaghan, Edward C. \(ODAG\)                                                        inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                            attorney regarding aspects of draft Executive
                                                                                                                                                                                        Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                Order 13841, including discussion of legal
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                              aspects of custody of minor children, and
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse                                             discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,                                               officials
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                        James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                        \(OLC\) <saharris@jmd.usdoj.gov>


CD-US-00009241A   CD-US-00009245A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Percival, James (OASG)          Whitaker, Henry C. \(OLC\)                  Edward O’Callaghan, OLC; Matt Whitaker,    Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <hcwhitaker@jmd.usdoj.gov>, Bolitho,        OAG; Dave Wetmore, ODAG; August Flentje,   13841 concept among DOJ senior officials and
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>, CIV DOJ; Sarah Fabian, DOJ; others          litigation counsel; discussion includes
                                                                                                                                                                                        Engel, Steven A. \(OLC\)                                                               exchange of proposed draft language for
                                                                                                                                                                                        <saengel@jmd.usdoj.gov>, Flentje, August                                               inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>,                                                      attorney regarding aspects of draft Executive
                                                                                                                                                                                        O'Callaghan, Edward C. \(ODAG\)                                                        Order 13841, including discussion of legal
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Flores, Sarah                                            aspects of custody of minor children, and
                                                                                                                                                                                        Isgur \(OPA\) <siflores@jmd.usdoj.gov>,                                                discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                              officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Gannon,
                                                                                                                                                                                        Curtis E. \(OLC\) <cegannon@jmd.usdoj.gov>,
                                                                                                                                                                                        Harris, Sarah \(OLC\)
                                                                                                                                                                                        <saharris@jmd.usdoj.gov>

CD-US-00009246A   CD-US-00009250A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     O'Callaghan, Edward C. (ODAG)   Whitaker, Henry C. \(OLC\)                 Edward O’Callaghan, OLC; Matt Whitaker,     Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <hcwhitaker@jmd.usdoj.gov>, Bolitho,       OAG; Dave Wetmore, ODAG; August Flentje,    13841 concept among DOJ senior officials and
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>, CIV DOJ; Sarah Fabian, DOJ; others          litigation counsel; discussion includes
                                                                                                                                                                                        Engel, Steven A. \(OLC\)                                                               exchange of proposed draft language for
                                                                                                                                                                                        <saengel@jmd.usdoj.gov>, Flentje, August                                               inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                              attorney regarding aspects of draft Executive
                                                                                                                                                                                        Sarah Isgur \(OPA\)                                                                    Order 13841, including discussion of legal
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Schools, Scott                                               aspects of custody of minor children, and
                                                                                                                                                                                        \(ODAG\) <sschools@jmd.usdoj.gov>,                                                     discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                              officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                        James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                        \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 21 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 23 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                        Author                          Recipient                              Attorney/Staff Name                       Subject and/or Description
CD-US-00009251A   CD-US-00009253A     docx            Redacted         Attorney Client Privilege; Deliberative        Attachment          6/20/2018                                                                                  Edward O’Callaghan, OLC; Matt Whitaker,     Draft EO of Affording Congress an
                                                                       Process; Work Product                                                                                                                                         OAG; Dave Wetmore, ODAG; August Flentje,    Opportunity to Address Family Separation,
                                                                                                                                                                                                                                     CIV DOJ; Sarah Fabian, DOJ; others          with comment in margin from senior DOJ
                                                                                                                                                                                                                                                                                 officials; markup reflecting legal analysis
CD-US-00009254A   CD-US-00009258A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Whitaker, Henry C. (OLC)        O'Callaghan, Edward C. \(ODAG\)            Edward O’Callaghan, ODAG; Steven Engel,       Email discussion of draft Executive Order
                                                                       Process; Work Product                                                            <hcwhitaker@jmd.usdoj.gov>      <ecocallaghan@jmd.usdoj.gov>, Bolitho,     OLC; Gene Hamilton, OAG; Dave Wetmore,        13841 concept among DOJ senior officials and
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>, ODAG; Sarah Isgur Flores, OPA; Iris Lan,      litigation counsel; discussion includes
                                                                                                                                                                                        Engel, Steven A. \(OLC\)                   ODAG; August Flentje, CIV; Sarah Fabian, OIL exchange of proposed draft language for
                                                                                                                                                                                        <saengel@jmd.usdoj.gov>, Flentje, August                                                 inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                attorney regarding aspects of draft Executive
                                                                                                                                                                                        Sarah Isgur \(OPA\)                                                                      Order 13841, including discussion of legal
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Schools, Scott                                                 aspects of custody of minor children, and
                                                                                                                                                                                        \(ODAG\) <sschools@jmd.usdoj.gov>,                                                       discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                        James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                        \(OLC\) <saharris@jmd.usdoj.gov>
CD-US-00009259A   CD-US-00009260A     docx            Redacted         Attorney Client Privilege; Deliberative        Attachment          6/20/2018                                                                                Steven Engel, OLC; Gene Hamilton, OAG; Dave Draft Executive Order 13841, with legal
                                                                       Process; Work Product                                                                                                                                       Wetmore, ODAG; Sarah Isgur Flores, OPA; Iris analysis and comments for White House
                                                                                                                                                                                                                                   Lan, ODAG; August Flentje, CIV; Sarah Fabian,
                                                                                                                                                                                                                                   OIL
CD-US-00009261A   CD-US-00009265A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     O'Callaghan, Edward C. (ODAG)   Whitaker, Henry C. \(OLC\)                 Edward O’Callaghan, OLC; Matt Whitaker,       Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <hcwhitaker@jmd.usdoj.gov>, Bolitho,       OAG; Dave Wetmore, ODAG; August Flentje, 13841 concept among DOJ senior officials and
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>, CIV DOJ; Sarah Fabian, DOJ; others            litigation counsel; discussion includes
                                                                                                                                                                                        Engel, Steven A. \(OLC\)                                                                 exchange of proposed draft language for
                                                                                                                                                                                        <saengel@jmd.usdoj.gov>, Flentje, August                                                 inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                attorney regarding aspects of draft Executive
                                                                                                                                                                                        Sarah Isgur \(OPA\)                                                                      Order 13841, including discussion of legal
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Schools, Scott                                                 aspects of custody of minor children, and
                                                                                                                                                                                        \(ODAG\) <sschools@jmd.usdoj.gov>,                                                       discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                        James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                        \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 22 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 24 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                       Recipient                              Attorney/Staff Name                         Subject and/or Description
CD-US-00009266A   CD-US-00009271A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     O'Callaghan, Edward C. (ODAG)   Whitaker, Henry C. \(OLC\)                   Edward O’Callaghan, OLC; Steven Engel, OLC;   Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <hcwhitaker@jmd.usdoj.gov>, Bolitho,         Gene Hamilton, OAG; Dave Wetmore, ODAG;       13841 concept among DOJ senior officials and
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,   Sarah Isgur Flores, OPA; Iris Lan, ODAG;      litigation counsel; discussion includes
                                                                                                                                                                                        Engel, Steven A. \(OLC\)                     August Flentje, CIV; Sarah Fabian, OIL        exchange of proposed draft language for
                                                                                                                                                                                        <saengel@jmd.usdoj.gov>, Flentje, August                                                   inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                  attorney regarding aspects of draft Executive
                                                                                                                                                                                        Sarah Isgur \(OPA\)                                                                        Order 13841, including discussion of legal
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Schools, Scott                                                   aspects of custody of minor children, and
                                                                                                                                                                                        \(ODAG\) <sschools@jmd.usdoj.gov>,                                                         discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                  officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                        James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                        \(OLC\) <saharris@jmd.usdoj.gov>
CD-US-00009272A   CD-US-00009277A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Whitaker, Henry C. (OLC)        O'Callaghan, Edward C. \(ODAG\)              Edward O’Callaghan, OLC; Steven Engel, OLC;   Email discussion of draft Executive Order
                                                                       Process; Work Product                                                            <hcwhitaker@jmd.usdoj.gov>      <ecocallaghan@jmd.usdoj.gov>, Bolitho,       Gene Hamilton, OAG; Dave Wetmore, ODAG;       13841 concept among DOJ senior officials and
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,   Sarah Isgur Flores, OPA; Iris Lan, ODAG;      litigation counsel; discussion includes
                                                                                                                                                                                        Engel, Steven A. \(OLC\)                     August Flentje, CIV; Sarah Fabian, OIL        exchange of proposed draft language for
                                                                                                                                                                                        <saengel@jmd.usdoj.gov>, Flentje, August                                                   inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Flores,                                                  attorney regarding aspects of draft Executive
                                                                                                                                                                                        Sarah Isgur \(OPA\)                                                                        Order 13841, including discussion of legal
                                                                                                                                                                                        <siflores@jmd.usdoj.gov>, Schools, Scott                                                   aspects of custody of minor children, and
                                                                                                                                                                                        \(ODAG\) <sschools@jmd.usdoj.gov>,                                                         discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                  officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                        James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                        \(OLC\) <saharris@jmd.usdoj.gov>
CD-US-00009282A   CD-US-00009287A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flores, Sarah Isgur (OPA)       Whitaker, Henry C. \(OLC\)                   Edward O’Callaghan, OLC; Matt Whitaker,       Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <hcwhitaker@jmd.usdoj.gov>, O'Callaghan,     OAG; Dave Wetmore, ODAG; August Flentje,      13841 concept among DOJ senior officials and
                                                                                                                                                                                        Edward C. \(ODAG\)                           CIV DOJ; Sarah Fabian, DOJ; others            litigation counsel; discussion includes
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                     exchange of proposed draft language for
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,                                                 inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        Engel, Steven A. \(OLC\)                                                                   attorney regarding aspects of draft Executive
                                                                                                                                                                                        <saengel@jmd.usdoj.gov>, Flentje, August                                                   Order 13841, including discussion of legal
                                                                                                                                                                                        \(CIV\) <AFlentje@CIV.USDOJ.GOV>, Schools,                                                 aspects of custody of minor children, and
                                                                                                                                                                                        Scott \(ODAG\) <sschools@jmd.usdoj.gov>,                                                   discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                  officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                        James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                        \(OLC\) <saharris@jmd.usdoj.gov>




                                                                                                                                                      Page 23 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 25 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                       Recipient                               Attorney/Staff Name                         Subject and/or Description
CD-US-00009290A   CD-US-00009295A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flentje, August (CIV)           Whitaker, Henry C. \(OLC\)                     Edward O’Callaghan, OLC; Steven Engel, OLC;   Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <hcwhitaker@jmd.usdoj.gov>, O'Callaghan,       Gene Hamilton, OAG; Dave Wetmore, ODAG;       13841 concept among DOJ senior officials and
                                                                                                                                                                                        Edward C. \(ODAG\)                             Sarah Isgur Flores, OPA; Iris Lan, ODAG;      litigation counsel; discussion includes
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,         August Flentje, CIV; Sarah Fabian, OIL        exchange of proposed draft language for
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,                                                   inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        Engel, Steven A. \(OLC\)                                                                     attorney regarding aspects of draft Executive
                                                                                                                                                                                        <saengel@jmd.usdoj.gov>, Flores, Sarah Isgur                                                 Order 13841, including discussion of legal
                                                                                                                                                                                        \(OPA\) <siflores@jmd.usdoj.gov>, Schools,                                                   aspects of custody of minor children, and
                                                                                                                                                                                        Scott \(ODAG\) <sschools@jmd.usdoj.gov>,                                                     discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Whitaker, Matthew \(OAG\)                                                                    officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Panuccio, Jesse
                                                                                                                                                                                        \(OASG\) <jpanuccio@jmd.usdoj.gov>, Lan,
                                                                                                                                                                                        Iris \(ODAG\) <irlan@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Percival,
                                                                                                                                                                                        James \(OASG\) <jpercival@jmd.usdoj.gov>,
                                                                                                                                                                                        Gannon, Curtis E. \(OLC\)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>, Harris, Sarah
                                                                                                                                                                                        \(OLC\) <saharris@jmd.usdoj.gov>

CD-US-00009305A   CD-US-00009306A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Lan, Iris (ODAG)                Hamilton, Gene \(OAG\)                     Chief Border Patrol Agent, El Centro; Gene        Email with DOJ senior officials discussing El
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>, O'Callaghan,    Hamilton, OAG; Dave Wetmore, ODAG; Adam           Centro guidance to CBP agents, to include
                                                                                                                                                                                        Edward C. \(ODAG\)                         Braverman, USA                                    discussion of legal issues regarding selective
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,                                                       prosecution
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>

CD-US-00009307A   CD-US-00009308A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Hamilton, Gene (OAG)            Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,  Chief Border Patrol Agent, El Centro; Gene        Email with DOJ senior officials discussing El
                                                                                                                                                                                        O'Callaghan, Edward C. \(ODAG\)            Hamilton, OAG; Dave Wetmore, ODAG; Adam           Centro guidance to CBP agents, to include
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>, Bolitho,     Braverman, USA                                    discussion of legal issues regarding selective
                                                                                                                                                                                        Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>,                                                   prosecution
                                                                                                                                                                                        Wetmore, David H. \(ODAG\)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>

CD-US-00009315A   CD-US-00009315A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/21/2018     O'Callaghan, Edward C. (ODAG)   Wetmore, David H. \(ODAG\)                     Iris Lan, ODAG: Gene Hamilton, ODAG;          Email discussion of procedure contemplated
                                                                       Process; Work Product                                                                                            <dhwetmore@jmd.usdoj.gov>                      Edward O'Callaghan, ODAG; others              by CBP for maintaining family unit in
                                                                                                                                                                                                                                                                                     prosecution process post EO 13841

CD-US-00009475A   CD-US-00009489A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018      Abbott, Christian               Mark Champoux, OLP DOJ; David Wetmore,                                                       Draft of Report on Securing the Southern
                                                                                                                                                                                        ODAG; Gene Hamilton, OAG; others                                                             Border for consideration by the AG and for
                                                                                                                                                                                                                                                                                     planned submission to the White House;
                                                                                                                                                                                                                                                                                     contains comments in margins
CD-US-00009494A   CD-US-00009509A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018      Abbott, Christian               Mark Champoux, OLP DOJ; David Wetmore,                                                       Draft of Report on Securing the Southern
                                                                                                                                                                                        ODAG; Gene Hamilton, OAG; others                                                             Border for consideration by the AG and for
                                                                                                                                                                                                                                                                                     planned submission to the White House;
                                                                                                                                                                                                                                                                                     contains comments in margins
CD-US-00009515A   CD-US-00009519A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018     Rohr, Karl                      Laurence Rothernberg, OLP; James McHenry,                                                    Draft of Report on Securing the Southern
                                                                                                                                                                                        EOIR; Mark Champoux, OLP; Dave Wetmore,                                                      Border edited by numerous agencies and DOJ
                                                                                                                                                                                        ODAG; Gene Hamilton, OAG                                                                     for consideration by the AG and for planned
                                                                                                                                                                                                                                                                                     submission to the White House; contains
                                                                                                                                                                                                                                                                                     comments s in margins
CD-US-00009520A   CD-US-00009552A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018     Abbott, Christian               Laurence Rothernberg, OLP; James McHenry,                                                    Draft of Report on Securing the Southern
                                                                                                                                                                                        EOIR; Mark Champoux, OLP; Dave Wetmore,                                                      Border for consideration by the AG and for
                                                                                                                                                                                        ODAG; Gene Hamilton, OAG                                                                     planned submission to the White House;
                                                                                                                                                                                                                                                                                     contains comments in margins




                                                                                                                                                      Page 24 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 26 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                     Recipient                                Attorney/Staff Name                        Subject and/or Description
CD-US-00009553A   CD-US-00009554A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Wetmore, David H. (ODAG)       Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;       Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                           Tsethlikai, Serra (USAEO)                     Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                       <Serra.Tsethlikai@usdoj.gov>, Hamilton,                                                    the application of criminal immigration
                                                                                                                                                                                       Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                      prosecution and family separations; initial
                                                                                                                                                                                       Wong, Norman (USAEO)                                                                       coordination response from DOJ; Legal
                                                                                                                                                                                       <Norman.Wong@usdoj.gov>; Villegas, Dan                                                     analysis and discussion regarding pending
                                                                                                                                                                                       (USAEO) <Dan.Villegas@usdoj.gov>                                                           motion based on selective prosecution.

CD-US-00009557A   CD-US-00009572A     docx            Redacted         Deliberative Process                           Attachment          5/11/2018     Abbott, Christian              Laurence Rothenberg, OLP; Dave Wetmore,                                                     Draft of Report on Ending "Catch & Release"
                                                                                                                                                                                       ODAG; Mark Champoux, OLP; Gene Hamilton,                                                    for consideration by the AG and for planned
                                                                                                                                                                                       OAG; Dave Wetmore, ODAG                                                                     submission to the White House; contains
                                                                                                                                                                                                                                                                                   lcomments in margins
CD-US-00009579A   CD-US-00009581A     docx            Redacted         Deliberative Process                           Attachment          5/14/2018     Minear, Matthew                Kaitlin Stoddard, DHS; Mark Champoux, OLP;                                                  Attorney review of catch and release report,
                                                                                                                                                                                       Gene Hamilton, OAG; Dave Wetmore, ODAG;                                                     comments, proposed revisions done line by
                                                                                                                                                                                       various others                                                                              line with legal analysis; additional comments
                                                                                                                                                                                                                                                                                   include policy analysis
CD-US-00009582A   CD-US-00009606A     docx            Redacted         Deliberative Process                           Attachment          5/14/2018     Abbott, Christian              Gene Hamilton, OAG; Dave Wetmore, ODAG;                                                     Draft of Report on Ending “Catch and
                                                                                                                                                                                       others                                                                                      Release” for consideration by the AG and for
                                                                                                                                                                                                                                                                                   planned submission to the White House, with
                                                                                                                                                                                                                                                                                   comments
CD-US-00009607A   CD-US-00009607A     MSG             Redacted         Deliberative Process                             E-Mail            5/17/2018     Rothenberg, Laurence E (OLP)   Wetmore, David H. (ODAG)                                                                    Email forwarding draft of Report on Ending
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>; Hamilton,                                                        “Catch and Release” for consideration by the
                                                                                                                                                                                       Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                       AG and for planned submission to the White
                                                                                                                                                                                       McHenry, James (EOIR)                                                                       House, with comments
                                                                                                                                                                                       <James.McHenry@EOIR.USDOJ.GOV>;
                                                                                                                                                                                       Champoux, Mark (OLP)
                                                                                                                                                                                       <mchampoux@jmd.usdoj.gov>
CD-US-00009608A   CD-US-00009646A     docx            Redacted         Deliberative Process                           Attachment          5/17/2018     Abbott, Christian              Karl Rohr, DHS; Kaitlin Stoddard, DHS; Mark                                                 Draft of Report on Ending "Catch & Release"
                                                                                                                                                                                       Champoux, OLP; Gene Hamilton, OAG; Dave                                                     for consideration by the AG and for planned
                                                                                                                                                                                       Wetmore, ODAG; other agency                                                                 submission to the White House; contains
                                                                                                                                                                                       counsel/personn                                                                             comments in margins,
CD-US-00009651A   CD-US-00009651A     MSG             Redacted         Deliberative Process                             E-Mail            5/23/2018     Rothenberg, Laurence E (OLP)   Hamilton, Gene (OAG)                                                                        Email forwarding new draft of Report on
                                                                                                                                                                                       <ghamilton@jmd.usdoj.gov>; Wetmore,                                                         Ending “Catch and Release” for consideration
                                                                                                                                                                                       David H. (ODAG)                                                                             by DOJ and for planned submission to the
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>; McHenry,                                                         White House, with comments
                                                                                                                                                                                       James (EOIR)
                                                                                                                                                                                       <James.McHenry@EOIR.USDOJ.GOV>,
                                                                                                                                                                                       Champoux, Mark (OLP)
                                                                                                                                                                                       <mchampoux@jmd.usdoj.gov>
CD-US-00009652A   CD-US-00009721A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018     Abbott, Christian              Laurence Rothenberg, OLP DOJ; Gene                                                          New draft of Report on Ending “Catch and
                                                                                                                                                                                       Hamilton, OAG; Dave Wetmore, ODAG; James                                                    Release” for consideration by DOJ and for
                                                                                                                                                                                       McHenry, EOIR; Mark Champoux, OLP DOJ                                                       planned submission to the White House, with
                                                                                                                                                                                                                                                                                   comments containing legal analysis
CD-US-00009728A   CD-US-00009729A     MSG             Redacted         Deliberative Process                             E-Mail            5/29/2018     Wetmore, David H. (ODAG)       Hamilton, Gene (OAG)                                                                        Email forwarding new draft of Report on
                                                                                                                                                                                       <ghamilton@jmd.usdoj.gov>, Rothenberg,                                                      Ending “Catch and Release” for consideration
                                                                                                                                                                                       Laurence E (OLP)                                                                            by DOJ and for planned submission to the
                                                                                                                                                                                       <lrothenberg@jmd.usdoj.gov>; McHenry,                                                       White House, with comments
                                                                                                                                                                                       James (EOIR)
                                                                                                                                                                                       <James.McHenry@EOIR.USDOJ.GOV>;
                                                                                                                                                                                       Champoux, Mark (OLP)
                                                                                                                                                                                       <mchampoux@jmd.usdoj.gov>
CD-US-00009738A   CD-US-00009739A     MSG             Redacted         Deliberative Process                             E-Mail            5/30/2018     McHenry, James (EOIR)          Hamilton, Gene (OAG)                                                                        Email forwarding new draft of Report on
                                                                                                                                                                                       <ghamilton@jmd.usdoj.gov>; Rothenberg,                                                      Ending “Catch and Release” for consideration
                                                                                                                                                                                       Laurence E (OLP)                                                                            by DOJ and for planned submission to the
                                                                                                                                                                                       <lrothenberg@jmd.usdoj.gov>; Wetmore,                                                       White House, with email comments on
                                                                                                                                                                                       David H. (ODAG)                                                                             proposed changes
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>, Champoux,
                                                                                                                                                                                       Mark (OLP) <mchampoux@jmd.usdoj.gov>




                                                                                                                                                      Page 25 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 27 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                      Recipient                               Attorney/Staff Name                        Subject and/or Description
CD-US-00009740A   CD-US-00009810A     docx            Redacted         Deliberative Process                           Attachment          5/30/2018     Abbott, Christian              Laurence Rothenberg, OLP DOJ; Gene                                                        New draft of Report on Ending “Catch and
                                                                                                                                                                                       Hamilton, OAG; Dave Wetmore, ODAG; James                                                  Release” for consideration by DOJ and for
                                                                                                                                                                                       McHenry, EOIR; Mark Champoux, OLP DOJ                                                     planned submission to the White House, with
                                                                                                                                                                                                                                                                                 comments containing legal analysis
CD-US-00009811A   CD-US-00009813A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Wetmore, David H. (ODAG)       Hamilton, Gene (OAG)                         Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                           <ghamilton@jmd.usdoj.gov>, Tsethlikai, Serra Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                       (USAEO) <Serra.Tsethlikai@usdoj.gov>; Lan,                                                the application of criminal immigration
                                                                                                                                                                                       Iris (ODAG) <irlan@jmd.usdoj.gov>; Wong,                                                  prosecution and family separations; initial
                                                                                                                                                                                       Norman (USAEO)                                                                            coordination response from DOJ; Legal
                                                                                                                                                                                       <Norman.Wong@usdoj.gov>; Villegas, Dan                                                    analysis and discussion regarding pending
                                                                                                                                                                                       (USAEO) <Dan.Villegas@usdoj.gov>                                                          motion based on selective prosecution.

CD-US-00009814A   CD-US-00009815A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Wetmore, David H. (ODAG)       Tsethlikai, Serra (USAEO)                     Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                           <Serra.Tsethlikai@usdoj.gov>, Lan, Iris       Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                       (ODAG) <irlan@jmd.usdoj.gov>; Hamilton,                                                    the application of criminal immigration
                                                                                                                                                                                       Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                      prosecution and family separations; initial
                                                                                                                                                                                       Wong, Norman (USAEO)                                                                       coordination response from DOJ; Legal
                                                                                                                                                                                       <Norman.Wong@usdoj.gov>; Villegas, Dan                                                     analysis and discussion regarding pending
                                                                                                                                                                                       (USAEO) <Dan.Villegas@usdoj.gov>                                                           motion based on selective prosecution.

CD-US-00009818A   CD-US-00009887A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018     Abbott, Christian              Gene Hamilton, OAG; Dave Wetmore, ODAG;                                                     New draft of Report on Ending “Catch and
                                                                                                                                                                                       Stewart Scott, DOJ; OIL Staff                                                               Release” for consideration by DOJ with
                                                                                                                                                                                                                                                                                   comments
CD-US-00009890A   CD-US-00009959A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018     Abbott, Christian              Laurence Rothenberg, OLP DOJ; Gene                                                          Draft of Report on Ending “Catch and
                                                                                                                                                                                       Hamilton, OAG; Dave Wetmore, ODAG; James                                                    Release” for consideration by the AG and for
                                                                                                                                                                                       McHenry, EOIR; Mark Champoux, OLP DOJ                                                       planned submission to the White House, with
                                                                                                                                                                                                                                                                                   comments
CD-US-00009960A   CD-US-00009961A     MSG             Redacted         Deliberative Process                             E-Mail            5/30/2018     Rothenberg, Laurence E (OLP)   Hamilton, Gene (OAG)                                                                        Email forwarding new draft of Report on
                                                                                                                                                                                       <ghamilton@jmd.usdoj.gov>; McHenry,                                                         Ending “Catch and Release” for consideration
                                                                                                                                                                                       James (EOIR)                                                                                by DOJ and for planned submission to the
                                                                                                                                                                                       <James.McHenry@EOIR.USDOJ.GOV>;                                                             White House, with comments
                                                                                                                                                                                       Wetmore, David H. (ODAG)
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>, Champoux,
                                                                                                                                                                                       Mark (OLP) <mchampoux@jmd.usdoj.gov>
CD-US-00009965A   CD-US-00009966A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Rothenberg, Laurence E (OLP)   Hamilton, Gene (OAG)                    Gene Hamilton, OAG; Dave Wetmore, ODAG;             Email discussing OIL comments to new draft
                                                                                                                                                                                       <ghamilton@jmd.usdoj.gov>; Wetmore,     Stewart Scott, DOJ                                  of Report on Ending “Catch and Release” for
                                                                                                                                                                                       David H. (ODAG)                                                                             consideration by DOJ and for planned
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>, Champoux,                                                        submission to the White House
                                                                                                                                                                                       Mark (OLP) <mchampoux@jmd.usdoj.gov>
CD-US-00009967A   CD-US-00010043A     docx            Redacted         Deliberative Process                           Attachment          5/30/2018     Abbott, Christian              Gene Hamilton, OAG; Dave Wetmore, ODAG;                                                    New draft of Report on Ending “Catch and
                                                                                                                                                                                       Stewart Scott, DOJ; OIL Staf                                                               Release” for consideration by DOJ with
                                                                                                                                                                                                                                                                                  comments
CD-US-00010045A   CD-US-00010116A     docx            Redacted         Deliberative Process                           Attachment          5/30/2018     Abbott, Christian              Gene Hamilton, OAG; Dave Wetmore, ODAG;                                                    New draft of Report on Ending “Catch and
                                                                                                                                                                                       Stewart Scott, DOJ; OIL Staf                                                               Release” for consideration by DOJ with
                                                                                                                                                                                                                                                                                  comments
CD-US-00010118A   CD-US-00010189A     docx            Redacted         Deliberative Process                           Attachment          5/30/2018     Abbott, Christian              Gene Hamilton, OAG; Dave Wetmore, ODAG;                                                    New draft of Report on Ending “Catch and
                                                                                                                                                                                       Stewart Scott, DOJ; OIL Staff                                                              Release” for consideration by DOJ with
                                                                                                                                                                                                                                                                                  comments
CD-US-00010190A   CD-US-00010190A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018     Tsethlikai, Serra (USAEO)      Hamilton, Gene (OAG)                          Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                           <ghamilton@jmd.usdoj.gov>; Lan, Iris (ODAG)   Dave Wetmore, ODAG; Iris Lan, ODAG; others meeting on immigration, specifically on status
                                                                                                                                                                                       <irlan@jmd.usdoj.gov>; Crowell, James                                                      of use of waivers in plea agreements in
                                                                                                                                                                                       (USAEO) <James.Crowell@usdoj.gov>; Wong,                                                   criminal immigration prosecutions, including
                                                                                                                                                                                       Norman (USAEO)                                                                             discussion of legal analysis of the use of such
                                                                                                                                                                                       <Norman.Wong@usdoj.gov>, Wetmore,                                                          waivers; requests for follow-up information
                                                                                                                                                                                       David H. (ODAG)                                                                            and response to same by EOUSA
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>




                                                                                                                                                      Page 26 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 28 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                   Recipient                                Attorney/Staff Name                         Subject and/or Description
CD-US-00010203A   CD-US-00010203A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018     Tsethlikai, Serra (USAEO)    Hamilton, Gene (OAG)                        Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;     Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                         <ghamilton@jmd.usdoj.gov>; Lan, Iris (ODAG) Dave Wetmore, ODAG; Iris Lan, ODAG; others       meeting on immigration, specifically on status
                                                                                                                                                                                     <irlan@jmd.usdoj.gov>; Crowell, James                                                        of use of waivers in plea agreements in
                                                                                                                                                                                     (USAEO) <James.Crowell@usdoj.gov>; Wong,                                                     criminal immigration prosecutions, including
                                                                                                                                                                                     Norman (USAEO)                                                                               discussion of legal analysis of the use of such
                                                                                                                                                                                     <Norman.Wong@usdoj.gov>, Wetmore,                                                            waivers; requests for follow-up information
                                                                                                                                                                                     David H. (ODAG)                                                                              and response to same by EOUSA
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>

CD-US-00010204A   CD-US-00010205A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/3/2018      Hamilton, Gene (OAG)         Rothenberg, Laurence E (OLP)            Gene Hamilton, OAG; Dave Wetmore, ODAG;              Email discussing OIL comments to new draft
                                                                                                                                                                                     <lrothenberg@jmd.usdoj.gov>; Wetmore,   Stewart Scott, DOJ                                   of Report on Ending “Catch and Release” for
                                                                                                                                                                                     David H. (ODAG)                                                                              consideration by DOJ and for planned
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>, Champoux,                                                         submission to the White House
                                                                                                                                                                                     Mark (OLP) <mchampoux@jmd.usdoj.gov>
CD-US-00010206A   CD-US-00010283A     docx            Redacted         Deliberative Process                           Attachment          6/3/2018      Abbott, Christian            Gene Hamilton, OAG; Dave Wetmore, ODAG;                                                      New draft of Report on Ending “Catch and
                                                                                                                                                                                     Stewart Scott, DOJ; OIL Staff                                                                Release” for consideration by DOJ with
                                                                                                                                                                                                                                                                                  comments
CD-US-00010285A   CD-US-00010301A     docx            Redacted         Deliberative Process                           Attachment          6/13/2018                                  Gene Hamilton, OAG; Dave Wetmore, ODAG                                                       Draft of Report on Ending "Catch & Release"
                                                                                                                                                                                                                                                                                  for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                  for planned submission to the WH; contains
                                                                                                                                                                                                                                                                                  comments in margins
CD-US-00010302A   CD-US-00010320A     docx            Redacted         Deliberative Process                           Attachment          6/13/2018                                  Gene Hamilton, OAG; Dave Wetmore, ODAG                                                       Draft Report on Resources and Authorities for
                                                                                                                                                                                                                                                                                  Ending "Catch and Release" at the Border,
                                                                                                                                                                                                                                                                                  containing comments
CD-US-00010344A   CD-US-00010345A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet/FAQs on Zero
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             Tolerance Policy prosecutions and family
                                                                                                                                                                                                                                                                                  reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00010346A   CD-US-00010347A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet FAQs on family
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00010381A   CD-US-00010382A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Lan, Iris (ODAG)             Hamilton, Gene (OAG)                                                                         Internal email discussion among senior DOJ
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                                                  officials regarding a series of questions posed
                                                                                                                                                                                     (ODAG) <zbolitho@jmd.usdoj.gov>;                                                             by Southwest Border district USAOs for DHS
                                                                                                                                                                                     O'Callaghan, Edward C. (ODAG)                                                                and CBP regarding the implementation of the
                                                                                                                                                                                     <ecocallaghan@jmd.usdoj.gov>; Wetmore,                                                       Zero Tolerance Policy, and specifically about
                                                                                                                                                                                     David H. (ODAG)                                                                              the details of family separation; the emails
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>                                                                    show coordination among officials about how
                                                                                                                                                                                                                                                                                  to respond, to whom to respond, and
                                                                                                                                                                                                                                                                                  discussing the nature of the interactions
                                                                                                                                                                                                                                                                                  between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                                  potential steps and actions to take going
                                                                                                                                                                                                                                                                                  forward.

CD-US-00010390A   CD-US-00010391A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        ICE OPLA; Serra Tsethlikai, EOUSA; Iris Lan,   Draft Zero Tolerance Immigration
                                                                                                                                                                                                                                   ODAG; Gene Hamilton, OAG: Dave Wetmore,        Prosecutions FAQs/Fact Sheet, with edits,
                                                                                                                                                                                                                                   ODAG                                           including comments for legal clearance
CD-US-00010440A   CD-US-00010441A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Hamilton, Gene (OAG)         Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,       Chief Border Patrol Agent, El Centro; Gene     Email with DOJ senior officials discussing El
                                                                                                                                                                                     O'Callaghan, Edward C. (ODAG)                 Hamilton, OAG; Dave Wetmore, ODAG; Adam        Centro guidance to CBP agents, to include
                                                                                                                                                                                     <ecocallaghan@jmd.usdoj.gov>; Bolitho,        Braverman, USA                                 discussion of legal issues arising from Zero
                                                                                                                                                                                     Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                     Tolerance and the Executive Order. Legal
                                                                                                                                                                                     Wetmore, David H. (ODAG)                                                                     analysis and discussion regarding selective
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>                                                                    prosecution
CD-US-00010456A   CD-US-00010458A     docx            Redacted         Deliberative Process                           Attachment          5/4/2018      Peter Ko (USAO SD CAL)       S.D. Ca. USAO; Dave Wetmore, ODAG; Gene                                                      Memorandum from USAO, S.D.Ca. to
                                                                                                                                                                                     Hamilton, OAG                                                                                OAG/ODAG regarding SDCA's Renewed
                                                                                                                                                                                                                                                                                  Commitment to Immigration Enforcement
                                                                                                                                                                                                                                                                                  and explaining legal and factual conditions in
                                                                                                                                                                                                                                                                                  that area




                                                                                                                                                      Page 27 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 29 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                        Recipient                                Attorney/Staff Name                         Subject and/or Description
CD-US-00010462A   CD-US-00010462A     MSG             Redacted         Deliberative Process                             E-Mail            5/11/2018     Lan, Iris (ODAG)                Terwilliger, Zachary (ODAG)                                                                   Email communicating/summarizing email
                                                                                                                                                                                        <zterwilliger@jmd.usdoj.gov>; Bolitho,                                                        from USAEO with legal analysis of and
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>,                                                      prosecution status under Zero Tolerance
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                      Policy
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>; O'Callaghan,
                                                                                                                                                                                        Edward C. (ODAG)
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>
CD-US-00010488A   CD-US-00010490A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Wetmore, David H. (ODAG)        Engel, Steven A. (OLC)                       Gene Hamilton, OAG; Dave Wetmore, ODAG;          Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <saengel@jmd.usdoj.gov>; Flentje, August     Sarah Fabian, OIL                                13841 concept among DOJ senior officials and
                                                                                                                                                                                        (CIV) <AFlentje@CIV.USDOJ.GOV>; Flores,                                                       litigation counsel; discussion includes
                                                                                                                                                                                        Sarah Isgur (OPA) <siflores@jmd.usdoj.gov>,                                                   exchange of proposed draft language for
                                                                                                                                                                                        Whitaker, Henry C. (OLC)                                                                      inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        <hcwhitaker@jmd.usdoj.gov>; Whitaker,                                                         attorney regarding aspects of draft Executive
                                                                                                                                                                                        Matthew (OAG)                                                                                 Order 13841, including discussion of legal
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>; O'Callaghan,                                                       aspects of custody of minor children, and
                                                                                                                                                                                        Edward C. (ODAG)                                                                              discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        <ecocallaghan@jmd.usdoj.gov>; Panuccio,                                                       officials
                                                                                                                                                                                        Jesse (OASG) <jpanuccio@jmd.usdoj.gov>;
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;
                                                                                                                                                                                        Bolitho, Zachary (ODAG)
                                                                                                                                                                                        <zbolitho@jmd.usdoj.gov>; Percival, James
                                                                                                                                                                                        (OASG) <jpercival@jmd.usdoj.gov>; Gannon,
                                                                                                                                                                                        Curtis E. (OLC) <cegannon@jmd.usdoj.gov>;
                                                                                                                                                                                        Harris, Sarah (OLC) <saharris@jmd.usdoj.gov>

CD-US-00010525A   CD-US-00010529A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     O'Callaghan, Edward C. (ODAG)   Whitaker, Henry C. (OLC)                       Edward O'Callaghan, ODAG; Steven Engel,        Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                            <hcwhitaker@jmd.usdoj.gov>; Bolitho,           OLC; Gene Hamilton, OAG; Dave Wetmore,         13841 concept among DOJ senior officials and
                                                                                                                                                                                        Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;       ODAG; Sarah Isgur Flores, OPA; Iris Lan,       litigation counsel; discussion includes
                                                                                                                                                                                        Engel, Steven A. (OLC)                         ODAG; August Flentje, CIV; Sarah Fabian, OIL   exchange of proposed draft language for
                                                                                                                                                                                        <saengel@jmd.usdoj.gov>; Flentje, August                                                      inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                        (CIV) <AFlentje@CIV.USDOJ.GOV>; Flores,                                                       attorney regarding aspects of draft Executive
                                                                                                                                                                                        Sarah Isgur (OPA) <siflores@jmd.usdoj.gov>;                                                   Order 13841, including discussion of legal
                                                                                                                                                                                        Schools, Scott (ODAG)                                                                         aspects of custody of minor children, and
                                                                                                                                                                                        <sschools@jmd.usdoj.gov>, Whitaker,                                                           discussion of the legal analysis by DOJ senior
                                                                                                                                                                                        Matthew (OAG)                                                                                 officials
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>; Panuccio, Jesse
                                                                                                                                                                                        (OASG) <jpanuccio@jmd.usdoj.gov>; Lan, Iris
                                                                                                                                                                                        (ODAG) <irlan@jmd.usdoj.gov>; Wetmore,
                                                                                                                                                                                        David H. (ODAG)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>; Percival,
                                                                                                                                                                                        James (OASG) <jpercival@jmd.usdoj.gov>;
                                                                                                                                                                                        Gannon, Curtis E. (OLC)
                                                                                                                                                                                        <cegannon@jmd.usdoj.gov>; Harris, Sarah
                                                                                                                                                                                        (OLC) <saharris@jmd.usdoj.gov>
CD-US-00010530A   CD-US-00010530A     png             Redacted         Deliberative Process                           Attachment          6/20/2018                                     Edward O'Callaghan, ODAG; Steven Engel,                                                       Attached screenshot of proposed edit;
                                                                                                                                                                                        OLC; Gene Hamilton, OAG; Dave Wetmore,                                                        Internal DOJ discussion of early draft outline
                                                                                                                                                                                        ODAG; Sarah Isgur Flores, OPA; Iris Lan,                                                      of proposed Executive Order 13841, ending
                                                                                                                                                                                        ODAG; August Flentje, CIV; Sarah Fabian, OIL                                                  family separation; discussion of impact of
                                                                                                                                                                                                                                                                                      existing legal precedent on EO, with legal
                                                                                                                                                                                                                                                                                      analysis by OIL and DOJ Civil Division staff




                                                                                                                                                      Page 28 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 30 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                   Recipient                                Attorney/Staff Name                            Subject and/or Description
CD-US-00010535A   CD-US-00010540A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flentje, August (CIV)       Whitaker, Henry C. (OLC)                     Gene Hamilton, OAG; Dave Wetmore, ODAG;            Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <hcwhitaker@jmd.usdoj.gov>; O'Callaghan, August Flentje, DOJ CIV; Sarah Fabian, OIL;            13841 concept among DOJ senior officials and
                                                                                                                                                                                    Edward C. (ODAG)                             Sarah Isgur Flores, OPA DOJ; others                litigation counsel; discussion includes
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                          exchange of proposed draft language for
                                                                                                                                                                                    Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                        inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    Engel, Steven A. (OLC)                                                                          attorney regarding aspects of draft Executive
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>; Flores, Sarah Isgur                                                    Order 13841, including discussion of legal
                                                                                                                                                                                    (OPA) <siflores@jmd.usdoj.gov>; Schools,                                                        aspects of custody of minor children, and
                                                                                                                                                                                    Scott (ODAG) <sschools@jmd.usdoj.gov>,                                                          discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    Whitaker, Matthew (OAG)                                                                         officials
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>; Panuccio, Jesse
                                                                                                                                                                                    (OASG) <jpanuccio@jmd.usdoj.gov>; Lan, Iris
                                                                                                                                                                                    (ODAG) <irlan@jmd.usdoj.gov>; Wetmore,
                                                                                                                                                                                    David H. (ODAG)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>; Percival,
                                                                                                                                                                                    James (OASG) <jpercival@jmd.usdoj.gov>;
                                                                                                                                                                                    Gannon, Curtis E. (OLC)
                                                                                                                                                                                    <cegannon@jmd.usdoj.gov>; Harris, Sarah
                                                                                                                                                                                    (OLC) <saharris@jmd.usdoj.gov>

CD-US-00010541A   CD-US-00010541A     png             Redacted         Attorney Client Privilege; Deliberative        Attachment          6/20/2018                                                                               Gene Hamilton, OAG; Edward O'Callaghan,         Communications within DOJ, including OIL,
                                                                       Process; Work Product                                                                                                                                      ODAG; Dave Wetmore, ODAG; August Flentje,       regarding edits and revisions to draft June
                                                                                                                                                                                                                                  DOJ CIV; Sarah Fabian, OIL; Sarah Isgur Flores, Executive Order, including discussions of legal
                                                                                                                                                                                                                                  OPA DOJ; others                                 issues and presentation of legal analysis
                                                                                                                                                                                                                                                                                  regarding substance of the draft EO;
                                                                                                                                                                                                                                                                                  screenshot of edits suggested by E.
                                                                                                                                                                                                                                                                                  O'Callaghan
CD-US-00010542A   CD-US-00010547A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flores, Sarah Isgur (OPA)   Whitaker, Henry C. (OLC)                      Gene Hamilton, OAG; Edward O'Callaghan,         Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <hcwhitaker@jmd.usdoj.gov>; O'Callaghan,      ODAG; Dave Wetmore, ODAG; August Flentje, 13841 concept among DOJ senior officials and
                                                                                                                                                                                    Edward C. (ODAG)                              DOJ CIV; Sarah Fabian, OIL; Sarah Isgur Flores, litigation counsel; discussion includes
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Bolitho,        OPA DOJ; others                                 exchange of proposed draft language for
                                                                                                                                                                                    Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                                      inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    Engel, Steven A. (OLC)                                                                        attorney regarding aspects of draft Executive
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>; Flentje, August                                                      Order 13841, including discussion of legal
                                                                                                                                                                                    (CIV) <AFlentje@CIV.USDOJ.GOV>; Schools,                                                      aspects of custody of minor children, and
                                                                                                                                                                                    Scott (ODAG) <sschools@jmd.usdoj.gov>,                                                        discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    Whitaker, Matthew (OAG)                                                                       officials
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>; Panuccio, Jesse
                                                                                                                                                                                    (OASG) <jpanuccio@jmd.usdoj.gov>; Lan, Iris
                                                                                                                                                                                    (ODAG) <irlan@jmd.usdoj.gov>; Wetmore,
                                                                                                                                                                                    David H. (ODAG)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>; Percival,
                                                                                                                                                                                    James (OASG) <jpercival@jmd.usdoj.gov>;
                                                                                                                                                                                    Gannon, Curtis E. (OLC)
                                                                                                                                                                                    <cegannon@jmd.usdoj.gov>; Harris, Sarah
                                                                                                                                                                                    (OLC) <saharris@jmd.usdoj.gov>
CD-US-00010548A   CD-US-00010548A     png             Redacted         Attorney Client Privilege; Deliberative        Attachment          6/20/2018                                                                               Gene Hamilton, OAG; Edward O'Callaghan,           Communications within DOJ, including OIL,
                                                                       Process; Work Product                                                                                                                                      ODAG; Dave Wetmore, ODAG; August Flentje,         regarding edits and revisions to draft June
                                                                                                                                                                                                                                  DOJ CIV; Sarah Fabian, OIL; Sarah Isgur Flores,   Executive Order, including discussions of legal
                                                                                                                                                                                                                                  OPA DOJ; others                                   issues and presentation of legal analysis
                                                                                                                                                                                                                                                                                    regarding substance of the draft EO;
                                                                                                                                                                                                                                                                                    screenshot of additional edits suggested by E.
                                                                                                                                                                                                                                                                                    O'Callaghan




                                                                                                                                                      Page 29 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 31 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                    Recipient                                Attorney/Staff Name                            Subject and/or Description
CD-US-00010549A   CD-US-00010552A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flentje, August (CIV)       Whitaker, Henry C. (OLC)                       Gene Hamilton, OAG; Edward O'Callaghan,           Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <hcwhitaker@jmd.usdoj.gov>; O'Callaghan,       ODAG; Dave Wetmore, ODAG; August Flentje,         13841 concept among DOJ senior officials and
                                                                                                                                                                                    Edward C. (ODAG)                               DOJ CIV; Sarah Fabian, OIL; Sarah Isgur Flores,   litigation counsel; discussion includes
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Engel,           OPA DOJ; others                                   exchange of proposed draft language for
                                                                                                                                                                                    Steven A. (OLC) <saengel@jmd.usdoj.gov>;                                                         inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    Flores, Sarah Isgur (OPA)                                                                        attorney regarding aspects of draft Executive
                                                                                                                                                                                    <siflores@jmd.usdoj.gov>, Whitaker,                                                              Order 13841, including discussion of legal
                                                                                                                                                                                    Matthew (OAG)                                                                                    aspects of custody of minor children, and
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>; Panuccio, Jesse                                                       discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    (OASG) <jpanuccio@jmd.usdoj.gov>; Lan, Iris                                                      officials
                                                                                                                                                                                    (ODAG) <irlan@jmd.usdoj.gov>; Wetmore,
                                                                                                                                                                                    David H. (ODAG)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>; Bolitho,
                                                                                                                                                                                    Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;
                                                                                                                                                                                    Percival, James (OASG)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>; Gannon, Curtis E.
                                                                                                                                                                                    (OLC) <cegannon@jmd.usdoj.gov>; Harris,
                                                                                                                                                                                    Sarah (OLC) <saharris@jmd.usdoj.gov>

CD-US-00010553A   CD-US-00010556A     pdf             Redacted         Attorney Client Privilege; Work Product        Attachment          7/8/2015      Zionts, David                                                              August Flentje, DOJ; Edward O'Callaghan,          Caselaw attached to email from August
                                                                                                                                                                                                                                   ODAG                                              Flentje in email discussion about legal scope
                                                                                                                                                                                                                                                                                     and impact of EO 13841, being considered in
                                                                                                                                                                                                                                                                                     draft by DOJ for clearance
CD-US-00010557A   CD-US-00010557A     png             Redacted         Deliberative Process                           Attachment          6/20/2018                                 Gene Hamilton, OAG; Dave Wetmore, ODAG;                                                          Communications within DOJ, including OIL,
                                                                                                                                                                                    August Flentje, DOJ CIV; Sarah Fabian, OIL;                                                      regarding edits and revisions to draft June
                                                                                                                                                                                    Sarah Isgur Flores, OPA DOJ; others                                                              Executive Order, including discussions of legal
                                                                                                                                                                                                                                                                                     issues and presentation of legal analysis
                                                                                                                                                                                                                                                                                     regarding substance of the draft EO;
                                                                                                                                                                                                                                                                                     attachments to email from E. O'Callaghan
                                                                                                                                                                                                                                                                                     with legal analysis and edits to draft EO

CD-US-00010558A   CD-US-00010561A      rtf            Redacted         Attorney Client Privilege; Work Product        Attachment          6/20/2018                                                                              August Flentje, DOJ CIV; Edward O'Callaghan, Caselaw forwarded by August Flentje as part
                                                                                                                                                                                                                                 ODAG                                         of internal DOJ discussion about the legal
                                                                                                                                                                                                                                                                              scope and impact of EO 13841
CD-US-00010562A   CD-US-00010562A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Wetmore, David H. (ODAG)    Engel, Steven A. (OLC)                       Edward O'Callaghan, ODAG; Dave Wetmore, Email discussion of draft Executive Order
                                                                       Process; Work Product                                                                                        <saengel@jmd.usdoj.gov>; O'Callaghan,        ODAG; Matthew Whitaker, OAG; others          13841 concept among DOJ senior officials and
                                                                                                                                                                                    Edward C. (ODAG)                                                                          litigation counsel; discussion includes
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>, Whitaker,                                                   exchange of proposed draft language for
                                                                                                                                                                                    Henry C. (OLC) <hcwhitaker@jmd.usdoj.gov>;                                                inclusion; legal analysis and opinion from OIL
                                                                                                                                                                                    Flentje, August (CIV)                                                                     attorney regarding aspects of draft Executive
                                                                                                                                                                                    <AFlentje@CIV.USDOJ.GOV>; Flores, Sarah                                                   Order 13841, including discussion of legal
                                                                                                                                                                                    Isgur (OPA) <siflores@jmd.usdoj.gov>;                                                     aspects of custody of minor children, and
                                                                                                                                                                                    Whitaker, Matthew (OAG)                                                                   discussion of the legal analysis by DOJ senior
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>; Panuccio, Jesse                                                officials
                                                                                                                                                                                    (OASG) <jpanuccio@jmd.usdoj.gov>; Lan, Iris
                                                                                                                                                                                    (ODAG) <irlan@jmd.usdoj.gov>; Bolitho,
                                                                                                                                                                                    Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;
                                                                                                                                                                                    Percival, James (OASG)
                                                                                                                                                                                    <jpercival@jmd.usdoj.gov>; Gannon, Curtis E.
                                                                                                                                                                                    (OLC) <cegannon@jmd.usdoj.gov>; Harris,
                                                                                                                                                                                    Sarah (OLC) <saharris@jmd.usdoj.gov>


CD-US-00010581A   CD-US-00010583A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018     Wetmore, David H. (ODAG)    Terwilliger, Zachary (ODAG)                    David Wetmore, ODAG; Zach Terwilliger,            Internal DOJ emails discussing various issues
                                                                                                                                                                                    <zterwilliger@jmd.usdoj.gov>, Bolitho,         ODAG; Zach Bolitho, ODAG; Gene Hamilton,          for upcoming immigration meeting, including
                                                                                                                                                                                    Zachary (ODAG) <zbolitho@jmd.usdoj.gov>        OAG                                               status of various immigration related
                                                                                                                                                                                                                                                                                     litigation.




                                                                                                                                                      Page 30 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 32 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                      Recipient                            Attorney/Staff Name                        Subject and/or Description
CD-US-00010675A   CD-US-00010677A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018     Terwilliger, Zachary (ODAG)    Wetmore, David H. (ODAG)                   David Wetmore, ODAG; Zach Terwilliger,        Internal DOJ emails discussing various issues
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>, Bolitho,        ODAG; Zach Bolitho, ODAG; Gene Hamilton,      for upcoming immigration meeting, including
                                                                                                                                                                                       Zachary (ODAG) <zbolitho@jmd.usdoj.gov>    OAG                                           status of various immigration related
                                                                                                                                                                                                                                                                                litigation.
CD-US-00010678A   CD-US-00010680A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018     Wetmore, David H. (ODAG)       Terwilliger, Zachary (ODAG)                David Wetmore, ODAG; Zach Terwilliger,        Internal DOJ emails discussing various issues
                                                                                                                                                                                       <zterwilliger@jmd.usdoj.gov>, Bolitho,     ODAG; Zach Bolitho, ODAG; Gene Hamilton,      for upcoming immigration meeting, including
                                                                                                                                                                                       Zachary (ODAG) <zbolitho@jmd.usdoj.gov>    OAG                                           status of various immigration related
                                                                                                                                                                                                                                                                                litigation.
CD-US-00010681A   CD-US-00010684A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            2/27/2018     Wetmore, David H. (ODAG)       Murphy, Marcia (ODAG)                     David Wetmore, ODAG; Zach Terwilliger,         Internal DOJ emails discussing various issues
                                                                                                                                                                                       <mmurphy@jmd.usdoj.gov>, Bolitho, Zachary ODAG; Zach Bolitho, ODAG; Gene Hamilton,       for upcoming immigration meeting, including
                                                                                                                                                                                       (ODAG) <zbolitho@jmd.usdoj.gov>;          OAG                                            status of various immigration related
                                                                                                                                                                                       Terwilliger, Zachary (ODAG)                                                              litigation.
                                                                                                                                                                                       <zterwilliger@jmd.usdoj.gov>
CD-US-00010696A   CD-US-00010697A     MSG             Redacted         Deliberative Process                             E-Mail            5/29/2018     Rothenberg, Laurence E (OLP)   Wetmore, David H. (ODAG)                                                                 Email forwarding new draft of Report on
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>                                                                Ending “Catch and Release” for consideration
                                                                                                                                                                                                                                                                                by DOJ and for planned submission to the
                                                                                                                                                                                                                                                                                White House, with comments

CD-US-00010699A   CD-US-00010768A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018     Abbott, Christian              Laurence Rothenberg, OLP DOJ; Gene                                                       New draft of Report on Ending “Catch and
                                                                                                                                                                                       Hamilton, OAG; Dave Wetmore, ODAG; James                                                 Release” for comments by Office of
                                                                                                                                                                                       McHenry, EOIR; Mark Champoux, OLP DOJ                                                    Immigration Litigation for planned submission
                                                                                                                                                                                                                                                                                to the White House, with comments

CD-US-00010769A   CD-US-00010770A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018     Wetmore, David H. (ODAG)       Bolitho, Zachary (ODAG)                    Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                           <zbolitho@jmd.usdoj.gov>                   Dave Wetmore, ODAG; Iris Lan, ODAG; others meeting on immigration, specifically on status
                                                                                                                                                                                                                                                                               of use of waivers in plea agreements in
                                                                                                                                                                                                                                                                               criminal immigration prosecutions, including
                                                                                                                                                                                                                                                                               discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                               waivers; requests for follow-up information
                                                                                                                                                                                                                                                                               and response to same by EOUSA

CD-US-00010771A   CD-US-00010771A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018     Wetmore, David H. (ODAG)       Bolitho, Zachary (ODAG)                    Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                           <zbolitho@jmd.usdoj.gov>                   Dave Wetmore, ODAG; Iris Lan, ODAG; others meeting on immigration, specifically on status
                                                                                                                                                                                                                                                                               of use of waivers in plea agreements in
                                                                                                                                                                                                                                                                               criminal immigration prosecutions, including
                                                                                                                                                                                                                                                                               discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                               waivers; requests for follow-up information
                                                                                                                                                                                                                                                                               and response to same by EOUSA

CD-US-00010772A   CD-US-00010773A     MSG             Redacted         Deliberative Process                             E-Mail            5/29/2018     Wetmore, David H. (ODAG)       Rothenberg, Laurence E (OLP)                                                             Email forwarding new draft of Report on
                                                                                                                                                                                       <lrothenberg@jmd.usdoj.gov>                                                              Ending “Catch and Release” for consideration
                                                                                                                                                                                                                                                                                by DOJ and for planned submission to the
                                                                                                                                                                                                                                                                                White House, with comments containing legal
                                                                                                                                                                                                                                                                                analysis
CD-US-00010774A   CD-US-00010775A     MSG             Redacted         Deliberative Process                             E-Mail            5/29/2018     Wetmore, David H. (ODAG)       Rothenberg, Laurence E (OLP)                                                             Email forwarding new draft of Report on
                                                                                                                                                                                       <lrothenberg@jmd.usdoj.gov>                                                              Ending “Catch and Release” for consideration
                                                                                                                                                                                                                                                                                by DOJ and for planned submission to the
                                                                                                                                                                                                                                                                                White House, with comments

CD-US-00010828A   CD-US-00010832A     pdf             Redacted         Deliberative Process: Law Enforcement             Edoc             5/4/2018                                     Kevin McAleenan (USCIS), Francis Cissna                                                  Memo discussing strategies for implementing
                                                                       Privilege                                                                                                       (USCIS), Thomas Homan (ICE)                                                              zero tolerance policy with DHS Secretary

CD-US-00010863A   CD-US-00010883A     docx            Redacted         Deliberative Process                              Edoc             5/23/2018     Abbott, Christian              Gene Hamilton,OAG                                                                        Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                for planned submission to the WH; contains
                                                                                                                                                                                                                                                                                comments and legal analysis in margins




                                                                                                                                                      Page 31 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 33 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                   Recipient                             Attorney/Staff Name                     Subject and/or Description
CD-US-00010884A   CD-US-00010902A     docx            Redacted         Deliberative Process                              Edoc             5/24/2018     Abbott, Christian            Gene Hamilton, OAG; Matt Whitaker, OAG;                                             Draft of Report on Securing the Southern
                                                                                                                                                                                     Danielle Cutrona, OAG                                                               Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                         for consideration by the Attorney General and
                                                                                                                                                                                                                                                                         for planned submission to the WH; contains
                                                                                                                                                                                                                                                                         comments in margins
CD-US-00010903A   CD-US-00010904A     docx            Redacted         Deliberative Process                              Edoc             5/7/2018      Hamilton, Gene (OAG)         Gene Hamilton (OAG)                                                                 Internal Document discussing implementation
                                                                                                                                                                                                                                                                         of zero tolerance policy
CD-US-00010905A   CD-US-00010905A     docx            Redacted         Deliberative Process                              Edoc             5/6/2018      Hamilton, Gene (OAG)         Danielle Cutrona, OAG; Gene Hamilton, OAG;                                          Draft Attorney General talking points
                                                                                                                                                                                                                                                                         regarding prosecutions and adjudications in
                                                                                                                                                                                                                                                                         immigration context, including ending "catch
                                                                                                                                                                                                                                                                         and release."
CD-US-00010933A   CD-US-00011010A     docx            Redacted         Deliberative Process                              Edoc             6/3/2018      Abbott, Christian                                                                                                Draft of Report on Ending “Catch and
                                                                                                                                                                                                                                                                         Release” for consideration by the AG and for
                                                                                                                                                                                                                                                                         planned submission to the White House, with
                                                                                                                                                                                                                                                                         comments
CD-US-00011011A   CD-US-00011087A     docx            Redacted         Deliberative Process                              Edoc             5/30/2018     Abbott, Christian                                                                                                Draft of Report on Ending “Catch and
                                                                                                                                                                                                                                                                         Release” for consideration by the AG and for
                                                                                                                                                                                                                                                                         planned submission to the White House, with
                                                                                                                                                                                                                                                                         comments
CD-US-00011092A   CD-US-00011094A     docx            Redacted         Attorney Client Privilege; Deliberative           Edoc             5/24/2018     Lan, Iris (ODAG)                                                        Rod Rosenstein, DAG; Dave Wetmore, ODAG; Draft agenda for Principals Working Group on
                                                                       Process; Work Product                                                                                                                                    Gene Hamilton, OAG; others               Border Crossings, including legal analysis
                                                                                                                                                                                                                                                                         provided by DOJ
CD-US-00011095A   CD-US-00011097A     docx            Redacted         Attorney Client Privilege; Deliberative           Edoc             5/24/2018     Lan, Iris (ODAG)                                                        Rod Rosenstein, DAG; Dave Wetmore, ODAG; DOJ draft memo Principals Working Group on
                                                                       Process; Work Product                                                                                                                                    Gene Hamilton, OAG; others               Border Crossings
CD-US-00011106A   CD-US-00011113A     docx            Redacted         Deliberative Process                              Edoc             5/29/2018     Lan, Iris (ODAG)                                                                                                 Agenda for weekly interagency immigration
                                                                                                                                                                                                                                                                         meeting listing items for update reports
CD-US-00011114A   CD-US-00011114A     docx            Redacted         Deliberative Process                              Edoc             6/23/2018     Shah, Dimple                                                                                                     DOJ draft memo on legislative proposals to
                                                                                                                                                                                                                                                                         address family reunification
CD-US-00011115A   CD-US-00011116A     docx            Redacted         Deliberative Process                              Edoc             6/24/2018     Shah, Dimple                                                                                                     DOJ draft memorandum on legislative
                                                                                                                                                                                                                                                                         proposals to address family reunification
CD-US-00011117A   CD-US-00011118A     docx            Redacted         Deliberative Process                              Edoc             6/24/2018     Shah, Dimple                                                                                                     DOJ draft memo discussing legal and
                                                                                                                                                                                                                                                                         legislative implementation of family
                                                                                                                                                                                                                                                                         reunification
CD-US-00011128A   CD-US-00011148A     docx            Redacted         Attorney Client Privilege; Deliberative           Edoc             5/9/2018      Abbott, Christian                                                       Gene Hamilton, OAG                       DOJ official's notes regarding meeting with
                                                                       Process; Work Product                                                                                                                                                                             DHS Secretary on family separation policy
CD-US-00011149A   CD-US-00011150A     docx            Redacted         Deliberative Process                              Edoc             6/23/2018     Davis, May M. EOP/WHO                                                                                            Draft summary of conclusions of Border
                                                                                                                                                                                                                                                                         Security meeting (White House) and
                                                                                                                                                                                                                                                                         identification of follow-up items for various
                                                                                                                                                                                                                                                                         agencies on implementation of EO 13841 and
                                                                                                                                                                                                                                                                         the reunification of family units.
CD-US-00011151A   CD-US-00011158A     docx            Redacted         Deliberative Process                              Edoc             5/3/2018      Hamilton, Gene (OAG)                                                                                             DOJ senior officials' draft background and
                                                                                                                                                                                                                                                                         talking points for principals discussion on
                                                                                                                                                                                                                                                                         immigration with White House
CD-US-00011159A   CD-US-00011166A     docx            Redacted         Deliberative Process                              Edoc             5/3/2018      Hamilton, Gene (OAG)                                                                                             DOJ senior officials' background and talking
                                                                                                                                                                                                                                                                         points for principals discussion on
                                                                                                                                                                                                                                                                         immigration meeting with White House
CD-US-00011167A   CD-US-00011175A     docx            Redacted         Deliberative Process                              Edoc             5/3/2018      Hamilton, Gene (OAG)                                                                                             Draft agenda for principals discussion on
                                                                                                                                                                                                                                                                         immigration, with a focus on Zero Tolerance
                                                                                                                                                                                                                                                                         Policy
CD-US-00011178A   CD-US-00011182A     docx            Redacted         Deliberative Process                              Edoc             5/2/2018      Hamilton, Gene (OAG)                                                                                             DOJ senior officials' talking points for
                                                                                                                                                                                                                                                                         immigration principals discussion with White
                                                                                                                                                                                                                                                                         House
CD-US-00011198A   CD-US-00011199A     docx            Redacted         Deliberative Process                              Edoc             6/2/2018      Tsethlikai, Serra (USAEO)                                                                                        Western District of Texas report to OAG on
                                                                                                                                                                                                                                                                         internal statistics and data on prosecution of
                                                                                                                                                                                                                                                                         immigration cases and prosecution strategies




                                                                                                                                                      Page 32 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 34 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                    Recipient                              Attorney/Staff Name                   Subject and/or Description
CD-US-00011228A   CD-US-00011233A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          2/7/2018      ICE-OPLA-ALOIACONO                                                        Dimple Shah, DHS; John Walk, WH; Chad   Draft memorandum from DHS to DOJ
                                                                                                                                                                                                                                  Readler, DOJ; Gene Hamilton, OAG        providing DHS's response to DOJ legal analysis
                                                                                                                                                                                                                                                                          of litigation risk associated with a draft MOA
                                                                                                                                                                                                                                                                          between ORR and DHS regarding consultation
                                                                                                                                                                                                                                                                          and information sharing in UAC matters

CD-US-00011235A   CD-US-00011240A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          2/7/2018      ICE-OPLA-ALOIACONO                                                        Dimple Shah, DHS; John Walk, WH; Chad   Draft memorandum from DHS to DOJ
                                                                                                                                                                                                                                  Readler, DOJ; Gene Hamilton, OAG        providing DHS's response to DOJ legal analysis
                                                                                                                                                                                                                                                                          of risk associated with a draft MOA between
                                                                                                                                                                                                                                                                          ORR and DHS regarding consultation and
                                                                                                                                                                                                                                                                          information sharing in UAC matters

CD-US-00011279A   CD-US-00011280A     EML             Redacted         Deliberative Process                             E-Mail            4/22/2018     Hamilton, Gene (OAG)        Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                             Email discussion between DOJ senior officials
                                                                                                                                                                                    Crowell, James \(USAEO\)                                                              about CBP apprehensions along the
                                                                                                                                                                                    <James.Crowell@usdoj.gov>                                                             Southwest Border, including prosecution
                                                                                                                                                                                                                                                                          strategy and coordination with DHS and ORR
                                                                                                                                                                                                                                                                          for prosecuting adults in a family unit

CD-US-00011281A   CD-US-00011282A     EML             Redacted         Deliberative Process                             E-Mail            4/22/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                                                Email discussion between DOJ senior officials
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>, Crowell, James                                             about CBP apprehensions along the
                                                                                                                                                                                    \(USAEO\) <James.Crowell@usdoj.gov>                                                   Southwest Border, including prosecution
                                                                                                                                                                                                                                                                          strategy and coordination with DHS and ORR
                                                                                                                                                                                                                                                                          for prosecuting adults in a family unit

CD-US-00011283A   CD-US-00011284A     EML             Redacted         Deliberative Process                             E-Mail            4/23/2018     Hamilton, Gene (OAG)        Barnett, Gary E. \(OAG\)                                                              Email discussion between DOJ senior officials
                                                                                                                                                                                    <gebarnett@jmd.usdoj.gov>, Bumatay,                                                   about CBP apprehensions along the
                                                                                                                                                                                    Patrick \(OAG\) <pbumatay@jmd.usdoj.gov>,                                             Southwest Border, including prosecution
                                                                                                                                                                                    Whitaker, Matthew \(OAG\)                                                             strategy and coordination with DHS and ORR
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>                                                             for prosecuting adults in a family unit

CD-US-00011285A   CD-US-00011286A     EML             Redacted         Deliberative Process                             E-Mail            4/23/2018     Bumatay, Patrick (OAG)      Hamilton, Gene \(OAG\)                                                                Email discussion between DOJ senior officials
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>, Barnett, Gary E.                                           about CBP apprehensions along the
                                                                                                                                                                                    \(OAG\) <gebarnett@jmd.usdoj.gov>,                                                    Southwest Border, including prosecution
                                                                                                                                                                                    Whitaker, Matthew \(OAG\)                                                             strategy and coordination with DHS and ORR
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>                                                             for prosecuting adults in a family unit

CD-US-00011287A   CD-US-00011288A     EML             Redacted         Deliberative Process                             E-Mail            4/23/2018     Hamilton, Gene (OAG)        Bumatay, Patrick \(OAG\)                                                              Email discussion between DOJ senior officials
                                                                                                                                                                                    <pbumatay@jmd.usdoj.gov>, Barnett, Gary E.                                            about CBP apprehensions along the
                                                                                                                                                                                    \(OAG\) <gebarnett@jmd.usdoj.gov>,                                                    Southwest Border, including prosecution
                                                                                                                                                                                    Whitaker, Matthew \(OAG\)                                                             strategy and coordination with DHS and ORR
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>                                                             for prosecuting adults in a family unit

CD-US-00011289A   CD-US-00011290A     EML             Redacted         Deliberative Process                             E-Mail            4/23/2018     Bumatay, Patrick (OAG)      Hamilton, Gene \(OAG\)                                                                Email discussion between DOJ senior officials
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>, Barnett, Gary E.                                           about CBP apprehensions along the
                                                                                                                                                                                    \(OAG\) <gebarnett@jmd.usdoj.gov>,                                                    Southwest Border, including prosecution
                                                                                                                                                                                    Whitaker, Matthew \(OAG\)                                                             strategy and coordination with DHS and ORR
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>                                                             for prosecuting adults in a family unit

CD-US-00011291A   CD-US-00011294A     EML             Redacted         Deliberative Process                             E-Mail            4/23/2018     Hamilton, Gene (OAG)        Bumatay, Patrick \(OAG\)                                                              Email discussion between DOJ senior officials
                                                                                                                                                                                    <pbumatay@jmd.usdoj.gov>, Barnett, Gary E.                                            about CBP apprehensions along the
                                                                                                                                                                                    \(OAG\) <gebarnett@jmd.usdoj.gov>,                                                    Southwest Border, including prosecution
                                                                                                                                                                                    Whitaker, Matthew \(OAG\)                                                             strategy and coordination with DHS and ORR
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>                                                             for prosecuting adults in a family unit

CD-US-00011296A   CD-US-00011299A     pdf             Redacted         Attorney Client Privilege; Deliberative        Attachment          4/27/2018                                                                               Iris Lan, ODAG; Gene Hamilton, OAG      Results of survey of Southwest Border USAOs
                                                                       Process; Work Product                                                                                                                                                                              on efforts to implement the Zero Tolerance
                                                                                                                                                                                                                                                                          Policy, with report of statistics on 1325 and
                                                                                                                                                                                                                                                                          other prosecutions




                                                                                                                                                      Page 33 of 60
                                                                                                          Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 35 of 61


                                                                                                                              CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim   Parent or Attachment     DOCDATE                           Author                  Recipient    Attorney/Staff Name           Subject and/or Description
CD-US-00011300A   CD-US-00011303A     EML             Redacted         Deliberative Process                   E-Mail            4/28/2018     Bumatay, Patrick (OAG)       Hamilton, Gene \(OAG\)                            Email discussion between DOJ senior officials
                                                                                                                                                                           <ghamilton@jmd.usdoj.gov>                         about CBP apprehensions along the
                                                                                                                                                                                                                             Southwest Border, including prosecution
                                                                                                                                                                                                                             strategy and coordination with DHS and ORR
                                                                                                                                                                                                                             for prosecuting adults in a family unit

CD-US-00011304A   CD-US-00011307A     EML             Redacted         Deliberative Process                   E-Mail            4/28/2018     Hamilton, Gene (OAG)         Bumatay, Patrick \(OAG\)                          Email discussion between DOJ senior officials
                                                                                                                                                                           <pbumatay@jmd.usdoj.gov>                          about CBP apprehensions along the
                                                                                                                                                                                                                             Southwest Border, including prosecution
                                                                                                                                                                                                                             strategy and coordination with DHS and ORR
                                                                                                                                                                                                                             for prosecuting adults in a family unit

CD-US-00011309A   CD-US-00011329A     docx            Redacted         Deliberative Process                 Attachment          5/1/2018      Abbott, Christian                                                              Draft of Report on Securing the Southern
                                                                                                                                                                                                                             Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                             for consideration by the Attorney General and
                                                                                                                                                                                                                             for planned submission to the White House;
                                                                                                                                                                                                                             contains comments in margins

CD-US-00011331A   CD-US-00011339A     docx            Redacted         Deliberative Process                 Attachment          5/3/2018      Hamilton, Gene (OAG)                                                           Draft agenda for principals discussion on
                                                                                                                                                                                                                             immigration, with a focus on Zero Tolerance
                                                                                                                                                                                                                             Policy
CD-US-00011341A   CD-US-00011349A     docx            Redacted         Deliberative Process                 Attachment          5/3/2018      Hamilton, Gene (OAG)                                                           Draft agenda for principals discussion on
                                                                                                                                                                                                                             immigration, with a focus on Zero Tolerance
                                                                                                                                                                                                                             Policy
CD-US-00011351A   CD-US-00011358A     docx            Redacted         Deliberative Process                 Attachment          5/3/2018      Hamilton, Gene (OAG)                                                           Draft background and talking points for White
                                                                                                                                                                                                                             House Principals Discussion on Immigration
                                                                                                                                                                                                                             with focus on zero tolerance policy

CD-US-00011360A   CD-US-00011367A     docx            Redacted         Deliberative Process                 Attachment          5/3/2018      Hamilton, Gene (OAG)                                                           Draft Background and Talking points for the
                                                                                                                                                                                                                             White House meeting on immigration
CD-US-00011384A   CD-US-00011386A     docx            Redacted         Deliberative Process                 Attachment          5/4/2018      Peter Ko (USAO SD CAL)                                                         Memorandum from USAO, S.D.Ca. to
                                                                                                                                                                                                                             OAG/ODAG regarding SDCA's Renewed
                                                                                                                                                                                                                             Commitment to Immigration Enforcement
                                                                                                                                                                                                                             and explaining legal and factual conditions in
                                                                                                                                                                                                                             that area
CD-US-00011407A   CD-US-00011409A     docx            Redacted         Deliberative Process                 Attachment          5/4/2018      Peter Ko (USAO SD CAL)                                                         Memorandum from USAO, S.D.Ca. to
                                                                                                                                                                                                                             OAG/ODAG regarding SDCA's Renewed
                                                                                                                                                                                                                             Commitment to Immigration Enforcement
                                                                                                                                                                                                                             and explaining legal and factual conditions in
                                                                                                                                                                                                                             that area
CD-US-00011416A   CD-US-00011416A     docx            Redacted         Deliberative Process                 Attachment          5/6/2018      Hamilton, Gene (OAG)                                                           Draft Attorney General talking points
                                                                                                                                                                                                                             regarding prosecutions and adjudications in
                                                                                                                                                                                                                             immigration context, including ending "catch
                                                                                                                                                                                                                             and release."
CD-US-00011436A   CD-US-00011437A     docx            Redacted         Deliberative Process                 Attachment          5/7/2018      Hamilton, Gene (OAG)                                                           Draft talking points on Zero Tolerance Policy,
                                                                                                                                                                                                                             with edits and comments from DOJ on legal
                                                                                                                                                                                                                             aspects of prosecutorial initiative and other
                                                                                                                                                                                                                             edits
CD-US-00011438A   CD-US-00011438A     EML             Redacted         Deliberative Process                   E-Mail            5/8/2018      Lan, Iris (ODAG)             Hamilton, Gene \(OAG\)                            Email forwarding and discussing EOUSA
                                                                                                                                                                           <ghamilton@jmd.usdoj.gov>                         summaries of efforts by Southwest Border
                                                                                                                                                                                                                             districts on implementing increased criminal
                                                                                                                                                                                                                             immigration prosecution efforts under the
                                                                                                                                                                                                                             Zero Tolerance Policy for consideration in
                                                                                                                                                                                                                             determining policy direction

CD-US-00011439A   CD-US-00011440A     docx            Redacted         Deliberative Process                 Attachment          5/7/2018      Tsethlikai, Serra (USAEO)                                                      Document from USAO in Arizona regarding
                                                                                                                                                                                                                             implementation of zero tolerance policy




                                                                                                                                            Page 34 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 36 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                    Recipient                             Attorney/Staff Name                        Subject and/or Description
CD-US-00011445A   CD-US-00011446A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018      Tsethlikai, Serra (USAEO)                                                                                              Document from USAO in New Mexico
                                                                                                                                                                                                                                                                               regarding implementation of zero tolerance
                                                                                                                                                                                                                                                                               policy
CD-US-00011447A   CD-US-00011448A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018      Tsethlikai, Serra (USAEO)                                                                                              Document from USAO in SD TX regarding
                                                                                                                                                                                                                                                                               implementation of zero tolerance policy
CD-US-00011449A   CD-US-00011450A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018      Tsethlikai, Serra (USAEO)                                                                                              Document from USAO for WD TX regarding
                                                                                                                                                                                                                                                                               implementation of zero tolerance policy
CD-US-00011470A   CD-US-00011489A     docx            Redacted         Deliberative Process                           Attachment          5/9/2018      Abbott, Christian                                                                                                      Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                               Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                               for consideration by the Attorney General and
                                                                                                                                                                                                                                                                               for planned submission to the White House;
                                                                                                                                                                                                                                                                               contains comments in margins

CD-US-00011493A   CD-US-00011510A     docx            Redacted         Deliberative Process                           Attachment          5/8/2018      Abbott, Christian                                                                                                      Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                               Border for consideration by the AG and for
                                                                                                                                                                                                                                                                               planned submission to the White House;
                                                                                                                                                                                                                                                                               contains comments in margins
CD-US-00011511A   CD-US-00011511A     EML             Redacted         Deliberative Process                             E-Mail            5/9/2018      Lan, Iris (ODAG)             Hamilton, Gene \(OAG\)                                                                    Internal DOJ discussion regarding EOUSA
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>                                                                 inquiry conveying SWB USAOs regarding
                                                                                                                                                                                                                                                                               implementation of zero tolerance policy and
                                                                                                                                                                                                                                                                               processing family units
CD-US-00011515A   CD-US-00011535A     docx            Redacted         Deliberative Process                           Attachment          5/9/2018      Abbott, Christian                                                                                                      Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                               Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                               for consideration by the Attorney General and
                                                                                                                                                                                                                                                                               for planned submission to the White House;
                                                                                                                                                                                                                                                                               contains comments in margins

CD-US-00011536A   CD-US-00011537A     EML             Redacted         Deliberative Process                             E-Mail            5/9/2018      Hamilton, Gene (OAG)         Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>                                                  Internal DOJ discussion regarding EOUSA
                                                                                                                                                                                                                                                                               inquiry conveying SWB USAOs regarding
                                                                                                                                                                                                                                                                               implementation of zero tolerance policy and
                                                                                                                                                                                                                                                                               processing family units
CD-US-00011538A   CD-US-00011539A     EML             Redacted         Deliberative Process                             E-Mail            5/9/2018      Lan, Iris (ODAG)             Hamilton, Gene \(OAG\)                                                                    Internal DOJ discussion regarding EOUSA
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>                                                                 inquiry conveying SWB USAOs regarding
                                                                                                                                                                                                                                                                               implementation of zero tolerance policy and
                                                                                                                                                                                                                                                                               processing family units
CD-US-00011551A   CD-US-00011583A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018     Abbott, Christian            Laurence Rothernberg, OLP; James McHenry,                                                 Draft of Report on Securing the Southern
                                                                                                                                                                                     EOIR; Mark Champoux, OLP; Dave Wetmore,                                                   Border edited by numerous agencies and DOJ
                                                                                                                                                                                     ODAG; Gene Hamilton, OAG                                                                  for consideration by the Attorney General and
                                                                                                                                                                                                                                                                               for planned submission to the White House;
                                                                                                                                                                                                                                                                               contains comments in margins

CD-US-00011588A   CD-US-00011620A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018     Abbott, Christian            Laurence Rothernberg, OLP; James McHenry,                                                Draft of Report on Securing the Southern
                                                                                                                                                                                     EOIR; Mark Champoux, OLP; Dave Wetmore,                                                  Border for consideration by the AG and for
                                                                                                                                                                                     ODAG; Gene Hamilton, OAG                                                                 planned submission to the White House;
                                                                                                                                                                                                                                                                              contains comments in margins
CD-US-00011632A   CD-US-00011664A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018     Abbott, Christian            Gene Hamilton, OAG; Miles Taylor, DHS                                                    Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                              Border for consideration by the AG and for
                                                                                                                                                                                                                                                                              planned submission to the White House;
                                                                                                                                                                                                                                                                              contains comments and analysis in margins
CD-US-00011666A   CD-US-00011667A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Lan, Iris (ODAG)             Hamilton, Gene \(OAG\)                      Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                         <ghamilton@jmd.usdoj.gov>                   Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                                                                                                              the application of criminal immigration
                                                                                                                                                                                                                                                                              prosecution and family separations; initial
                                                                                                                                                                                                                                                                              coordination response from DOJ; Legal
                                                                                                                                                                                                                                                                              analysis and discussion regarding pending
                                                                                                                                                                                                                                                                              motion based on selective prosecution.




                                                                                                                                                      Page 35 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 37 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                           Author                       Recipient                              Attorney/Staff Name                     Subject and/or Description
CD-US-00011733A   CD-US-00011733A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018     Lan, Iris (ODAG)                                                                                                        Draft materials for call with White House on
                                                                                                                                                                                                                                                                                immigration issues, including update on DHS
                                                                                                                                                                                                                                                                                asylum abuse mitigation efforts
CD-US-00011738A   CD-US-00011757A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018     Abbott, Christian                                                                                                       Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                for planned submission to the White House;
                                                                                                                                                                                                                                                                                contains comments in margins

CD-US-00011759A   CD-US-00011779A     docx            Redacted         Deliberative Process                           Attachment          5/23/2018     Abbott, Christian                                                                                                       Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                for planned submission to the White House;
                                                                                                                                                                                                                                                                                contains comments in margins

CD-US-00011781A   CD-US-00011801A     docx            Redacted         Deliberative Process                           Attachment          5/23/2018     Abbott, Christian                                                                                                       Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                for planned submission to the White House;
                                                                                                                                                                                                                                                                                contains comments in margins

CD-US-00011805A   CD-US-00011823A     docx            Redacted         Deliberative Process                           Attachment          5/24/2018     Abbott, Christian                                                                                                       Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                for planned submission to the White House;
                                                                                                                                                                                                                                                                                contains comments in margins

CD-US-00011824A   CD-US-00011824A     EML             Redacted         Deliberative Process                             E-Mail            5/25/2018     Hamilton, Gene (OAG)            Whitaker, Matthew \(OAG\)                                                               Email forwarding draft Report on Securing the
                                                                                                                                                                                        <mwhitaker@jmd.usdoj.gov>, Cutrona,                                                     Southern Border, containing discussion of
                                                                                                                                                                                        Danielle \(OAG\) <dcutrona@jmd.usdoj.gov>                                               specific revisions.

CD-US-00011825A   CD-US-00011843A     docx            Redacted         Deliberative Process                           Attachment          5/24/2018     Abbott, Christian               Gene Hamilton, OAG; Matt Whitaker, OAG;                                                 Draft of Report on Securing the Southern
                                                                                                                                                                                        Danielle Cutrona, OAG                                                                   Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                for planned submission to the WH; contains
                                                                                                                                                                                                                                                                                comments in margins
CD-US-00011880A   CD-US-00011880A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Hoffman, Jonathan               Baroukh, Nader                            Adam Loiacono, ICE OPLA; Gene Hamilton,       DOJ communication of Zero Tolerance Policy
                                                                                                                                                        <jonathan.hoffman@hq.dhs.gov>   <Nader.Baroukh@HQ.DHS.GOV>, Johnson, Liz OAG; Jonathan Hoffman, DHS; others             legal implementation and resource allocation;
                                                                                                                                                                                        <Liz.Johnson@ice.dhs.gov>, Hamilton, Gene                                               discussion of legal analysis of family unit
                                                                                                                                                                                        \(OAG\) <Gene.Hamilton@usdoj.gov>, Short,                                               detention under law
                                                                                                                                                                                        Tracy <tracy.short@hq.dhs.gov>, Waldman,
                                                                                                                                                                                        Katie <katie.waldman@hq.dhs.gov>

CD-US-00011881A   CD-US-00011882A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Hamilton, Gene (OAG)            Hoffman, Jonathan                             Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                        <jonathan.hoffman@hq.dhs.gov>, Baroukh,       OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                        Nader <Nader.Baroukh@HQ.DHS.GOV>,                                                       discussion of legal analysis of family unit
                                                                                                                                                                                        Johnson, Liz <Liz.Johnson@ice.dhs.gov>,                                                 detention under law
                                                                                                                                                                                        Short, Tracy <tracy.short@hq.dhs.gov>,
                                                                                                                                                                                        Waldman, Katie
                                                                                                                                                                                        <katie.waldman@hq.dhs.gov>
CD-US-00011883A   CD-US-00011884A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Baroukh, Nader                  Hamilton, Gene \(OAG\)                        Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ DHS communication of Zero Tolerance
                                                                                                                                                        <Nader.Baroukh@HQ.DHS.GOV>      <Gene.Hamilton@usdoj.gov>, Hoffman,           OAG; Jonathan Hoffman, DHS; others        Policy legal implementation and resource
                                                                                                                                                                                        Jonathan <jonathan.hoffman@hq.dhs.gov>,                                                 allocation; discussion of legal analysis of
                                                                                                                                                                                        Loiacono, Adam V                                                                        family unit detention under law
                                                                                                                                                                                        <Adam.V.Loiacono@ice.dhs.gov>, Johnson,
                                                                                                                                                                                        Liz <Liz.Johnson@ice.dhs.gov>, Short, Tracy
                                                                                                                                                                                        <tracy.short@hq.dhs.gov>, Waldman, Katie
                                                                                                                                                                                        <katie.waldman@hq.dhs.gov>




                                                                                                                                                      Page 36 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 38 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                              Recipient                               Attorney/Staff Name                        Subject and/or Description
CD-US-00011885A   CD-US-00011886A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Short, Tracy <tracy.short@hq.dhs.gov>   Baroukh, Nader                              Tracy Short, HQ DHS, Adam Loiacono, ICE       DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>, Hamilton,       OPLA; Gene Hamilton, OAG; Jonathan            Policy legal implementation and resource
                                                                                                                                                                                                Gene \(OAG\) <Gene.Hamilton@usdoj.gov>,     Hoffman, DHS; others                          allocation; discussion of legal analysis of
                                                                                                                                                                                                Hoffman, Jonathan                                                                         family unit detention under law
                                                                                                                                                                                                <jonathan.hoffman@hq.dhs.gov>, Loiacono,
                                                                                                                                                                                                Adam V <Adam.V.Loiacono@ice.dhs.gov>,
                                                                                                                                                                                                Johnson, Liz <Liz.Johnson@ice.dhs.gov>,
                                                                                                                                                                                                Waldman, Katie
                                                                                                                                                                                                <katie.waldman@hq.dhs.gov>
CD-US-00011887A   CD-US-00011888A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Hamilton, Gene (OAG)                    Short, Tracy <tracy.short@hq.dhs.gov>,      Tracy Short, HQ DHS, Adam Loiacono, ICE       DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                                Baroukh, Nader                              OPLA; Gene Hamilton, OAG; Jonathan            Policy legal implementation and resource
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>, Hoffman,        Hoffman, DHS; others                          allocation; discussion of legal analysis of
                                                                                                                                                                                                Jonathan <jonathan.hoffman@hq.dhs.gov>,                                                   family unit detention under law
                                                                                                                                                                                                Loiacono, Adam V
                                                                                                                                                                                                <Adam.V.Loiacono@ice.dhs.gov>, Johnson,
                                                                                                                                                                                                Liz <Liz.Johnson@ice.dhs.gov>, Waldman,
                                                                                                                                                                                                Katie <katie.waldman@hq.dhs.gov>
CD-US-00011889A   CD-US-00011890A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Short, Tracy <tracy.short@hq.dhs.gov>   Baroukh, Nader                              Tracy Short, HQ DHS, Adam Loiacono, ICE       DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>, Hamilton,       OPLA; Gene Hamilton, OAG; Jonathan            Policy legal implementation and resource
                                                                                                                                                                                                Gene \(OAG\) <Gene.Hamilton@usdoj.gov>,     Hoffman, DHS; others                          allocation; discussion of legal analysis of
                                                                                                                                                                                                Hoffman, Jonathan                                                                         family unit detention under law
                                                                                                                                                                                                <jonathan.hoffman@hq.dhs.gov>, Loiacono,
                                                                                                                                                                                                Adam V <Adam.V.Loiacono@ice.dhs.gov>,
                                                                                                                                                                                                Johnson, Liz <Liz.Johnson@ice.dhs.gov>,
                                                                                                                                                                                                Waldman, Katie
                                                                                                                                                                                                <katie.waldman@hq.dhs.gov>
CD-US-00011891A   CD-US-00011892A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Short, Tracy <tracy.short@hq.dhs.gov>   Hamilton, Gene \(OAG\)                      Tracy Short, HQ DHS, Adam Loiacono, ICE       DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                                <Gene.Hamilton@usdoj.gov>, Baroukh, Nader   OPLA; Gene Hamilton, OAG; Jonathan            Policy legal implementation and resource
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>, Hoffman,        Hoffman, DHS; others                          allocation; discussion of legal analysis of
                                                                                                                                                                                                Jonathan <jonathan.hoffman@hq.dhs.gov>,                                                   family unit detention under law
                                                                                                                                                                                                Loiacono, Adam V
                                                                                                                                                                                                <Adam.V.Loiacono@ice.dhs.gov>, Johnson,
                                                                                                                                                                                                Liz <Liz.Johnson@ice.dhs.gov>, Waldman,
                                                                                                                                                                                                Katie <katie.waldman@hq.dhs.gov>

CD-US-00011893A   CD-US-00011895A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Loiacono, Adam V                        Short, Tracy <Tracy.Short@hq.dhs.gov>,      Nader Baroukh DHS OGC, Tracy Short, HQ        DOJ DHS communication of Zero Tolerance
                                                                                                                                                        <Adam.V.Loiacono@ice.dhs.gov>           Baroukh, Nader                              DHS, Adam Loiacono, ICE OPLA; Gene            Policy legal implementation and resource
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>, Hamilton,       Hamilton, OAG; Jonathan Hoffman, DHS;         allocation; discussion of legal analysis of
                                                                                                                                                                                                Gene \(OAG\) <Gene.Hamilton@usdoj.gov>,     others                                        family unit detention under law
                                                                                                                                                                                                Hoffman, Jonathan
                                                                                                                                                                                                <Jonathan.Hoffman@hq.dhs.gov>, Johnson,
                                                                                                                                                                                                Liz <Liz.Johnson@ice.dhs.gov>, Waldman,
                                                                                                                                                                                                Katie <Katie.Waldman@hq.dhs.gov>,
                                                                                                                                                                                                Loiacono, Adam V
                                                                                                                                                                                                <Adam.V.Loiacono@ice.dhs.gov>

CD-US-00011896A   CD-US-00011896A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018     Lan, Iris (ODAG)                        Hamilton, Gene \(OAG\)                      Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                                    <ghamilton@jmd.usdoj.gov>                   Dave Wetmore, ODAG; Iris Lan, ODAG; others meeting on immigration, specifically on status
                                                                                                                                                                                                                                                                                         of use of waivers in plea agreements in
                                                                                                                                                                                                                                                                                         criminal immigration prosecutions, including
                                                                                                                                                                                                                                                                                         discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                                         waivers; requests for follow-up information
                                                                                                                                                                                                                                                                                         and response to same by EOUSA




                                                                                                                                                      Page 37 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 39 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                        Recipient                                Attorney/Staff Name                        Subject and/or Description
CD-US-00011897A   CD-US-00011897A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018     Hamilton, Gene (OAG)            Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>       Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for DAG weekly
                                                                       Process; Work Product                                                                                                                                           Dave Wetmore, ODAG; Iris Lan, ODAG; others meeting on immigration, specifically on status
                                                                                                                                                                                                                                                                                    of use of waivers in plea agreements in
                                                                                                                                                                                                                                                                                    criminal immigration prosecutions, including
                                                                                                                                                                                                                                                                                    discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                                    waivers; requests for follow-up information
                                                                                                                                                                                                                                                                                    and response to same by EOUSA

CD-US-00011898A   CD-US-00011900A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Hoffman, Jonathan               Loiacono, Adam V                               Johnathan Hoffman, HQ DHS, Nader Baroukh      DOJ DHS communication of Zero Tolerance
                                                                                                                                                        <jonathan.hoffman@hq.dhs.gov>   <Adam.V.Loiacono@ice.dhs.gov>, Short,          DHS OGC, Tracy Short, HQ DHS, Adam            Policy legal implementation and resource
                                                                                                                                                                                        Tracy <tracy.short@hq.dhs.gov>, Baroukh,       Loiacono, ICE OPLA; Gene Hamilton, OAG;       allocation; discussion of legal analysis of
                                                                                                                                                                                        Nader <Nader.Baroukh@HQ.DHS.GOV>,              Jonathan Hoffman, DHS; others                 family unit detention under law
                                                                                                                                                                                        Hamilton, Gene \(OAG\)
                                                                                                                                                                                        <Gene.Hamilton@usdoj.gov>, Johnson, Liz
                                                                                                                                                                                        <Liz.Johnson@ice.dhs.gov>, Waldman, Katie
                                                                                                                                                                                        <katie.waldman@hq.dhs.gov>, Loiacono,
                                                                                                                                                                                        Adam V <Adam.V.Loiacono@ice.dhs.gov>
CD-US-00011908A   CD-US-00011910A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/31/2018     Hamilton, Gene (OAG)            Hoffman, Jonathan                              Johnathan Hoffman, HQ DHS, Nader Baroukh      DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                        <jonathan.hoffman@hq.dhs.gov>, Loiacono,       DHS OGC, Tracy Short, HQ DHS, Adam            Policy legal implementation and resource
                                                                                                                                                                                        Adam V <Adam.V.Loiacono@ice.dhs.gov>,          Loiacono, ICE OPLA; Gene Hamilton, OAG;       allocation; discussion of legal analysis of
                                                                                                                                                                                        Short, Tracy <tracy.short@hq.dhs.gov>,         Jonathan Hoffman, DHS; others                 family unit detention under law
                                                                                                                                                                                        Baroukh, Nader
                                                                                                                                                                                        <Nader.Baroukh@HQ.DHS.GOV>, Johnson, Liz
                                                                                                                                                                                        <Liz.Johnson@ice.dhs.gov>, Waldman, Katie
                                                                                                                                                                                        <katie.waldman@hq.dhs.gov>

CD-US-00012089A   CD-US-00012091A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/11/2018     Bash, John (USATXW)             Braverman, Adam \(USACAS\)                     Laura Gregory, USATXW; John Bash, USATXW; Discussion among USAs about Judge Cardone
                                                                       Process; Work Product                                                            <John.Bash@usdoj.gov>           <Adam.Braverman@usdoj.gov>, Hamilton,          Gene Hamilton, OAG                        Order regarding affirmance of 1325 bench
                                                                                                                                                                                        Gene \(OAG\) <ghamilton@jmd.usdoj.gov>,                                                  trial convictions, including legal analysis of the
                                                                                                                                                                                        Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                                                same
                                                                                                                                                                                        Tsethlikai, Serra \(USAEO\)
                                                                                                                                                                                        <Serra.Tsethlikai@usdoj.gov>
CD-US-00012133A   CD-US-00012135A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/11/2018     Braverman, Adam (USACAS)        Bash, John \(USATXW\)                          Laura Gregory, USATXW; John Bash, USATXW; Discussion among USAs about Judge Cardone
                                                                       Process; Work Product                                                            <Adam.Braverman@usdoj.gov>      <John.Bash@usdoj.gov>, Hamilton, Gene          Gene Hamilton, OAG                        Order regarding affirmance of 1325 bench
                                                                                                                                                                                        \(OAG\) <ghamilton@jmd.usdoj.gov>, Lan, Iris                                             trial convictions, including legal analysis of the
                                                                                                                                                                                        \(ODAG\) <irlan@jmd.usdoj.gov>, Tsethlikai,                                              same
                                                                                                                                                                                        Serra \(USAEO\) <Serra.Tsethlikai@usdoj.gov>

CD-US-00012197A   CD-US-00012198A     EML             Redacted         Deliberative Process                             E-Mail            6/12/2018     Lan, Iris (ODAG)                Hamilton, Gene \(OAG\)                                                                       Email discussion between USEAO and among
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>                                                                    DOJ senior officials about processing and
                                                                                                                                                                                                                                                                                     manpower difficulties faced by CBP in
                                                                                                                                                                                                                                                                                     implementing the Zero Tolerance Policy, and
                                                                                                                                                                                                                                                                                     coordination for examining and resolving CBP
                                                                                                                                                                                                                                                                                     concerns
CD-US-00012207A   CD-US-00012208A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/12/2018     Hamilton, Gene (OAG)            Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>       Serra Tsethlikai, USAEO; Iris Lan, ODAG; Gene Email discussion between USEAO and among
                                                                       Process; Work Product                                                                                                                                           Hamilton, OAG                                 DOJ senior officials about processing and
                                                                                                                                                                                                                                                                                     manpower difficulties faced by CBP in
                                                                                                                                                                                                                                                                                     implementing the Zero Tolerance Policy, and
                                                                                                                                                                                                                                                                                     coordination for examining and resolving CBP
                                                                                                                                                                                                                                                                                     concerns
CD-US-00012222A   CD-US-00012223A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/13/2018     Lan, Iris (ODAG)                Hamilton, Gene \(OAG\)                         Serra Tsethlikai, USAEO; Iris Lan, ODAG; Gene Email discussion between USEAO and among
                                                                       Process; Work Product                                                                                            <ghamilton@jmd.usdoj.gov>                      Hamilton, OAG                                 DOJ senior officials about processing and
                                                                                                                                                                                                                                                                                     manpower difficulties faced by CBP in
                                                                                                                                                                                                                                                                                     implementing the Zero Tolerance Policy, and
                                                                                                                                                                                                                                                                                     coordination for examining and resolving CBP
                                                                                                                                                                                                                                                                                     concerns and legal analysis regarding same




                                                                                                                                                      Page 38 of 60
                                                                                                          Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 40 of 61


                                                                                                                              CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim   Parent or Attachment     DOCDATE                          Author                    Recipient                  Attorney/Staff Name          Subject and/or Description
CD-US-00012231A   CD-US-00012233A     EML             Redacted         Deliberative Process                   E-Mail            6/13/2018     Bash, John (USATXW)         Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,                         Email discussion between USAO in Texas, who
                                                                                                                                              <John.Bash@usdoj.gov>       Rybicki, David \(CRM\)                                            posed various questions USAOs can ask
                                                                                                                                                                          <David.Rybicki@CRM.USDOJ.GOV>, Hamilton,                          DHS/HHS counterparts about the
                                                                                                                                                                          Gene \(OAG\) <ghamilton@jmd.usdoj.gov>,                           implementation of the Zero Tolerance Policy
                                                                                                                                                                          Braverman, Adam \(USACAS\)                                        and details about family separation, and DOJ
                                                                                                                                                                          <Adam.Braverman@usdoj.gov>                                        officials about the questions; discussion
                                                                                                                                                                                                                                            among senior DOJ officials about coordination
                                                                                                                                                                                                                                            of additional questions and responses

CD-US-00012234A   CD-US-00012236A     EML             Redacted         Deliberative Process                   E-Mail            6/14/2018     Lan, Iris (ODAG)            Bash, John \(USATXW\)                                             Email discussion between USAO in Texas, who
                                                                                                                                                                          <John.Bash@usdoj.gov>, Rybicki, David                             posed various questions USAOs can ask
                                                                                                                                                                          \(CRM\) <David.Rybicki@CRM.USDOJ.GOV>,                            DHS/HHS counterparts about the
                                                                                                                                                                          Hamilton, Gene \(OAG\)                                            implementation of the Zero Tolerance Policy
                                                                                                                                                                          <ghamilton@jmd.usdoj.gov>, Braverman,                             and details about family separation, and DOJ
                                                                                                                                                                          Adam \(USACAS\)                                                   officials about the questions; discussion
                                                                                                                                                                          <Adam.Braverman@usdoj.gov>                                        among senior DOJ officials about coordination
                                                                                                                                                                                                                                            of additional questions and responses

CD-US-00012239A   CD-US-00012239A     EML             Redacted         Deliberative Process                   E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                            Email discussion between USAO in Texas, who
                                                                                                                                                                          <ghamilton@jmd.usdoj.gov>                                         posed various questions USAOs can ask
                                                                                                                                                                                                                                            DHS/HHS counterparts about the
                                                                                                                                                                                                                                            implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                            and details about family separation, and DOJ
                                                                                                                                                                                                                                            officials about the questions; discussion
                                                                                                                                                                                                                                            among senior DOJ officials about coordination
                                                                                                                                                                                                                                            of additional questions and responses

CD-US-00012241A   CD-US-00012242A     EML             Redacted         Deliberative Process                   E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                            Email discussion between USAO in Texas, who
                                                                                                                                                                          <ghamilton@jmd.usdoj.gov>                                         posed various questions USAOs can ask
                                                                                                                                                                                                                                            DHS/HHS counterparts about the
                                                                                                                                                                                                                                            implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                            and details about family separation, and DOJ
                                                                                                                                                                                                                                            officials about the questions; discussion
                                                                                                                                                                                                                                            among senior DOJ officials about coordination
                                                                                                                                                                                                                                            of additional questions and responses

CD-US-00012304A   CD-US-00012305A     EML             Redacted         Deliberative Process                   E-Mail            6/14/2018     Hamilton, Gene (OAG)        Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>                          Email discussion between USAO in Texas, who
                                                                                                                                                                                                                                            posed various questions USAOs can ask
                                                                                                                                                                                                                                            DHS/HHS counterparts about the
                                                                                                                                                                                                                                            implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                            and details about family separation, and DOJ
                                                                                                                                                                                                                                            officials about the questions; discussion
                                                                                                                                                                                                                                            among senior DOJ officials about coordination
                                                                                                                                                                                                                                            of additional questions and responses

CD-US-00012306A   CD-US-00012307A     EML             Redacted         Deliberative Process                   E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                            Email discussion between USAO in Texas, who
                                                                                                                                                                          <ghamilton@jmd.usdoj.gov>                                         posed various questions USAOs can ask
                                                                                                                                                                                                                                            DHS/HHS counterparts about the
                                                                                                                                                                                                                                            implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                            and details about family separation, and DOJ
                                                                                                                                                                                                                                            officials about the questions; discussion
                                                                                                                                                                                                                                            among senior DOJ officials about coordination
                                                                                                                                                                                                                                            of additional questions and responses




                                                                                                                                            Page 39 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 41 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                          Author                    Recipient                            Attorney/Staff Name                       Subject and/or Description
CD-US-00012308A   CD-US-00012309A     EML             Redacted         Deliberative Process                             E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                                                  Email discussion between USAO in Texas, who
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                               posed various questions USAOs can ask
                                                                                                                                                                                                                                                                            DHS/HHS counterparts about the
                                                                                                                                                                                                                                                                            implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                                                            and details about family separation, and DOJ
                                                                                                                                                                                                                                                                            officials about the questions; discussion
                                                                                                                                                                                                                                                                            among senior DOJ officials about coordination
                                                                                                                                                                                                                                                                            of additional questions and responses

CD-US-00012310A   CD-US-00012311A     EML             Redacted         Deliberative Process                             E-Mail            6/14/2018     Hamilton, Gene (OAG)        Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>                                                Email discussion between USAO in Texas, who
                                                                                                                                                                                                                                                                            posed various questions USAOs can ask
                                                                                                                                                                                                                                                                            DHS/HHS counterparts about the
                                                                                                                                                                                                                                                                            implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                                                            and details about family separation, and DOJ
                                                                                                                                                                                                                                                                            officials about the questions; discussion
                                                                                                                                                                                                                                                                            among senior DOJ officials about coordination
                                                                                                                                                                                                                                                                            of additional questions and responses

CD-US-00012312A   CD-US-00012313A     EML             Redacted         Deliberative Process                             E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                                                  Email discussion between USAO in Texas, who
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                               posed various questions USAOs can ask
                                                                                                                                                                                                                                                                            DHS/HHS counterparts about the
                                                                                                                                                                                                                                                                            implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                                                            and details about family separation, and DOJ
                                                                                                                                                                                                                                                                            officials about the questions; discussion
                                                                                                                                                                                                                                                                            among senior DOJ officials about coordination
                                                                                                                                                                                                                                                                            of additional questions and responses

CD-US-00012341A   CD-US-00012342A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                    Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;   Draft public Fact Sheet/FAQs on Zero
                                                                                                                                                                                                                               Gene Hamilton, OAG; ICE OPLA Staff           Tolerance Policy prosecutions and family
                                                                                                                                                                                                                                                                            reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                            HHS, and DOJ, including legal review
CD-US-00012343A   CD-US-00012344A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                    Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;   Draft public Fact Sheet/FAQs on Zero
                                                                                                                                                                                                                               Gene Hamilton, OAG; ICE OPLA Staff           Tolerance Policy prosecutions and family
                                                                                                                                                                                                                                                                            reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                            HHS, and DOJ, including legal review
CD-US-00012362A   CD-US-00012363A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                    Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;   Draft public Fact Sheet/FAQs on Zero
                                                                                                                                                                                                                               Gene Hamilton, OAG; ICE OPLA Staff           Tolerance Policy prosecutions and family
                                                                                                                                                                                                                                                                            reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                            HHS, and DOJ, including legal review
CD-US-00012364A   CD-US-00012365A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                    Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;   Draft public Fact Sheet/FAQs on Zero
                                                                                                                                                                                                                               Gene Hamilton, OAG; ICE OPLA Staff           Tolerance Policy prosecutions and family
                                                                                                                                                                                                                                                                            reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                            HHS, and DOJ, including legal review
CD-US-00012392A   CD-US-00012393A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                    ICE OPLA; Serra Tsethlikai, EOUSA; Iris Lan, Draft Zero Tolerance Immigration
                                                                                                                                                                                                                               ODAG; Gene Hamilton, OAG: Dave Wetmore, Prosecutions FAQs/Fact Sheet, with edits,
                                                                                                                                                                                                                               ODAG                                         including comments for legal clearance
CD-US-00012439A   CD-US-00012439A     EML             Redacted         Deliberative Process                             E-Mail            6/18/2018     Lan, Iris (ODAG)            Bash, John \(USATXW\)                                                                   Email forwarding tear cards and Non-
                                                                                                                                                                                    <John.Bash@usdoj.gov>, Hamilton, Gene                                                   Detained Parent Flyers, with ODAG inquiry
                                                                                                                                                                                    \(OAG\) <ghamilton@jmd.usdoj.gov>,                                                      about whether documents should be
                                                                                                                                                                                    Tsethlikai, Serra \(USAEO\)                                                             provided to federal public defender
                                                                                                                                                                                    <Serra.Tsethlikai@usdoj.gov>, Braverman,
                                                                                                                                                                                    Adam \(USACAS\)
                                                                                                                                                                                    <Adam.Braverman@usdoj.gov>
CD-US-00012476A   CD-US-00012476A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/18/2018     Flentje, August (CIV)       Hamilton, Gene \(OAG\)                     Sarah Fabian; OIL                            Email between DOJ senior counsel and OIL
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                               staff regarding potential legal issues
                                                                                                                                                                                                                                                                            surrounding family reunification and
                                                                                                                                                                                                                                                                            interpretation of TVPRA




                                                                                                                                                      Page 40 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 42 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                   Recipient                              Attorney/Staff Name                        Subject and/or Description
CD-US-00012524A   CD-US-00012525A     EML             Redacted         Deliberative Process                             E-Mail            6/19/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                                                                    Internal email discussion among senior DOJ
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                 officials regarding a series of questions posed
                                                                                                                                                                                                                                                                              by Southwest Border district USAOs for DHS
                                                                                                                                                                                                                                                                              and CBP regarding the implementation of the
                                                                                                                                                                                                                                                                              Zero Tolerance Policy, and family separation

CD-US-00012550A   CD-US-00012554A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Engel, Steven A. (OLC)      Hamilton, Gene \(OAG\)                      Hamilton, Gene \(OAG\)                     Email communications within DOJ, including
                                                                       Process; Work Product                                                                                        <ghamilton@jmd.usdoj.gov>                   <ghamilton@jmd.usdoj.gov>;Engel, Steven A. OIL, regarding edits and revisions to draft
                                                                                                                                                                                                                                (OLC)                                      Executive Order 13841, including discussions
                                                                                                                                                                                                                                                                           of legal issues and presentation of legal
                                                                                                                                                                                                                                                                           analysis regarding substance of the draft EO

CD-US-00012555A   CD-US-00012557A     docx            Redacted         Attorney Client Privilege; Deliberative        Attachment          6/20/2018                                                                             Bolitho, Zachary (ODAG)                       DOJ edits to Executive Order ending Zero
                                                                       Process; Work Product                                                                                                                                    <zbolitho@jmd.usdoj.gov>; Engel, Steven A.    Tolerance Policy
                                                                                                                                                                                                                                (OLC) <saengel@jmd.usdoj.gov>; Flentje,
                                                                                                                                                                                                                                August (CIV) <AFlentje@CIV.USDOJ.GOV>;
                                                                                                                                                                                                                                O'Callaghan, Edward C. (ODAG)
                                                                                                                                                                                                                                <ecocallaghan@jmd.usdoj.gov>; Flores, Sarah
                                                                                                                                                                                                                                Isgur (OPA) <siflores@jmd.usdoj.gov;
                                                                                                                                                                                                                                Whitaker, Matthew (OAG)
                                                                                                                                                                                                                                <mwhitaker@jmd.usdoj.gov>; Panuccio, Jesse
                                                                                                                                                                                                                                (OASG) <jpanuccio@jmd.usdoj.gov>; Lan, Iris
                                                                                                                                                                                                                                (ODAG) <irlan@jmd.usdoj.gov>; Wetmore,
                                                                                                                                                                                                                                David H. (ODAG)
                                                                                                                                                                                                                                <dhwetmore@jmd.usdoj.gov>; Percival,
                                                                                                                                                                                                                                James (OASG) <jpercival@jmd.usdoj.gov>;
                                                                                                                                                                                                                                Gannon, Curtis E. (OLC)
                                                                                                                                                                                                                                <cegannon@jmd.usdoj.gov>; Harris, Sarah
                                                                                                                                                                                                                                (OLC) <saharris@jmd.usdoj.gov>
CD-US-00012560A   CD-US-00012561A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Patrick, Ryan (USATXS)      Bash, John \(USATXW\)                       Chief Border Patrol Agent, El Centro; Gene    Email with DOJ senior officials discussing El
                                                                                                                                                                                    <John.Bash@usdoj.gov>, Braverman, Adam      Hamilton, OAG; Dave Wetmore, ODAG; Adam       Centro guidance to CBP agents, to include
                                                                                                                                                                                    \(USACAS\) <Adam.Braverman@usdoj.gov>,      Braverman, USA                                discussion of legal issues regarding selective
                                                                                                                                                                                    Anderson, John \(USANM\)                                                                  prosecution
                                                                                                                                                                                    <John.Anderson@usdoj.gov>, Strange,
                                                                                                                                                                                    Elizabeth \(USAAZ\)
                                                                                                                                                                                    <Elizabeth.Strange@usdoj.gov>, Lan, Iris
                                                                                                                                                                                    \(ODAG\) <irlan@jmd.usdoj.gov>, Hamilton,
                                                                                                                                                                                    Gene \(OAG\) <ghamilton@jmd.usdoj.gov>
CD-US-00012562A   CD-US-00012563A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Bash, John (USATXW)         Braverman, Adam \(USACAS\)                  Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                        <John.Bash@usdoj.gov>       <Adam.Braverman@usdoj.gov>, Patrick, Ryan   Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                    \(USATXS\) <Ryan.Patrick@usdoj.gov>,        Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                    Anderson, John \(USANM\)                                                               prosecution
                                                                                                                                                                                    <John.Anderson@usdoj.gov>, Strange,
                                                                                                                                                                                    Elizabeth \(USAAZ\)
                                                                                                                                                                                    <Elizabeth.Strange@usdoj.gov>, Lan, Iris
                                                                                                                                                                                    \(ODAG\) <irlan@jmd.usdoj.gov>, Hamilton,
                                                                                                                                                                                    Gene \(OAG\) <ghamilton@jmd.usdoj.gov>
CD-US-00012565A   CD-US-00012566A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Hamilton, Gene (OAG)        Bash, John \(USATXW\)                       Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                                                    <John.Bash@usdoj.gov>, Braverman, Adam      Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                    \(USACAS\) <Adam.Braverman@usdoj.gov>,      Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                    Patrick, Ryan \(USATXS\)                                                               prosecution
                                                                                                                                                                                    <Ryan.Patrick@usdoj.gov>, Anderson, John
                                                                                                                                                                                    \(USANM\) <John.Anderson@usdoj.gov>,
                                                                                                                                                                                    Strange, Elizabeth \(USAAZ\)
                                                                                                                                                                                    <Elizabeth.Strange@usdoj.gov>, Lan, Iris
                                                                                                                                                                                    \(ODAG\) <irlan@jmd.usdoj.gov>




                                                                                                                                                      Page 41 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 43 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                     Recipient                                Attorney/Staff Name                       Subject and/or Description
CD-US-00012568A   CD-US-00012569A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Braverman, Adam (USACAS)     Hamilton, Gene \(OAG\)                         Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                        <Adam.Braverman@usdoj.gov>   <ghamilton@jmd.usdoj.gov>, Bash, John          Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                     \(USATXW\) <John.Bash@usdoj.gov>, Patrick,     Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                     Ryan \(USATXS\) <Ryan.Patrick@usdoj.gov>,                                                 prosecution
                                                                                                                                                                                     Anderson, John \(USANM\)
                                                                                                                                                                                     <John.Anderson@usdoj.gov>, Strange,
                                                                                                                                                                                     Elizabeth \(USAAZ\)
                                                                                                                                                                                     <Elizabeth.Strange@usdoj.gov>, Lan, Iris
                                                                                                                                                                                     \(ODAG\) <irlan@jmd.usdoj.gov>
CD-US-00012571A   CD-US-00012571A     EML             Redacted         Deliberative Process                             E-Mail            6/20/2018     Lan, Iris (ODAG)             Hamilton, Gene \(OAG\)                         Iris Lan, ODAG: Gene Hamilton, ODAG;         Email discussion of procedure contemplated
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>, O'Callaghan,        Edward O'Callaghan, ODAG; others             by CBP for maintaining family unit in
                                                                                                                                                                                     Edward C. \(ODAG\)                                                                          prosecution process post EO 13841
                                                                                                                                                                                     <ecocallaghan@jmd.usdoj.gov>, Bolitho,
                                                                                                                                                                                     Zachary \(ODAG\) <zbolitho@jmd.usdoj.gov>

CD-US-00012572A   CD-US-00012573A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Anderson, John (USANM)       Hamilton, Gene \(OAG\) \(JMD\)                 Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                        <John.Anderson@usdoj.gov>    <Gene.Hamilton@usdoj.gov>, Bash, John          Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                     \(USATXW\) <John.Bash@usdoj.gov>,              Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                     Braverman, Adam \(USACAS\)                                                                prosecution
                                                                                                                                                                                     <Adam.Braverman@usdoj.gov>, Patrick, Ryan
                                                                                                                                                                                     \(USATXS\) <Ryan.Patrick@usdoj.gov>,
                                                                                                                                                                                     Strange, Elizabeth \(USAAZ\)
                                                                                                                                                                                     <Elizabeth.Strange@usdoj.gov>, Lan, Iris
                                                                                                                                                                                     \(ODAG\) \(JMD\) <Iris.Lan3@usdoj.gov>
CD-US-00012574A   CD-US-00012575A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Anderson, John (USANM)       Hamilton, Gene \(OAG\)                         Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                        <John.Anderson@usdoj.gov>    <ghamilton@jmd.usdoj.gov>, Bash, John          Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                     \(USATXW\) <John.Bash@usdoj.gov>,              Braverman, USA                             discussion of legal issues arising from Zero
                                                                                                                                                                                     Braverman, Adam \(USACAS\)                                                                Tolerance and the Executive Order
                                                                                                                                                                                     <Adam.Braverman@usdoj.gov>, Patrick, Ryan
                                                                                                                                                                                     \(USATXS\) <Ryan.Patrick@usdoj.gov>,
                                                                                                                                                                                     Strange, Elizabeth \(USAAZ\)
                                                                                                                                                                                     <Elizabeth.Strange@usdoj.gov>, Lan, Iris
                                                                                                                                                                                     \(ODAG\) <irlan@jmd.usdoj.gov>
CD-US-00012577A   CD-US-00012577A     EML             Redacted         Deliberative Process                             E-Mail            6/21/2018     Lan, Iris (ODAG)             Hamilton, Gene \(OAG\)                                                                      Email discussion of procedures contemplated
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>                                                                   by CBP to maintain family units in the
                                                                                                                                                                                                                                                                                 prosecution process post Executive Order
                                                                                                                                                                                                                                                                                 13841
CD-US-00012578A   CD-US-00012578A     EML             Redacted         Deliberative Process                             E-Mail            6/21/2018     Hamilton, Gene (OAG)         Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>                                                    Email discussion of procedure contemplated
                                                                                                                                                                                                                                                                                 by CBP for maintaining family unit in
                                                                                                                                                                                                                                                                                 prosecution process after the issuance of
                                                                                                                                                                                                                                                                                 Executive Order 13841
CD-US-00012579A   CD-US-00012579A     EML             Redacted         Deliberative Process                             E-Mail            6/21/2018     Lan, Iris (ODAG)             Hamilton, Gene \(OAG\)                                                                      Email discussion of procedure contemplated
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>                                                                   by CBP for maintaining family unit in
                                                                                                                                                                                                                                                                                 prosecution process after the issuance of
                                                                                                                                                                                                                                                                                 Executive Order 13841
CD-US-00012580A   CD-US-00012580A     EML             Redacted         Deliberative Process                             E-Mail            6/21/2018     Hamilton, Gene (OAG)         Whitaker, Matthew \(OAG\)                                                                   DOJ email discussion of questions from
                                                                                                                                                                                     <mwhitaker@jmd.usdoj.gov>, Engel, Steven                                                    southwest border USAOs regarding
                                                                                                                                                                                     A. \(OLC\) <saengel@jmd.usdoj.gov>, Barnett,                                                prosecution guidance for family units
                                                                                                                                                                                     Gary E. \(OAG\) <gebarnett@jmd.usdoj.gov>

CD-US-00012581A   CD-US-00012581A     EML             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/21/2018     Engel, Steven A. (OLC)       Hamilton, Gene \(OAG\)                      OAG Counsel Gene Hamilton                       DOJ email discussion of questions from
                                                                       Process; Work Product                                                                                         <ghamilton@jmd.usdoj.gov>, Whitaker,                                                        southwest border USAOs regarding
                                                                                                                                                                                     Matthew \(OAG\)                                                                             prosecution guidance for family units; legal
                                                                                                                                                                                     <mwhitaker@jmd.usdoj.gov>, Barnett, Gary                                                    analysis of Executive Order
                                                                                                                                                                                     E. \(OAG\) <gebarnett@jmd.usdoj.gov>
CD-US-00012582A   CD-US-00012582A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/21/2018     Lan, Iris (ODAG)             Hamilton, Gene \(OAG\)                      Gene Hamilton, OAG; Dave Wetmore, ODAG          Email with DOJ senior officials discussing El
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                                                 Centro guidance to CBP agents, to include
                                                                                                                                                                                     \(ODAG\) <zbolitho@jmd.usdoj.gov>                                                           discussion of legal issues regarding selective
                                                                                                                                                                                                                                                                                 prosecution



                                                                                                                                                      Page 42 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 44 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                          Author                    Recipient                              Attorney/Staff Name                      Subject and/or Description
CD-US-00012583A   CD-US-00012584A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/21/2018     Hamilton, Gene (OAG)        Lan, Iris \(ODAG\) <irlan@jmd.usdoj.gov>,     Gene Hamilton, OAG; Dave Wetmore, ODAG     Email with DOJ senior officials discussing El
                                                                                                                                                                                    Bolitho, Zachary \(ODAG\)                                                                Centro guidance to CBP agents, to include
                                                                                                                                                                                    <zbolitho@jmd.usdoj.gov>                                                                 discussion of legal issues regarding selective
                                                                                                                                                                                                                                                                             prosecution
CD-US-00012590A   CD-US-00012591A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/21/2018     Lan, Iris (ODAG)            Hamilton, Gene \(OAG\)                      Gene Hamilton, OAG; Dave Wetmore, ODAG       Email with DOJ senior officials discussing El
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                                              Centro guidance to CBP agents, to include
                                                                                                                                                                                    \(ODAG\) <zbolitho@jmd.usdoj.gov>                                                        discussion of legal issues regarding selective
                                                                                                                                                                                                                                                                             prosecution
CD-US-00012632A   CD-US-00012632A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene \(OAG\)                        Rod Rosenstein, DAG; Gene Hamilton, OAG    Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                designation
CD-US-00012633A   CD-US-00012633A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Hamilton, Gene (OAG)        Engel, Steven A. \(OLC\)                      Rod Rosenstein, DAG; Gene Hamilton, OAG    Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>                                                                  designation
CD-US-00012634A   CD-US-00012634A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene \(OAG\)                        Rod Rosenstein, DAG; Gene Hamilton, OAG    Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                designation
CD-US-00012635A   CD-US-00012635A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Hamilton, Gene (OAG)        Engel, Steven A. \(OLC\)                      Rod Rosenstein, DAG; Gene Hamilton, OAG    Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>                                                                  designation
CD-US-00012636A   CD-US-00012636A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene \(OAG\)                        Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                     Steven Engel, OLC                          designation
CD-US-00012637A   CD-US-00012638A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Hamilton, Gene (OAG)        Engel, Steven A. \(OLC\)                      Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>                       Steven Engel, OLC                          designation
CD-US-00012639A   CD-US-00012640A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene \(OAG\)                        Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                     Steven Engel, OLC                          designation
CD-US-00012641A   CD-US-00012642A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Hamilton, Gene (OAG)        Engel, Steven A. \(OLC\)                      Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>                       Steven Engel, OLC                          designation
CD-US-00012643A   CD-US-00012644A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene \(OAG\)                        Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                     Steven Engel, OLC                          designation
CD-US-00012645A   CD-US-00012645A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/25/2018     Engel, Steven A. (OLC)      Hamilton, Gene \(OAG\)                        Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                     Steven Engel, OLC                          designation
CD-US-00012646A   CD-US-00012647A     EML             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/25/2018     Hamilton, Gene (OAG)        Engel, Steven A. \(OLC\)                      Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>                       Steven Engel, OLC                          designation
CD-US-00012672A   CD-US-00012673A     MSG             Redacted         Deliberative Process                             E-Mail            4/22/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                     Email discussion between DOJ senior officials
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>; Crowell, James                                                about CBP apprehensions along the
                                                                                                                                                                                    (USAEO) <James.Crowell@usdoj.gov>                                                        Southwest Border, including prosecution
                                                                                                                                                                                                                                                                             strategy and coordination with DHS and ORR
                                                                                                                                                                                                                                                                             for prosecuting adults in a family unit

CD-US-00012674A   CD-US-00012675A     MSG             Redacted         Deliberative Process                             E-Mail            4/22/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                  Email discussion between DOJ senior officials
                                                                                                                                                                                    Crowell, James (USAEO)                                                                   about CBP apprehensions along the
                                                                                                                                                                                    <James.Crowell@usdoj.gov>                                                                Southwest Border, including prosecution
                                                                                                                                                                                                                                                                             strategy and coordination with DHS and ORR
                                                                                                                                                                                                                                                                             for prosecuting adults in a family unit

CD-US-00012676A   CD-US-00012679A     MSG             Redacted         Deliberative Process                             E-Mail            4/23/2018     Hamilton, Gene (OAG)        Bumatay, Patrick (OAG)                                                                   Email discussion between DOJ senior officials
                                                                                                                                                                                    <pbumatay@jmd.usdoj.gov>, Barnett, Gary E.                                               about CBP apprehensions along the
                                                                                                                                                                                    (OAG) <gebarnett@jmd.usdoj.gov>;                                                         Southwest Border, including prosecution
                                                                                                                                                                                    Whitaker, Matthew (OAG)                                                                  strategy and coordination with DHS and ORR
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>                                                                for prosecuting adults in a family unit

CD-US-00012680A   CD-US-00012681A     MSG             Redacted         Deliberative Process                             E-Mail            4/23/2018     Bumatay, Patrick (OAG)      Hamilton, Gene (OAG)                                                                     Email discussion between DOJ senior officials
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>, Barnett, Gary E.                                              about CBP apprehensions along the
                                                                                                                                                                                    (OAG) <gebarnett@jmd.usdoj.gov>;                                                         Southwest Border, including prosecution
                                                                                                                                                                                    Whitaker, Matthew (OAG)                                                                  strategy and coordination with DHS and ORR
                                                                                                                                                                                    <mwhitaker@jmd.usdoj.gov>                                                                for prosecuting adults in a family unit




                                                                                                                                                      Page 43 of 60
                                                                                                          Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 45 of 61


                                                                                                                              CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim   Parent or Attachment     DOCDATE                           Author                   Recipient                     Attorney/Staff Name           Subject and/or Description
CD-US-00012682A   CD-US-00012683A     MSG             Redacted         Deliberative Process                   E-Mail            4/23/2018     Hamilton, Gene (OAG)         Bumatay, Patrick (OAG)                                              Email discussion between DOJ senior officials
                                                                                                                                                                           <pbumatay@jmd.usdoj.gov>, Barnett, Gary E.                          about CBP apprehensions along the
                                                                                                                                                                           (OAG) <gebarnett@jmd.usdoj.gov>;                                    Southwest Border, including prosecution
                                                                                                                                                                           Whitaker, Matthew (OAG)                                             strategy and coordination with DHS and ORR
                                                                                                                                                                           <mwhitaker@jmd.usdoj.gov>                                           for prosecuting adults in a family unit

CD-US-00012684A   CD-US-00012685A     MSG             Redacted         Deliberative Process                   E-Mail            4/23/2018     Bumatay, Patrick (OAG)       Hamilton, Gene (OAG)                                                Email discussion between DOJ senior officials
                                                                                                                                                                           <ghamilton@jmd.usdoj.gov>, Barnett, Gary E.                         about CBP apprehensions along the
                                                                                                                                                                           (OAG) <gebarnett@jmd.usdoj.gov>;                                    Southwest Border, including prosecution
                                                                                                                                                                           Whitaker, Matthew (OAG)                                             strategy and coordination with DHS and ORR
                                                                                                                                                                           <mwhitaker@jmd.usdoj.gov>                                           for prosecuting adults in a family unit

CD-US-00012686A   CD-US-00012687A     MSG             Redacted         Deliberative Process                   E-Mail            4/23/2018     Hamilton, Gene (OAG)         Barnett, Gary E. (OAG)                                              Email discussion between DOJ senior officials
                                                                                                                                                                           <gebarnett@jmd.usdoj.gov>; Bumatay,                                 about CBP apprehensions along the
                                                                                                                                                                           Patrick (OAG) <pbumatay@jmd.usdoj.gov>;                             Southwest Border, including prosecution
                                                                                                                                                                           Whitaker, Matthew (OAG)                                             strategy and coordination with DHS and ORR
                                                                                                                                                                           <mwhitaker@jmd.usdoj.gov>                                           for prosecuting adults in a family unit

CD-US-00012688A   CD-US-00012689A     MSG             Redacted         Deliberative Process                   E-Mail            4/23/2018     Hamilton, Gene (OAG)         Barnett, Gary E. (OAG)                                              Email discussion between DOJ senior officials
                                                                                                                                                                           <gebarnett@jmd.usdoj.gov>; Bumatay,                                 about CBP apprehensions along the
                                                                                                                                                                           Patrick (OAG) <pbumatay@jmd.usdoj.gov>;                             Southwest Border, including prosecution
                                                                                                                                                                           Whitaker, Matthew (OAG)                                             strategy and coordination with DHS and ORR
                                                                                                                                                                           <mwhitaker@jmd.usdoj.gov>                                           for prosecuting adults in a family unit

CD-US-00012690A   CD-US-00012693A     MSG             Redacted         Deliberative Process                   E-Mail            4/28/2018     Hamilton, Gene (OAG)         Bumatay, Patrick (OAG)                                              Email discussion between DOJ senior officials
                                                                                                                                                                           <pbumatay@jmd.usdoj.gov>                                            about CBP apprehensions along the
                                                                                                                                                                                                                                               Southwest Border, including prosecution
                                                                                                                                                                                                                                               strategy and coordination with DHS and ORR
                                                                                                                                                                                                                                               for prosecuting adults in a family unit

CD-US-00012694A   CD-US-00012697A     MSG             Redacted         Deliberative Process                   E-Mail            4/28/2018     Hamilton, Gene (OAG)         Bumatay, Patrick (OAG)                                              Email discussion between DOJ senior officials
                                                                                                                                                                           <pbumatay@jmd.usdoj.gov>                                            about CBP apprehensions along the
                                                                                                                                                                                                                                               Southwest Border, including prosecution
                                                                                                                                                                                                                                               strategy and coordination with DHS and ORR
                                                                                                                                                                                                                                               for prosecuting adults in a family unit

CD-US-00012698A   CD-US-00012701A     MSG             Redacted         Deliberative Process                   E-Mail            4/28/2018     Bumatay, Patrick (OAG)       Hamilton, Gene (OAG)                                                Email discussion between DOJ senior officials
                                                                                                                                                                           <ghamilton@jmd.usdoj.gov>                                           about CBP apprehensions along the
                                                                                                                                                                                                                                               Southwest Border, including prosecution
                                                                                                                                                                                                                                               strategy and coordination with DHS and ORR
                                                                                                                                                                                                                                               for prosecuting adults in a family unit

CD-US-00012702A   CD-US-00012702A     MSG             Redacted         Deliberative Process                   E-Mail            5/1/2018      Champoux, Mark (OLP)         Hamilton, Gene (OAG)                                                Email discussion regarding edits to draft
                                                                                                                                                                           <ghamilton@jmd.usdoj.gov>, Rothenberg,                              Report on Securing the Southern Border,
                                                                                                                                                                           Laurence E (OLP)                                                    including legal analysis
                                                                                                                                                                           <lrothenberg@jmd.usdoj.gov>
CD-US-00012703A   CD-US-00012723A     docx            Redacted         Deliberative Process                 Attachment          5/1/2018      Abbott, Christian                                                                                Draft of Report on Securing the Southern
                                                                                                                                                                                                                                               Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                               for consideration by the Attorney General and
                                                                                                                                                                                                                                               for planned submission to the White House;
                                                                                                                                                                                                                                               contains comments in margins

CD-US-00012725A   CD-US-00012733A     docx            Redacted         Deliberative Process                 Attachment          5/3/2018      Hamilton, Gene (OAG)                                                                             Draft agenda for principals discussion on
                                                                                                                                                                                                                                               immigration, with a focus on Zero Tolerance
                                                                                                                                                                                                                                               Policy
CD-US-00012735A   CD-US-00012743A     docx            Redacted         Deliberative Process                 Attachment          5/3/2018      Hamilton, Gene (OAG)                                                                             Draft agenda for principals discussion on
                                                                                                                                                                                                                                               immigration, with a focus on Zero Tolerance
                                                                                                                                                                                                                                               Policy




                                                                                                                                            Page 44 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 46 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                  Recipient               Attorney/Staff Name                        Subject and/or Description
CD-US-00012751A   CD-US-00012753A     docx            Redacted         Deliberative Process                           Attachment          5/4/2018      Peter Ko (USAO SD CAL)                                                                                 Memorandum from USAO, S.D.Ca. to
                                                                                                                                                                                                                                                               OAttorney General/ODAttorney General
                                                                                                                                                                                                                                                               regarding SDCA's Renewed Commitment to
                                                                                                                                                                                                                                                               Immigration Enforcement and explaining legal
                                                                                                                                                                                                                                                               and factual conditions in that area
CD-US-00012756A   CD-US-00012758A     docx            Redacted         Deliberative Process                           Attachment          5/4/2018      Peter Ko (USAO SD CAL)                                                                                 Memorandum from USAO, S.D.Ca. to
                                                                                                                                                                                                                                                               OAttorney General/ODAttorney General
                                                                                                                                                                                                                                                               regarding SDCA's Renewed Commitment to
                                                                                                                                                                                                                                                               Immigration Enforcement and explaining legal
                                                                                                                                                                                                                                                               and factual conditions in that area
CD-US-00012788A   CD-US-00012795A     docx            Redacted         Deliberative Process                           Attachment          5/3/2018      Hamilton, Gene (OAG)                                                                                   Draft talking points for White House
                                                                                                                                                                                                                                                               Principals Discussion on Immigration with
                                                                                                                                                                                                                                                               focus on zero tolerance policy
CD-US-00012797A   CD-US-00012804A     docx            Redacted         Deliberative Process                           Attachment          5/3/2018      Hamilton, Gene (OAG)                                                                                   Draft talking points for White House
                                                                                                                                                                                                                                                               immigration meeting
CD-US-00012806A   CD-US-00012806A     docx            Redacted         Deliberative Process                           Attachment          5/6/2018      Hamilton, Gene (OAG)                                                                                   Draft Attorney General talking points
                                                                                                                                                                                                                                                               regarding prosecutions and adjudications in
                                                                                                                                                                                                                                                               immigration context, including ending "catch
                                                                                                                                                                                                                                                               and release."
CD-US-00012808A   CD-US-00012809A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018      Hamilton, Gene (OAG)                                                                                   Draft talking points document with a focus on
                                                                                                                                                                                                                                                               zero tolerance policy initiative, including edits
                                                                                                                                                                                                                                                               and comments
CD-US-00012811A   CD-US-00012813A     docx            Redacted         Deliberative Process                           Attachment          5/4/2018      PKo                                                                                                    Memorandum from USAO, S.D.Ca. to
                                                                                                                                                                                                                                                               OAttorney General/ODAttorney General
                                                                                                                                                                                                                                                               regarding SDCA's Renewed Commitment to
                                                                                                                                                                                                                                                               Immigration Enforcement and explaining legal
                                                                                                                                                                                                                                                               and factual conditions in that area
CD-US-00012830A   CD-US-00012850A     docx            Redacted         Deliberative Process                           Attachment          5/9/2018      Abbott, Christian                                                                                      Draft Report on Securing the Southern Border
                                                                                                                                                                                                                                                               for consideration by the Attorney General and
                                                                                                                                                                                                                                                               for planned submission to the White House;
                                                                                                                                                                                                                                                               contains comments in margins

CD-US-00012853A   CD-US-00012853A     MSG             Redacted         Deliberative Process                             E-Mail            5/9/2018      Lan, Iris (ODAG)             Hamilton, Gene (OAG)                                                      Internal DOJ discussion regarding EOUSA
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>                                                 inquiry conveying southwestern border
                                                                                                                                                                                                                                                               USAOs concerns about implementation of
                                                                                                                                                                                                                                                               Zero Tolerance policy and processing family
                                                                                                                                                                                                                                                               units
CD-US-00012856A   CD-US-00012875A     docx            Redacted         Deliberative Process                           Attachment          5/9/2018      Abbott, Christian                                                                                      Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                               Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                               for consideration by the Attorney General and
                                                                                                                                                                                                                                                               for planned submission to the White House;
                                                                                                                                                                                                                                                               contains comments in margins

CD-US-00012882A   CD-US-00012899A     docx            Redacted         Deliberative Process                           Attachment          5/7/2018      Abbott, Christian                                                                                      Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                               Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                               for consideration by the Attorney General and
                                                                                                                                                                                                                                                               for planned submission to the White House;
                                                                                                                                                                                                                                                               contains comments in margins

CD-US-00012932A   CD-US-00012933A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Lan, Iris (ODAG)             Hamilton, Gene (OAG)        Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                         <ghamilton@jmd.usdoj.gov>   Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                                                                                              the application of criminal immigration
                                                                                                                                                                                                                                                              prosecution and family separations; initial
                                                                                                                                                                                                                                                              coordination response from DOJ; Legal
                                                                                                                                                                                                                                                              analysis and discussion regarding pending
                                                                                                                                                                                                                                                              motion based on selective prosecution.




                                                                                                                                                      Page 45 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 47 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                    Recipient                               Attorney/Staff Name                        Subject and/or Description
CD-US-00012934A   CD-US-00012935A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Lan, Iris (ODAG)             Tsethlikai, Serra (USAEO)                     Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                         <Serra.Tsethlikai@usdoj.gov>, Hamilton,       Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                     Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                      the application of criminal immigration
                                                                                                                                                                                     Wetmore, David H. (ODAG)                                                                   prosecution and family separations; initial
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>; Wong,                                                           coordination response from DOJ; Legal
                                                                                                                                                                                     Norman (USAEO)                                                                             analysis and discussion regarding pending
                                                                                                                                                                                     <Norman.Wong@usdoj.gov>; Villegas, Dan                                                     motion based on selective prosecution.
                                                                                                                                                                                     (USAEO) <Dan.Villegas@usdoj.gov>
CD-US-00012936A   CD-US-00012936A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Tsethlikai, Serra (USAEO)    Hamilton, Gene (OAG)                          Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                         <ghamilton@jmd.usdoj.gov>; Lan, Iris (ODAG)   Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                     <irlan@jmd.usdoj.gov>; Wetmore, David H.                                                   the application of criminal immigration
                                                                                                                                                                                     (ODAG) <dhwetmore@jmd.usdoj.gov>,                                                          prosecution and family separations; initial
                                                                                                                                                                                     Wong, Norman (USAEO)                                                                       coordination response from DOJ; Legal
                                                                                                                                                                                     <Norman.Wong@usdoj.gov>; Villegas, Dan                                                     analysis and discussion regarding pending
                                                                                                                                                                                     (USAEO) <Dan.Villegas@usdoj.gov>                                                           motion based on selective prosecution.

CD-US-00012964A   CD-US-00012996A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018     Abbott, Christian                                                                                                        Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                 Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                 for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                 for planned submission to the White House;
                                                                                                                                                                                                                                                                                 contains comments in margins

CD-US-00013000A   CD-US-00013032A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018     Abbott, Christian                                                                                                        Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                 Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                 for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                 for planned submission to the White House;
                                                                                                                                                                                                                                                                                 contains comments in margins

CD-US-00013036A   CD-US-00013068A     docx            Redacted         Deliberative Process                           Attachment          5/10/2018     Abbott, Christian                                                                                                        Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                 Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                 for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                 for planned submission to the White House;
                                                                                                                                                                                                                                                                                 contains comments in margins

CD-US-00013076A   CD-US-00013077A     MSG             Redacted         Deliberative Process                             E-Mail            5/9/2018      Lan, Iris (ODAG)             Hamilton, Gene (OAG)                                                                        Internal DOJ discussion regarding EOUSA
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>                                                                   inquiry conveying southwest border USAOs
                                                                                                                                                                                                                                                                                 regarding implementation of Zero Tolerance
                                                                                                                                                                                                                                                                                 policy and processing family units

CD-US-00013078A   CD-US-00013079A     MSG             Redacted         Deliberative Process                             E-Mail            5/9/2018      Hamilton, Gene (OAG)         Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>                                                      Internal DOJ discussion regarding EOUSA
                                                                                                                                                                                                                                                                                 inquiry conveying southwestern boarder
                                                                                                                                                                                                                                                                                 USAOs regarding implementation of zero
                                                                                                                                                                                                                                                                                 tolerance policy and processing family units
CD-US-00013095A   CD-US-00013112A     docx            Redacted         Deliberative Process                           Attachment          5/8/2018      Abbott, Christian                                                                                                        Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                 Border for consideration by the Attorney
                                                                                                                                                                                                                                                                                 General and for planned submission to the
                                                                                                                                                                                                                                                                                 White House; contains comments in margins

CD-US-00013129A   CD-US-00013129A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018     Lan, Iris (ODAG)                                                                                                         Draft materials for call with White House on
                                                                                                                                                                                                                                                                                 immigration issues, including update on DHS
                                                                                                                                                                                                                                                                                 asylum abuse mitigation efforts
CD-US-00013173A   CD-US-00013192A     docx            Redacted         Deliberative Process                           Attachment          5/22/2018     Abbott, Christian                                                                                                        Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                 Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                 for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                 for planned submission to the WH; contains
                                                                                                                                                                                                                                                                                 comments in margins




                                                                                                                                                      Page 46 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 48 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                     Recipient                              Attorney/Staff Name                         Subject and/or Description
CD-US-00013194A   CD-US-00013214A     docx            Redacted         Deliberative Process                           Attachment          5/23/2018     Abbott, Christian                                                                                                         Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                  Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                  for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                  for planned submission to the WH; contains
                                                                                                                                                                                                                                                                                  comments in margins
CD-US-00013216A   CD-US-00013234A     docx            Redacted         Deliberative Process                           Attachment          5/24/2018     Abbott, Christian                                                                                                         Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                  Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                  for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                  for planned submission to the WH; contains
                                                                                                                                                                                                                                                                                  comments in margins
CD-US-00013235A   CD-US-00013235A     MSG             Redacted         Deliberative Process                             E-Mail            5/25/2018     Hamilton, Gene (OAG)           Matthew Whitaker (OAG)                                                                     Email circulating Report on Securing the
                                                                                                                                                                                       (mwhitaker@jmd.usdoj.gov)                                                                  Southern Border, with analysis and comments
                                                                                                                                                                                       <mwhitaker@jmd.usdoj.gov>; Cutrona,                                                        by G. Hamilton for consideration by other DOJ
                                                                                                                                                                                       Danielle (OAG) <dcutrona@jmd.usdoj.gov>                                                    reviewers
CD-US-00013236A   CD-US-00013254A     docx            Redacted         Deliberative Process                           Attachment          5/24/2018     Abbott, Christian                                                                                                         Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                  Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                  for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                  for planned submission to the WH; contains
                                                                                                                                                                                                                                                                                  comments in margins
CD-US-00013255A   CD-US-00013255A     MSG             Redacted         Deliberative Process                             E-Mail            5/24/2018                                    Matthew Whitaker (OAG)                                                                     Email circulating Report on Securing the
                                                                                                                                                                                       (mwhitaker@jmd.usdoj.gov)                                                                  Southern Border, with analysis and comments
                                                                                                                                                                                       <mwhitaker@jmd.usdoj.gov>; Cutrona,                                                        by G. Hamilton for consideration by other DOJ
                                                                                                                                                                                       Danielle (OAG) <dcutrona@jmd.usdoj.gov>                                                    reviewers
CD-US-00013256A   CD-US-00013274A     docx            Redacted         Deliberative Process                           Attachment          5/24/2018     Abbott, Christian                                                                                                         Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                  Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                  for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                  for planned submission to the WH; contains
                                                                                                                                                                                                                                                                                  comments in margins
CD-US-00013308A   CD-US-00013308A     MSG             Redacted         Deliberative Process                             E-Mail            5/29/2018     Rothenberg, Laurence E (OLP)   Hamilton, Gene (OAG)                                                                       Email forwarding new draft of Report on
                                                                                                                                                                                       <ghamilton@jmd.usdoj.gov>; Wetmore,                                                        Ending “Catch and Release” for consideration
                                                                                                                                                                                       David H. (ODAG)                                                                            by DOJ and for planned submission to the
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>; McHenry,                                                        White House, with comments
                                                                                                                                                                                       James (EOIR)
                                                                                                                                                                                       <James.McHenry@EOIR.USDOJ.GOV>,
                                                                                                                                                                                       Champoux, Mark (OLP)
                                                                                                                                                                                       <mchampoux@jmd.usdoj.gov>
CD-US-00013311A   CD-US-00013331A     docx            Redacted         Deliberative Process                           Attachment          5/23/2018     Abbott, Christian                                                                                                         Draft of Report on Securing the Southern
                                                                                                                                                                                                                                                                                  Border edited by numerous agencies and DOJ
                                                                                                                                                                                                                                                                                  for consideration by the Attorney General and
                                                                                                                                                                                                                                                                                  for planned submission to the White House;
                                                                                                                                                                                                                                                                                  contains comments in margins

CD-US-00013336A   CD-US-00013337A     MSG             Redacted         Deliberative Process                             E-Mail            5/29/2018     Hamilton, Gene (OAG)           Rothenberg, Laurence E (OLP)                                                               Email forwarding new draft of Report on
                                                                                                                                                                                       <lrothenberg@jmd.usdoj.gov>; Wetmore,                                                      Ending “Catch and Release” for consideration
                                                                                                                                                                                       David H. (ODAG)                                                                            by DOJ and for planned submission to the
                                                                                                                                                                                       <dhwetmore@jmd.usdoj.gov>; McHenry,                                                        White House, with comments containing legal
                                                                                                                                                                                       James (EOIR)                                                                               analysis
                                                                                                                                                                                       <James.McHenry@EOIR.USDOJ.GOV>,
                                                                                                                                                                                       Champoux, Mark (OLP)
                                                                                                                                                                                       <mchampoux@jmd.usdoj.gov>
CD-US-00013357A   CD-US-00013359A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Hamilton, Gene (OAG)           Wetmore, David H. (ODAG)                    Serra Tsethlikai, USAEO; Gene Hamilton, OAG;   Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                           <dhwetmore@jmd.usdoj.gov>, Tsethlikai,      Dave Wetmore, ODAG; others                     DOJ develop a set of talking points regarding
                                                                                                                                                                                       Serra (USAEO) <Serra.Tsethlikai@usdoj.gov>;                                                the application of criminal immigration
                                                                                                                                                                                       Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                    prosecution and family separations; initial
                                                                                                                                                                                       Wong, Norman (USAEO)                                                                       coordination response from DOJ; Legal
                                                                                                                                                                                       <Norman.Wong@usdoj.gov>; Villegas, Dan                                                     analysis and discussion regarding pending
                                                                                                                                                                                       (USAEO) <Dan.Villegas@usdoj.gov>                                                           motion based on selective prosecution.




                                                                                                                                                      Page 47 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 49 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                           Author                      Recipient                              Attorney/Staff Name                         Subject and/or Description
CD-US-00013364A   CD-US-00013366A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Hamilton, Gene (OAG)            Wetmore, David H. (ODAG)                    Serra Tsethlikai, USAEO; Gene Hamilton, OAG;   Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                            <dhwetmore@jmd.usdoj.gov>, Tsethlikai,      Dave Wetmore, ODAG; others                     DOJ develop a set of talking points regarding
                                                                                                                                                                                        Serra (USAEO) <Serra.Tsethlikai@usdoj.gov>;                                                the application of criminal immigration
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                    prosecution and family separations; initial
                                                                                                                                                                                        Wong, Norman (USAEO)                                                                       coordination response from DOJ. Legal
                                                                                                                                                                                        <Norman.Wong@usdoj.gov>; Villegas, Dan                                                     analysis and discussion regarding pending
                                                                                                                                                                                        (USAEO) <Dan.Villegas@usdoj.gov>                                                           motion based on selective prosecution.

CD-US-00013368A   CD-US-00013369A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/11/2018     Tsethlikai, Serra (USAEO)       Wetmore, David H. (ODAG)                    Serra Tsethlikai, USAEO; Gene Hamilton, OAG; Email from USAEO conveying request that
                                                                       Process; Work Product                                                                                            <dhwetmore@jmd.usdoj.gov>; Lan, Iris        Dave Wetmore, ODAG; others                   DOJ develop a set of talking points regarding
                                                                                                                                                                                        (ODAG) <irlan@jmd.usdoj.gov>, Hamilton,                                                  the application of criminal immigration
                                                                                                                                                                                        Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                    prosecution and family separations; initial
                                                                                                                                                                                        Wong, Norman (USAEO)                                                                     coordination response from DOJ; Legal
                                                                                                                                                                                        <Norman.Wong@usdoj.gov>; Villegas, Dan                                                   analysis and discussion regarding pending
                                                                                                                                                                                        (USAEO) <Dan.Villegas@usdoj.gov>                                                         motion based on selective prosecution.

CD-US-00013371A   CD-US-00013372A     MSG             Redacted         Deliberative Process                             E-Mail            5/30/2018     Hamilton, Gene (OAG)            Rothenberg, Laurence E (OLP)                                                               Email forwarding new draft of Report on
                                                                                                                                                                                        <lrothenberg@jmd.usdoj.gov>; McHenry,                                                      Ending “Catch and Release” for consideration
                                                                                                                                                                                        James (EOIR)                                                                               by DOJ and for planned submission to the
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>;                                                            White House, with comments
                                                                                                                                                                                        Wetmore, David H. (ODAG)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Champoux,
                                                                                                                                                                                        Mark (OLP) <mchampoux@jmd.usdoj.gov>
CD-US-00013373A   CD-US-00013374A     MSG             Redacted         Deliberative Process                             E-Mail            5/30/2018     Hamilton, Gene (OAG)            McHenry, James (EOIR)                                                                      Email forwarding new draft of Report on
                                                                                                                                                                                        <James.McHenry@EOIR.USDOJ.GOV>;                                                            Ending “Catch and Release” for consideration
                                                                                                                                                                                        Rothenberg, Laurence E (OLP)                                                               by DOJ and for planned submission to the
                                                                                                                                                                                        <lrothenberg@jmd.usdoj.gov>; Wetmore,                                                      White House, with comments
                                                                                                                                                                                        David H. (ODAG)
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Champoux,
                                                                                                                                                                                        Mark (OLP) <mchampoux@jmd.usdoj.gov>
CD-US-00013378A   CD-US-00013379A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/30/2018     Rothenberg, Laurence E (OLP)    Hamilton, Gene (OAG)                        Gene Hamilton, OAG; Dave Wetmore, ODAG; Email discussing OIL comments to new draft
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>; Wetmore,         Stewart Scott, DOJ                      of Report on Ending “Catch and Release” for
                                                                                                                                                                                        David H. (ODAG)                                                                     consideration by DOJ and for planned
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>, Champoux,                                                submission to the White House
                                                                                                                                                                                        Mark (OLP) <mchampoux@jmd.usdoj.gov>
CD-US-00013380A   CD-US-00013455A     docx            Redacted         Deliberative Process                           Attachment          5/30/2018     Abbott, Christian                                                                                                    New draft of Report on Ending “Catch and
                                                                                                                                                                                                                                                                             Release” for consideration by DOJ and
                                                                                                                                                                                                                                                                             containing comments
CD-US-00013460A   CD-US-00013462A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            5/31/2018     Hamilton, Gene (OAG)            Hoffman, Jonathan                           Johnathan Hoffman, HQ DHS, Nader Baroukh DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                        <jonathan.hoffman@hq.dhs.gov>, Loiacono,    DHS OGC, Tracy Short, HQ DHS, Adam       Policy legal implementation and resource
                                                                                                                                                                                        Adam V <Adam.V.Loiacono@ice.dhs.gov>;       Loiacono, ICE OPLA; Gene Hamilton, OAG;  allocation; discussion of legal analysis of
                                                                                                                                                                                        Short, Tracy <tracy.short@hq.dhs.gov>;      Jonathan Hoffman, DHS; others            family unit detention under law
                                                                                                                                                                                        Baroukh, Nader
                                                                                                                                                                                        <Nader.Baroukh@HQ.DHS.GOV>; Johnson, Liz
                                                                                                                                                                                        <Liz.Johnson@ice.dhs.gov>; Waldman, Katie
                                                                                                                                                                                        <katie.waldman@hq.dhs.gov>

CD-US-00013463A   CD-US-00013465A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Hoffman, Jonathan               Loiacono, Adam V                            Johnathan Hoffman, HQ DHS, Nader Baroukh       DOJ DHS communication of Zero Tolerance
                                                                                                                                                        <jonathan.hoffman@hq.dhs.gov>   <Adam.V.Loiacono@ice.dhs.gov>; Short,       DHS OGC, Tracy Short, HQ DHS, Adam             Policy legal implementation and resource
                                                                                                                                                                                        Tracy <tracy.short@hq.dhs.gov>; Baroukh,    Loiacono, ICE OPLA; Gene Hamilton, OAG;        allocation; discussion of legal analysis of
                                                                                                                                                                                        Nader <Nader.Baroukh@HQ.DHS.GOV>;           Jonathan Hoffman, DHS; others                  family unit detention under law
                                                                                                                                                                                        Hamilton, Gene (OAG)
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>, Johnson, Liz
                                                                                                                                                                                        <Liz.Johnson@ice.dhs.gov>; Waldman, Katie
                                                                                                                                                                                        <katie.waldman@hq.dhs.gov>; Loiacono,
                                                                                                                                                                                        Adam V <Adam.V.Loiacono@ice.dhs.gov>




                                                                                                                                                      Page 48 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 50 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                               Recipient                              Attorney/Staff Name                         Subject and/or Description
CD-US-00013466A   CD-US-00013468A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/31/2018     Hamilton, Gene (OAG)                    Hoffman, Jonathan                           Johnathan Hoffman, HQ DHS, Nader Baroukh       DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                                <jonathan.hoffman@hq.dhs.gov>, Loiacono,    DHS OGC, Tracy Short, HQ DHS, Adam             Policy legal implementation and resource
                                                                                                                                                                                                Adam V <Adam.V.Loiacono@ice.dhs.gov>;       Loiacono, ICE OPLA; Gene Hamilton, OAG;        allocation; discussion of legal analysis of
                                                                                                                                                                                                Short, Tracy <tracy.short@hq.dhs.gov>;      Jonathan Hoffman, DHS; others                  family unit detention under law
                                                                                                                                                                                                Baroukh, Nader
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>; Johnson, Liz
                                                                                                                                                                                                <Liz.Johnson@ice.dhs.gov>; Waldman, Katie
                                                                                                                                                                                                <katie.waldman@hq.dhs.gov>

CD-US-00013470A   CD-US-00013470A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018     Tsethlikai, Serra (USAEO)               Hamilton, Gene (OAG)                        Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;   Email discussion of questions for Deputy
                                                                       Process; Work Product                                                                                                    <ghamilton@jmd.usdoj.gov>; Lan, Iris (ODAG) Dave Wetmore, ODAG; Iris Lan, ODAG; others     Attorney General weekly meeting on
                                                                                                                                                                                                <irlan@jmd.usdoj.gov>; Crowell, James                                                      immigration, specifically on status of use of
                                                                                                                                                                                                (USAEO) <James.Crowell@usdoj.gov>; Wong,                                                   waivers in plea agreements in criminal
                                                                                                                                                                                                Norman (USAEO)                                                                             immigration prosecutions, including
                                                                                                                                                                                                <Norman.Wong@usdoj.gov>, Wetmore,                                                          discussion of legal analysis of the use of such
                                                                                                                                                                                                David H. (ODAG)                                                                            waivers; requests for follow-up information
                                                                                                                                                                                                <dhwetmore@jmd.usdoj.gov>                                                                  and response to same by EOUSA

CD-US-00013479A   CD-US-00013479A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018     Hamilton, Gene (OAG)                    Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>; Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;       Email discussion of questions for Deputy
                                                                       Process; Work Product                                                                                                    Crowell, James (USAEO)                  Dave Wetmore, ODAG; Iris Lan, ODAG; others         Attorney General weekly meeting on
                                                                                                                                                                                                <James.Crowell@usdoj.gov>; Wong, Norman                                                    immigration, specifically on status of use of
                                                                                                                                                                                                (USAEO) <Norman.Wong@usdoj.gov>; Serra                                                     waivers in plea agreements in criminal
                                                                                                                                                                                                Tsethlikai (USAEO)                                                                         immigration prosecutions, including
                                                                                                                                                                                                (Serra.Tsethlikai@usdoj.gov)                                                               discussion of legal analysis of the use of such
                                                                                                                                                                                                <Serra.Tsethlikai@usdoj.gov>, David H.                                                     waivers; requests for follow-up information
                                                                                                                                                                                                Wetmore (ODAG)                                                                             and response to same by EOUSA
                                                                                                                                                                                                (dhwetmore@jmd.usdoj.gov)
                                                                                                                                                                                                <dhwetmore@jmd.usdoj.gov>

CD-US-00013480A   CD-US-00013480A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018                                             Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>; Gene Hamilton, OAG; Iris Lan, ODAG; Dave           DOJ communication of Zero Tolerance Policy
                                                                       Process; Work Product                                                                                                    Crowell, James (USAEO)                  Wetmore, ODAG; Serra Tsethlikai, USAEO             and use of waiver provisions in plea
                                                                                                                                                                                                <James.Crowell@usdoj.gov>; Wong, Norman                                                    documents for those sentenced under zero
                                                                                                                                                                                                (USAEO) <Norman.Wong@usdoj.gov>; Serra                                                     tolerance policy initiative
                                                                                                                                                                                                Tsethlikai (USAEO)
                                                                                                                                                                                                (Serra.Tsethlikai@usdoj.gov)
                                                                                                                                                                                                <Serra.Tsethlikai@usdoj.gov>

CD-US-00013481A   CD-US-00013482A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Loiacono, Adam V                        Short, Tracy <Tracy.Short@hq.dhs.gov>;      Johnathan Hoffman, HQ DHS, Nader Baroukh       DOJ DHS communication of Zero Tolerance
                                                                                                                                                        <Adam.V.Loiacono@ice.dhs.gov>           Baroukh, Nader                              DHS OGC, Tracy Short, HQ DHS, Adam             Policy legal implementation and resource
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>; Hamilton,       Loiacono, ICE OPLA; Gene Hamilton, OAG;        allocation; discussion of legal analysis of
                                                                                                                                                                                                Gene (OAG) <ghamilton@jmd.usdoj.gov>;       Jonathan Hoffman, DHS; others                  family unit detention under law
                                                                                                                                                                                                Hoffman, Jonathan
                                                                                                                                                                                                <Jonathan.Hoffman@hq.dhs.gov>, Johnson,
                                                                                                                                                                                                Liz <Liz.Johnson@ice.dhs.gov>; Waldman,
                                                                                                                                                                                                Katie <Katie.Waldman@hq.dhs.gov>;
                                                                                                                                                                                                Loiacono, Adam V
                                                                                                                                                                                                <Adam.V.Loiacono@ice.dhs.gov>
CD-US-00013483A   CD-US-00013484A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Short, Tracy <tracy.short@hq.dhs.gov>   Hamilton, Gene (OAG)                        Johnathan Hoffman, HQ DHS, Nader Baroukh       DOJ DHS communication of Zero Tolerance
                                                                                                                                                                                                <ghamilton@jmd.usdoj.gov>, Baroukh, Nader   DHS OGC, Tracy Short, HQ DHS, Adam             Policy legal implementation and resource
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>; Hoffman,        Loiacono, ICE OPLA; Gene Hamilton, OAG;        allocation; discussion of legal analysis of
                                                                                                                                                                                                Jonathan <jonathan.hoffman@hq.dhs.gov>;     Jonathan Hoffman, DHS; others                  family unit detention under law
                                                                                                                                                                                                Loiacono, Adam V
                                                                                                                                                                                                <Adam.V.Loiacono@ice.dhs.gov>; Johnson,
                                                                                                                                                                                                Liz <Liz.Johnson@ice.dhs.gov>; Waldman,
                                                                                                                                                                                                Katie <katie.waldman@hq.dhs.gov>




                                                                                                                                                      Page 49 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 51 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                         Author                                 Recipient                              Attorney/Staff Name                    Subject and/or Description
CD-US-00013485A   CD-US-00013486A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Short, Tracy <tracy.short@hq.dhs.gov>   Baroukh, Nader                                Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>; Hamilton,         OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                                Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                   discussion of legal analysis of family unit
                                                                                                                                                                                                Hoffman, Jonathan                                                                       detention under law
                                                                                                                                                                                                <jonathan.hoffman@hq.dhs.gov>; Loiacono,
                                                                                                                                                                                                Adam V <Adam.V.Loiacono@ice.dhs.gov>,
                                                                                                                                                                                                Johnson, Liz <Liz.Johnson@ice.dhs.gov>;
                                                                                                                                                                                                Waldman, Katie
                                                                                                                                                                                                <katie.waldman@hq.dhs.gov>
CD-US-00013487A   CD-US-00013488A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Hamilton, Gene (OAG)                    Short, Tracy <tracy.short@hq.dhs.gov>,        Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                                Baroukh, Nader                                OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>; Hoffman,                                                    discussion of legal analysis of family unit
                                                                                                                                                                                                Jonathan <jonathan.hoffman@hq.dhs.gov>;                                                 detention under law
                                                                                                                                                                                                Loiacono, Adam V
                                                                                                                                                                                                <Adam.V.Loiacono@ice.dhs.gov>; Johnson,
                                                                                                                                                                                                Liz <Liz.Johnson@ice.dhs.gov>; Waldman,
                                                                                                                                                                                                Katie <katie.waldman@hq.dhs.gov>
CD-US-00013489A   CD-US-00013490A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Hamilton, Gene (OAG)                    Short, Tracy <tracy.short@hq.dhs.gov>,        Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                                Baroukh, Nader                                OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>; Hoffman,                                                    discussion of legal analysis of family unit
                                                                                                                                                                                                Jonathan <jonathan.hoffman@hq.dhs.gov>;                                                 detention under law
                                                                                                                                                                                                Loiacono, Adam V
                                                                                                                                                                                                <Adam.V.Loiacono@ice.dhs.gov>; Johnson,
                                                                                                                                                                                                Liz <Liz.Johnson@ice.dhs.gov>; Waldman,
                                                                                                                                                                                                Katie <katie.waldman@hq.dhs.gov>
CD-US-00013492A   CD-US-00013493A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Short, Tracy <tracy.short@hq.dhs.gov>   Baroukh, Nader                                Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                                <Nader.Baroukh@HQ.DHS.GOV>; Hamilton,         OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                                Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                   discussion of legal analysis of family unit
                                                                                                                                                                                                Hoffman, Jonathan                                                                       detention under law
                                                                                                                                                                                                <jonathan.hoffman@hq.dhs.gov>; Loiacono,
                                                                                                                                                                                                Adam V <Adam.V.Loiacono@ice.dhs.gov>,
                                                                                                                                                                                                Johnson, Liz <Liz.Johnson@ice.dhs.gov>;
                                                                                                                                                                                                Waldman, Katie
                                                                                                                                                                                                <katie.waldman@hq.dhs.gov>
CD-US-00013494A   CD-US-00013495A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Baroukh, Nader                          Hamilton, Gene (OAG)                          Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                        <Nader.Baroukh@HQ.DHS.GOV>              <ghamilton@jmd.usdoj.gov>; Hoffman,           OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                                Jonathan <jonathan.hoffman@hq.dhs.gov>;                                                 discussion of legal analysis of family unit
                                                                                                                                                                                                Loiacono, Adam V                                                                        detention under law
                                                                                                                                                                                                <Adam.V.Loiacono@ice.dhs.gov>, Johnson,
                                                                                                                                                                                                Liz <Liz.Johnson@ice.dhs.gov>; Short, Tracy
                                                                                                                                                                                                <tracy.short@hq.dhs.gov>; Waldman, Katie
                                                                                                                                                                                                <katie.waldman@hq.dhs.gov>
CD-US-00013496A   CD-US-00013497A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Hamilton, Gene (OAG)                    Hoffman, Jonathan                             Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                                <jonathan.hoffman@hq.dhs.gov>, Baroukh,       OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                                Nader <Nader.Baroukh@HQ.DHS.GOV>;                                                       discussion of legal analysis of family unit
                                                                                                                                                                                                Johnson, Liz <Liz.Johnson@ice.dhs.gov>;                                                 detention under law
                                                                                                                                                                                                Short, Tracy <tracy.short@hq.dhs.gov>;
                                                                                                                                                                                                Waldman, Katie
                                                                                                                                                                                                <katie.waldman@hq.dhs.gov>
CD-US-00013498A   CD-US-00013499A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Hamilton, Gene (OAG)                    Hoffman, Jonathan                             Adam Loiacono, ICE OPLA; Gene Hamilton,   DOJ communication of Zero Tolerance Policy
                                                                                                                                                                                                <jonathan.hoffman@hq.dhs.gov>, Baroukh,       OAG; Jonathan Hoffman, DHS; others        legal implementation and resource allocation;
                                                                                                                                                                                                Nader <Nader.Baroukh@HQ.DHS.GOV>;                                                       discussion of legal analysis of family unit
                                                                                                                                                                                                Johnson, Liz <Liz.Johnson@ice.dhs.gov>;                                                 detention under law
                                                                                                                                                                                                Short, Tracy <tracy.short@hq.dhs.gov>;
                                                                                                                                                                                                Waldman, Katie
                                                                                                                                                                                                <katie.waldman@hq.dhs.gov>




                                                                                                                                                      Page 50 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 52 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                        Recipient                             Attorney/Staff Name                         Subject and/or Description
CD-US-00013500A   CD-US-00013500A     MSG             Redacted         Attorney Client Privilege; Work Product          Parent            5/30/2018     Hoffman, Jonathan               Baroukh, Nader                            Adam Loiacono, ICE OPLA; Gene Hamilton,          DOJ communication of Zero Tolerance Policy
                                                                                                                                                        <jonathan.hoffman@hq.dhs.gov>   <Nader.Baroukh@HQ.DHS.GOV>; Johnson, Liz OAG; Jonathan Hoffman, DHS; others                legal implementation and resource allocation;
                                                                                                                                                                                        <Liz.Johnson@ice.dhs.gov>; Hamilton, Gene                                                  discussion of legal analysis of family unit
                                                                                                                                                                                        (OAG) <ghamilton@jmd.usdoj.gov>; Short,                                                    detention under law
                                                                                                                                                                                        Tracy <tracy.short@hq.dhs.gov>, Waldman,
                                                                                                                                                                                        Katie <katie.waldman@hq.dhs.gov>

CD-US-00013521A   CD-US-00013521A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018     Lan, Iris (ODAG)                Wong, Norman (USAEO)                       Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;    Email discussion of questions for Deputy
                                                                       Process; Work Product                                                                                            <Norman.Wong@usdoj.gov>; Tsethlikai, Serra Dave Wetmore, ODAG; Iris Lan, ODAG; others      Attorney General weekly meeting on
                                                                                                                                                                                        (USAEO) <Serra.Tsethlikai@usdoj.gov>;                                                      immigration, specifically on status of use of
                                                                                                                                                                                        Hamilton, Gene (OAG)                                                                       waivers in plea agreements in criminal
                                                                                                                                                                                        <ghamilton@jmd.usdoj.gov>; Crowell, James                                                  immigration prosecutions, including
                                                                                                                                                                                        (USAEO) <James.Crowell@usdoj.gov>,                                                         discussion of legal analysis of the use of such
                                                                                                                                                                                        Wetmore, David H. (ODAG)                                                                   waivers; requests for follow-up information
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>                                                                  and response to same by EOUSA

CD-US-00013522A   CD-US-00013522A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018     Wong, Norman (USAEO)            Tsethlikai, Serra (USAEO)                 Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;     Email discussion of questions for Deputy
                                                                       Process; Work Product                                                                                            <Serra.Tsethlikai@usdoj.gov>; Hamilton,   Dave Wetmore, ODAG; Iris Lan, ODAG; others       Attorney General weekly meeting on
                                                                                                                                                                                        Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                      immigration, specifically on status of use of
                                                                                                                                                                                        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                    waivers in plea agreements in criminal
                                                                                                                                                                                        Crowell, James (USAEO)                                                                     immigration prosecutions, including
                                                                                                                                                                                        <James.Crowell@usdoj.gov>, Wetmore, David                                                  discussion of legal analysis of the use of such
                                                                                                                                                                                        H. (ODAG) <dhwetmore@jmd.usdoj.gov>                                                        waivers; requests for follow-up information
                                                                                                                                                                                                                                                                                   and response to same by EOUSA

CD-US-00013583A   CD-US-00013583A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/31/2018     Tsethlikai, Serra (USAEO)       Hamilton, Gene (OAG)                        Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;   Email discussion of questions for Deputy
                                                                       Process; Work Product                                                                                            <ghamilton@jmd.usdoj.gov>; Lan, Iris (ODAG) Dave Wetmore, ODAG; Iris Lan, ODAG; others     Attorney General weekly meeting on
                                                                                                                                                                                        <irlan@jmd.usdoj.gov>; Crowell, James                                                      immigration, specifically on status of use of
                                                                                                                                                                                        (USAEO) <James.Crowell@usdoj.gov>; Wong,                                                   waivers in plea agreements in criminal
                                                                                                                                                                                        Norman (USAEO)                                                                             immigration prosecutions, including
                                                                                                                                                                                        <Norman.Wong@usdoj.gov>, Wetmore,                                                          discussion of legal analysis of the use of such
                                                                                                                                                                                        David H. (ODAG)                                                                            waivers; requests for follow-up information
                                                                                                                                                                                        <dhwetmore@jmd.usdoj.gov>                                                                  and response to same by EOUSA

CD-US-00013637A   CD-US-00013637A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018     Hamilton, Gene (OAG)            Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>      Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for Deputy
                                                                       Process; Work Product                                                                                                                                        Dave Wetmore, ODAG; Iris Lan, ODAG; others Attorney General weekly meeting on
                                                                                                                                                                                                                                                                                 immigration, specifically on status of use of
                                                                                                                                                                                                                                                                                 waivers in plea agreements in criminal
                                                                                                                                                                                                                                                                                 immigration prosecutions, including
                                                                                                                                                                                                                                                                                 discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                                 waivers; requests for follow-up information
                                                                                                                                                                                                                                                                                 and response to same by EOUSA

CD-US-00013638A   CD-US-00013638A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018     Lan, Iris (ODAG)                Hamilton, Gene (OAG)                        Serra Tsethlikai, EOUSA; Gene Hamilton, OAG; Email discussion of questions for Deputy
                                                                       Process; Work Product                                                                                            <ghamilton@jmd.usdoj.gov>                   Dave Wetmore, ODAG; Iris Lan, ODAG; others Attorney General weekly meeting on
                                                                                                                                                                                                                                                                                 immigration, specifically on status of use of
                                                                                                                                                                                                                                                                                 waivers in plea agreements in criminal
                                                                                                                                                                                                                                                                                 immigration prosecutions, including
                                                                                                                                                                                                                                                                                 discussion of legal analysis of the use of such
                                                                                                                                                                                                                                                                                 waivers; requests for follow-up information
                                                                                                                                                                                                                                                                                 and response to same by EOUSA




                                                                                                                                                      Page 51 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 53 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                    Recipient                               Attorney/Staff Name                        Subject and/or Description
CD-US-00013639A   CD-US-00013639A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            5/30/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                       Serra Tsethlikai, EOUSA; Gene Hamilton, OAG;     Email discussion of questions for Deputy
                                                                       Process; Work Product                                                                                        <ghamilton@jmd.usdoj.gov>, Crowell, James Dave Wetmore, ODAG; Iris Lan, ODAG; others        Attorney General weekly meeting on
                                                                                                                                                                                    (USAEO) <James.Crowell@usdoj.gov>; Wong,                                                    immigration, specifically on status of use of
                                                                                                                                                                                    Norman (USAEO)                                                                              waivers in plea agreements in criminal
                                                                                                                                                                                    <Norman.Wong@usdoj.gov>; Tsethlikai, Serra                                                  immigration prosecutions, including
                                                                                                                                                                                    (USAEO) <Serra.Tsethlikai@usdoj.gov>;                                                       discussion of legal analysis of the use of such
                                                                                                                                                                                    Wetmore, David H. (ODAG)                                                                    waivers; requests for follow-up information
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>                                                                   and response to same by EOUSA


CD-US-00013686A   CD-US-00013688A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/11/2018     Bash, John (USATXW)         Braverman, Adam (USACAS)                      Laura Gregory, USATXW; John Bash, USATXW; Discussion among USAs about Judge Cardone
                                                                       Process; Work Product                                                            <John.Bash@usdoj.gov>       <Adam.Braverman@usdoj.gov>; Hamilton,         Gene Hamilton, OAG                        Order regarding affirmance of 1325 bench
                                                                                                                                                                                    Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                   trial convictions, including legal analysis of the
                                                                                                                                                                                    Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                 same
                                                                                                                                                                                    Tsethlikai, Serra (USAEO)
                                                                                                                                                                                    <Serra.Tsethlikai@usdoj.gov>
CD-US-00013758A   CD-US-00013759A     MSG             Redacted         Deliberative Process                             E-Mail            6/12/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                        Email discussion between USAEO and among
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                   DOJ senior officials about processing and
                                                                                                                                                                                                                                                                                manpower difficulties faced by CBP in
                                                                                                                                                                                                                                                                                implementing the Zero Tolerance Policy, and
                                                                                                                                                                                                                                                                                coordination for examining and resolving CBP
                                                                                                                                                                                                                                                                                concerns
CD-US-00013842A   CD-US-00013843A     MSG             Redacted         Deliberative Process                             E-Mail            6/12/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>                                                      Email discussion between USEAO and among
                                                                                                                                                                                                                                                                                DOJ senior officials about processing and
                                                                                                                                                                                                                                                                                manpower difficulties faced by CBP in
                                                                                                                                                                                                                                                                                implementing the Zero Tolerance Policy, and
                                                                                                                                                                                                                                                                                coordination for examining and resolving CBP
                                                                                                                                                                                                                                                                                concerns
CD-US-00013857A   CD-US-00013858A     MSG             Redacted         Deliberative Process                             E-Mail            6/13/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                        Email discussion between USEAO and among
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                   DOJ senior officials about processing and
                                                                                                                                                                                                                                                                                manpower difficulties faced by CBP in
                                                                                                                                                                                                                                                                                implementing the Zero Tolerance Policy, and
                                                                                                                                                                                                                                                                                coordination for examining and resolving CBP
                                                                                                                                                                                                                                                                                concerns
CD-US-00013869A   CD-US-00013871A     MSG             Redacted         Deliberative Process                             E-Mail            6/14/2018     Lan, Iris (ODAG)            Bash, John (USATXW)                                                                         Email discussion between USAO in Texas, who
                                                                                                                                                                                    <John.Bash@usdoj.gov>, Rybicki, David (CRM)                                                 posed various questions USAOs can ask
                                                                                                                                                                                    <David.Rybicki@CRM.USDOJ.GOV>; Hamilton,                                                    DHS/HHS counterparts about the
                                                                                                                                                                                    Gene (OAG) <ghamilton@jmd.usdoj.gov>;                                                       implementation of the Zero Tolerance Policy
                                                                                                                                                                                    Braverman, Adam (USACAS)                                                                    and details about family separation, and DOJ
                                                                                                                                                                                    <Adam.Braverman@usdoj.gov>                                                                  officials about the questions; discussion
                                                                                                                                                                                                                                                                                among senior DOJ officials about coordination
                                                                                                                                                                                                                                                                                of additional questions and responses

CD-US-00013872A   CD-US-00013872A     MSG             Redacted         Deliberative Process                             E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                        Email discussion between USAO in Texas, who
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                   posed various questions USAOs can ask
                                                                                                                                                                                                                                                                                DHS/HHS counterparts about the
                                                                                                                                                                                                                                                                                implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                                                                and details about family separation, and DOJ
                                                                                                                                                                                                                                                                                officials about the questions; discussion
                                                                                                                                                                                                                                                                                among senior DOJ officials about coordination
                                                                                                                                                                                                                                                                                of additional questions and responses

CD-US-00013879A   CD-US-00013880A     MSG             Redacted         Deliberative Process                             E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                        Email discussion among various USAs and
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                   high-level DOJ staff seeking answers to
                                                                                                                                                                                                                                                                                questions about family separation posed by
                                                                                                                                                                                                                                                                                CBP agents and legal analysis regarding the
                                                                                                                                                                                                                                                                                same.




                                                                                                                                                      Page 52 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 54 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                    Recipient                                Attorney/Staff Name                         Subject and/or Description
CD-US-00013952A   CD-US-00013954A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/11/2018     Braverman, Adam (USACAS)     Bash, John (USATXW)                           Laura Gregory, USATXW; John Bash, USATXW; Discussion among USAs about Judge Cardone
                                                                       Process; Work Product                                                            <Adam.Braverman@usdoj.gov>   <John.Bash@usdoj.gov>, Hamilton, Gene         Gene Hamilton, OAG                        Order regarding affirmance of 1325 bench
                                                                                                                                                                                     (OAG) <ghamilton@jmd.usdoj.gov>; Lan, Iris                                              trial convictions, including legal analysis of the
                                                                                                                                                                                     (ODAG) <irlan@jmd.usdoj.gov>; Tsethlikai,                                               same
                                                                                                                                                                                     Serra (USAEO) <Serra.Tsethlikai@usdoj.gov>

CD-US-00013955A   CD-US-00013957A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/11/2018     Hamilton, Gene (OAG)         Bash, John (USATXW)                           Laura Gregory, USATXW; John Bash, USATXW; Discussion among USAs about Judge Cardone
                                                                       Process; Work Product                                                                                         <John.Bash@usdoj.gov>; Braverman, Adam        Gene Hamilton, OAG                        Order regarding affirmance of 1325 bench
                                                                                                                                                                                     (USACAS) <Adam.Braverman@usdoj.gov>;                                                    trial convictions, including legal analysis of the
                                                                                                                                                                                     Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>;                                                 same
                                                                                                                                                                                     Tsethlikai, Serra (USAEO)
                                                                                                                                                                                     <Serra.Tsethlikai@usdoj.gov>
CD-US-00014016A   CD-US-00014017A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet FAQs on family
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00014018A   CD-US-00014019A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet FAQs on family
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00014025A   CD-US-00014026A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet FAQs on family
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00014027A   CD-US-00014028A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet FAQs on family
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00014034A   CD-US-00014035A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet FAQs on family
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00014036A   CD-US-00014037A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet FAQs on family
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00014047A   CD-US-00014048A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet FAQs on family
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00014049A   CD-US-00014050A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        Tricia Swartz, ACF/HHS; Valerie Boyd, DHS;     Draft public Fact Sheet FAQs on family
                                                                                                                                                                                                                                   Gene Hamilton, OAG; ICE OPLA Staff             reunification, forwarded for clearance by DHS,
                                                                                                                                                                                                                                                                                  HHS, and DOJ, including legal review
CD-US-00014113A   CD-US-00014114A     MSG             Redacted         Deliberative Process                             E-Mail            6/15/2018     Lan, Iris (ODAG)             Anderson, John (USANM)                                                                       Internal email discussion among senior DOJ
                                                                                                                                                                                     <John.Anderson@usdoj.gov>; Bash, John                                                        officials regarding a series of questions posed
                                                                                                                                                                                     (USATXW) <John.Bash@usdoj.gov>;                                                              by Southwest Border district USAOs for DHS
                                                                                                                                                                                     Braverman, Adam (USACAS)                                                                     and CBP regarding the implementation of the
                                                                                                                                                                                     <Adam.Braverman@usdoj.gov>; Patrick, Ryan                                                    Zero Tolerance Policy, and specifically about
                                                                                                                                                                                     (USATXS) <Ryan.Patrick@usdoj.gov>; Strange,                                                  the details of family separation; the emails
                                                                                                                                                                                     Elizabeth (USAAZ)                                                                            show coordination among officials about how
                                                                                                                                                                                     <Elizabeth.Strange@usdoj.gov>, Tsethlikai,                                                   to respond, to whom to respond, and
                                                                                                                                                                                     Serra (USAEO) <Serra.Tsethlikai@usdoj.gov>;                                                  discussing the nature of the interactions
                                                                                                                                                                                     Hamilton, Gene (OAG)                                                                         between USAOs and DHS/CBP to date, and
                                                                                                                                                                                     <ghamilton@jmd.usdoj.gov>; Wetmore,                                                          potential steps and actions to take going
                                                                                                                                                                                     David H. (ODAG)                                                                              forward.
                                                                                                                                                                                     <dhwetmore@jmd.usdoj.gov>; Woo,
                                                                                                                                                                                     Raymond (USAAZ)
                                                                                                                                                                                     <Raymond.Woo@usdoj.gov>
CD-US-00014128A   CD-US-00014129A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        ICE OPLA; Serra Tsethlikai, EOUSA; Iris Lan,   Draft Zero Tolerance Immigration
                                                                                                                                                                                                                                   ODAG; Gene Hamilton, OAG: Dave Wetmore,        Prosecutions FAQs/Fact Sheet, with edits,
                                                                                                                                                                                                                                   ODAG                                           including comments for legal clearance
CD-US-00014132A   CD-US-00014133A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                        ICE OPLA; Serra Tsethlikai, EOUSA; Iris Lan,   Draft Zero Tolerance Immigration
                                                                                                                                                                                                                                   ODAG; Gene Hamilton, OAG: Dave Wetmore,        Prosecutions FAQs/Fact Sheet, with edits,
                                                                                                                                                                                                                                   ODAG                                           including comments for legal clearance




                                                                                                                                                      Page 53 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 55 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                          Author                    Recipient                             Attorney/Staff Name                         Subject and/or Description
CD-US-00014135A   CD-US-00014136A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          6/15/2018     KOLLER, JULIE (OCC)                                                     ICE OPLA; Serra Tsethlikai, EOUSA; Iris Lan,   Draft Zero Tolerance Immigration
                                                                                                                                                                                                                                ODAG; Gene Hamilton, OAG: Dave Wetmore,        Prosecutions FAQs/Fact Sheet, with edits,
                                                                                                                                                                                                                                ODAG                                           including comments for legal clearance
CD-US-00014222A   CD-US-00014222A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/15/2018     Bolitho, Zachary (ODAG)     Barnett, Gary E. (OAG)                      Gene Hamilton, OAG; Zach Bolitho, ODAG;        Internal discussion among DOJ senior officials
                                                                                                                                                                                    <gebarnett@jmd.usdoj.gov>; Hamilton, Gene others                                           of USAO community outreach on Zero
                                                                                                                                                                                    (OAG) <ghamilton@jmd.usdoj.gov>, Flores,                                                   Tolerance policy among OAG and ODAG
                                                                                                                                                                                    Sarah Isgur (OPA) <siflores@jmd.usdoj.gov>;                                                personnel, including legal analysis on
                                                                                                                                                                                    Parker-Bissex, Rachel (OASG)                                                               authority to detain families in criminal
                                                                                                                                                                                    <racparker@jmd.usdoj.gov>; O'Malley, Devin                                                 custody and assessment of potential litigation
                                                                                                                                                                                    (OPA) <domalley@jmd.usdoj.gov>

CD-US-00014239A   CD-US-00014240A     MSG             Redacted         Deliberative Process                             E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                       Email discussion between USAO in Texas, who
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                  posed various questions USAOs can ask
                                                                                                                                                                                                                                                                               DHS/HHS counterparts about the
                                                                                                                                                                                                                                                                               implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                                                               and details about family separation, and DOJ
                                                                                                                                                                                                                                                                               officials about the questions; discussion
                                                                                                                                                                                                                                                                               among senior DOJ officials about coordination
                                                                                                                                                                                                                                                                               of additional questions and responses

CD-US-00014241A   CD-US-00014242A     MSG             Redacted         Deliberative Process                             E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                       Email discussion between USAO in Texas, who
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                  posed various questions USAOs can ask
                                                                                                                                                                                                                                                                               DHS/HHS counterparts about the
                                                                                                                                                                                                                                                                               implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                                                               and details about family separation, and DOJ
                                                                                                                                                                                                                                                                               officials about the questions; discussion
                                                                                                                                                                                                                                                                               among senior DOJ officials about coordination
                                                                                                                                                                                                                                                                               of additional questions and responses

CD-US-00014243A   CD-US-00014244A     MSG             Redacted         Deliberative Process                             E-Mail            6/14/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>                                                     Email discussion between USAO in Texas, who
                                                                                                                                                                                                                                                                               posed various questions USAOs can ask
                                                                                                                                                                                                                                                                               DHS/HHS counterparts about the
                                                                                                                                                                                                                                                                               implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                                                               and details about family separation, and DOJ
                                                                                                                                                                                                                                                                               officials about the questions; discussion
                                                                                                                                                                                                                                                                               among senior DOJ officials about coordination
                                                                                                                                                                                                                                                                               of additional questions and responses

CD-US-00014245A   CD-US-00014246A     MSG             Redacted         Deliberative Process                             E-Mail            6/14/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                       Email discussion between USAO in Texas, who
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                                  posed various questions USAOs can ask
                                                                                                                                                                                                                                                                               DHS/HHS counterparts about the
                                                                                                                                                                                                                                                                               implementation of the Zero Tolerance Policy
                                                                                                                                                                                                                                                                               and details about family separation, and DOJ
                                                                                                                                                                                                                                                                               officials about the questions; discussion
                                                                                                                                                                                                                                                                               among senior DOJ officials about coordination
                                                                                                                                                                                                                                                                               of additional questions and responses

CD-US-00014300A   CD-US-00014304A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                                    Internal email discussion among senior DOJ
                                                                                                                                                                                    Bolitho, Zachary (ODAG)                                                                    officials regarding a series of questions posed
                                                                                                                                                                                    <zbolitho@jmd.usdoj.gov>; O'Callaghan,                                                     by Southwest Border district USAOs for DHS
                                                                                                                                                                                    Edward C. (ODAG)                                                                           and CBP regarding the implementation of the
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Wetmore,                                                     Zero Tolerance Policy, and specifically about
                                                                                                                                                                                    David H. (ODAG)                                                                            the details of family separation; the emails
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>                                                                  show coordination among officials about how
                                                                                                                                                                                                                                                                               to respond, to whom to respond, and
                                                                                                                                                                                                                                                                               discussing the nature of the interactions
                                                                                                                                                                                                                                                                               between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                               potential steps and actions to take going
                                                                                                                                                                                                                                                                               forward.



                                                                                                                                                      Page 54 of 60
                                                                                                          Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 56 of 61


                                                                                                                              CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim   Parent or Attachment     DOCDATE                          Author                   Recipient                     Attorney/Staff Name           Subject and/or Description
CD-US-00014305A   CD-US-00014309A     MSG             Redacted         Deliberative Process                   E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                             Internal email discussion among senior DOJ
                                                                                                                                                                          Bolitho, Zachary (ODAG)                                             officials regarding a series of questions posed
                                                                                                                                                                          <zbolitho@jmd.usdoj.gov>; O'Callaghan,                              by Southwest Border district USAOs for DHS
                                                                                                                                                                          Edward C. (ODAG)                                                    and CBP regarding the implementation of the
                                                                                                                                                                          <ecocallaghan@jmd.usdoj.gov>; Wetmore,                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                          David H. (ODAG)                                                     the details of family separation; the emails
                                                                                                                                                                          <dhwetmore@jmd.usdoj.gov>                                           show coordination among officials about how
                                                                                                                                                                                                                                              to respond, to whom to respond, and
                                                                                                                                                                                                                                              discussing the nature of the interactions
                                                                                                                                                                                                                                              between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                              potential steps and actions to take going
                                                                                                                                                                                                                                              forward.

CD-US-00014313A   CD-US-00014316A     MSG             Redacted         Deliberative Process                   E-Mail            6/19/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                Internal email discussion among senior DOJ
                                                                                                                                                                          <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                         officials regarding a series of questions posed
                                                                                                                                                                          (ODAG) <zbolitho@jmd.usdoj.gov>;                                    by Southwest Border district USAOs for DHS
                                                                                                                                                                          O'Callaghan, Edward C. (ODAG)                                       and CBP regarding the implementation of the
                                                                                                                                                                          <ecocallaghan@jmd.usdoj.gov>; Wetmore,                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                          David H. (ODAG)                                                     the details of family separation; the emails
                                                                                                                                                                          <dhwetmore@jmd.usdoj.gov>                                           show coordination among officials about how
                                                                                                                                                                                                                                              to respond, to whom to respond, and
                                                                                                                                                                                                                                              discussing the nature of the interactions
                                                                                                                                                                                                                                              between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                              potential steps and actions to take going
                                                                                                                                                                                                                                              forward.

CD-US-00014319A   CD-US-00014321A     MSG             Redacted         Deliberative Process                   E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                             Internal email discussion among senior DOJ
                                                                                                                                                                          Bolitho, Zachary (ODAG)                                             officials regarding a series of questions posed
                                                                                                                                                                          <zbolitho@jmd.usdoj.gov>; O'Callaghan,                              by Southwest Border district USAOs for DHS
                                                                                                                                                                          Edward C. (ODAG)                                                    and CBP regarding the implementation of the
                                                                                                                                                                          <ecocallaghan@jmd.usdoj.gov>; Wetmore,                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                          David H. (ODAG)                                                     the details of family separation; the emails
                                                                                                                                                                          <dhwetmore@jmd.usdoj.gov>                                           show coordination among officials about how
                                                                                                                                                                                                                                              to respond, to whom to respond, and
                                                                                                                                                                                                                                              discussing the nature of the interactions
                                                                                                                                                                                                                                              between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                              potential steps and actions to take going
                                                                                                                                                                                                                                              forward.

CD-US-00014322A   CD-US-00014324A     MSG             Redacted         Deliberative Process                   E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                             Internal email discussion among senior DOJ
                                                                                                                                                                          Bolitho, Zachary (ODAG)                                             officials regarding a series of questions posed
                                                                                                                                                                          <zbolitho@jmd.usdoj.gov>; O'Callaghan,                              by Southwest Border district USAOs for DHS
                                                                                                                                                                          Edward C. (ODAG)                                                    and CBP regarding the implementation of the
                                                                                                                                                                          <ecocallaghan@jmd.usdoj.gov>; Wetmore,                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                          David H. (ODAG)                                                     the details of family separation; the emails
                                                                                                                                                                          <dhwetmore@jmd.usdoj.gov>                                           show coordination among officials about how
                                                                                                                                                                                                                                              to respond, to whom to respond, and
                                                                                                                                                                                                                                              discussing the nature of the interactions
                                                                                                                                                                                                                                              between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                              potential steps and actions to take going
                                                                                                                                                                                                                                              forward.




                                                                                                                                            Page 55 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 57 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                          Author                   Recipient                                Attorney/Staff Name           Subject and/or Description
CD-US-00014325A   CD-US-00014327A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                        Internal email discussion among senior DOJ
                                                                                                                                                                                    Bolitho, Zachary (ODAG)                                                        officials regarding a series of questions posed
                                                                                                                                                                                    <zbolitho@jmd.usdoj.gov>; O'Callaghan,                                         by Southwest Border district USAOs for DHS
                                                                                                                                                                                    Edward C. (ODAG)                                                               and CBP regarding the implementation of the
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Wetmore,                                         Zero Tolerance Policy, and specifically about
                                                                                                                                                                                    David H. (ODAG)                                                                the details of family separation; the emails
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>                                                      show coordination among officials about how
                                                                                                                                                                                                                                                                   to respond, to whom to respond, and
                                                                                                                                                                                                                                                                   discussing the nature of the interactions
                                                                                                                                                                                                                                                                   between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                   potential steps and actions to take going
                                                                                                                                                                                                                                                                   forward.

CD-US-00014328A   CD-US-00014330A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                           Internal email discussion among senior DOJ
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                                    officials regarding a series of questions posed
                                                                                                                                                                                    (ODAG) <zbolitho@jmd.usdoj.gov>;                                               by Southwest Border district USAOs for DHS
                                                                                                                                                                                    O'Callaghan, Edward C. (ODAG)                                                  and CBP regarding the implementation of the
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Wetmore,                                         Zero Tolerance Policy, and specifically about
                                                                                                                                                                                    David H. (ODAG)                                                                the details of family separation; the emails
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>                                                      show coordination among officials about how
                                                                                                                                                                                                                                                                   to respond, to whom to respond, and
                                                                                                                                                                                                                                                                   discussing the nature of the interactions
                                                                                                                                                                                                                                                                   between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                   potential steps and actions to take going
                                                                                                                                                                                                                                                                   forward.

CD-US-00014335A   CD-US-00014335A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/18/2018     Flentje, August (CIV)       Hamilton, Gene (OAG)                          Sarah Fabian; OIL                Email between DOJ senior counsel and OIL
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                      staff regarding potential legal issues
                                                                                                                                                                                                                                                                   surrounding family reunification and legal
                                                                                                                                                                                                                                                                   analysis and discussion of UAC status
                                                                                                                                                                                                                                                                   designation
CD-US-00014362A   CD-US-00014363A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                           Internal email discussion among senior DOJ
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                                    officials regarding a series of questions posed
                                                                                                                                                                                    (ODAG) <zbolitho@jmd.usdoj.gov>;                                               by Southwest Border district USAOs for DHS
                                                                                                                                                                                    O'Callaghan, Edward C. (ODAG)                                                  and CBP regarding the implementation of the
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Wetmore,                                         Zero Tolerance Policy, and specifically about
                                                                                                                                                                                    David H. (ODAG)                                                                the details of family separation; the emails
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>                                                      show coordination among officials about how
                                                                                                                                                                                                                                                                   to respond, to whom to respond, and
                                                                                                                                                                                                                                                                   discussing the nature of the interactions
                                                                                                                                                                                                                                                                   between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                   potential steps and actions to take going
                                                                                                                                                                                                                                                                   forward.

CD-US-00014370A   CD-US-00014372A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                        Internal email discussion among senior DOJ
                                                                                                                                                                                    Bolitho, Zachary (ODAG)                                                        officials regarding a series of questions posed
                                                                                                                                                                                    <zbolitho@jmd.usdoj.gov>; O'Callaghan,                                         by Southwest Border district USAOs for DHS
                                                                                                                                                                                    Edward C. (ODAG)                                                               and CBP regarding the implementation of the
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Wetmore,                                         Zero Tolerance Policy, and specifically about
                                                                                                                                                                                    David H. (ODAG)                                                                the details of family separation; the emails
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>                                                      show coordination among officials about how
                                                                                                                                                                                                                                                                   to respond, to whom to respond, and
                                                                                                                                                                                                                                                                   discussing the nature of the interactions
                                                                                                                                                                                                                                                                   between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                   potential steps and actions to take going
                                                                                                                                                                                                                                                                   forward.




                                                                                                                                                      Page 56 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 58 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                   Recipient                             Attorney/Staff Name                   Subject and/or Description
CD-US-00014373A   CD-US-00014374A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                Internal email discussion among senior DOJ
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                                         officials regarding a series of questions posed
                                                                                                                                                                                    (ODAG) <zbolitho@jmd.usdoj.gov>;                                                    by Southwest Border district USAOs for DHS
                                                                                                                                                                                    O'Callaghan, Edward C. (ODAG)                                                       and CBP regarding the implementation of the
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Wetmore,                                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                                    David H. (ODAG)                                                                     the details of family separation; the emails
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>                                                           show coordination among officials about how
                                                                                                                                                                                                                                                                        to respond, to whom to respond, and
                                                                                                                                                                                                                                                                        discussing the nature of the interactions
                                                                                                                                                                                                                                                                        between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                        potential steps and actions to take going
                                                                                                                                                                                                                                                                        forward.

CD-US-00014375A   CD-US-00014376A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                             Internal email discussion among senior DOJ
                                                                                                                                                                                    Bolitho, Zachary (ODAG)                                                             officials regarding a series of questions posed
                                                                                                                                                                                    <zbolitho@jmd.usdoj.gov>; O'Callaghan,                                              by Southwest Border district USAOs for DHS
                                                                                                                                                                                    Edward C. (ODAG)                                                                    and CBP regarding the implementation of the
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Wetmore,                                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                                    David H. (ODAG)                                                                     the details of family separation; the emails
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>                                                           show coordination among officials about how
                                                                                                                                                                                                                                                                        to respond, to whom to respond, and
                                                                                                                                                                                                                                                                        discussing the nature of the interactions
                                                                                                                                                                                                                                                                        between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                        potential steps and actions to take going
                                                                                                                                                                                                                                                                        forward.

CD-US-00014377A   CD-US-00014378A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,                                             Internal email discussion among senior DOJ
                                                                                                                                                                                    Bolitho, Zachary (ODAG)                                                             officials regarding a series of questions posed
                                                                                                                                                                                    <zbolitho@jmd.usdoj.gov>; O'Callaghan,                                              by Southwest Border district USAOs for DHS
                                                                                                                                                                                    Edward C. (ODAG)                                                                    and CBP regarding the implementation of the
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Wetmore,                                              Zero Tolerance Policy, and specifically about
                                                                                                                                                                                    David H. (ODAG)                                                                     the details of family separation; the emails
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>                                                           show coordination among officials about how
                                                                                                                                                                                                                                                                        to respond, to whom to respond, and
                                                                                                                                                                                                                                                                        discussing the nature of the interactions
                                                                                                                                                                                                                                                                        between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                        potential steps and actions to take going
                                                                                                                                                                                                                                                                        forward.

CD-US-00014379A   CD-US-00014380A     MSG             Redacted         Deliberative Process                             E-Mail            6/19/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                                                                Internal email discussion among senior DOJ
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                                                           officials regarding a series of questions posed
                                                                                                                                                                                                                                                                        by Southwest Border district USAOs for DHS
                                                                                                                                                                                                                                                                        and CBP regarding the implementation of the
                                                                                                                                                                                                                                                                        Zero Tolerance Policy, and specifically about
                                                                                                                                                                                                                                                                        the details of family separation; the emails
                                                                                                                                                                                                                                                                        show coordination among officials about how
                                                                                                                                                                                                                                                                        to respond, to whom to respond, and
                                                                                                                                                                                                                                                                        discussing the nature of the interactions
                                                                                                                                                                                                                                                                        between USAOs and DHS/CBP to date, and
                                                                                                                                                                                                                                                                        potential steps and actions to take going
                                                                                                                                                                                                                                                                        forward.

CD-US-00014395A   CD-US-00014397A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/20/2018     Flores, Sarah Isgur (OPA)   Hamilton, Gene (OAG)                    Steven Engel (OLC), August Flentje (OIL),   Email discussion of legal issues regarding
                                                                       Process; Work Product                                                                                        <ghamilton@jmd.usdoj.gov>; Whitaker,    others                                      ending family separation and Executive Order
                                                                                                                                                                                    Matthew (OAG) <mwhitaker@jmd.usdoj.gov>                                             13841




                                                                                                                                                      Page 57 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 59 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                  Basis for Claim            Parent or Attachment     DOCDATE                          Author                                 Recipient                                Attorney/Staff Name                       Subject and/or Description
CD-US-00014421A   CD-US-00014421A     MSG             Redacted         Deliberative Process                             E-Mail            6/21/2018     Hamilton, Gene (OAG)                      Matthew Whitaker (OAG)                                                                     DOJ email discussion of questions from
                                                                                                                                                                                                  (mwhitaker@jmd.usdoj.gov)                                                                  southwestern boarder USAOs regarding
                                                                                                                                                                                                  <mwhitaker@jmd.usdoj.gov>; Steven A. Engel                                                 prosecution guidance for family units
                                                                                                                                                                                                  (OLC) (saengel@jmd.usdoj.gov)
                                                                                                                                                                                                  <saengel@jmd.usdoj.gov>; Barnett, Gary E.
                                                                                                                                                                                                  (OAG) <gebarnett@jmd.usdoj.gov>
CD-US-00014434A   CD-US-00014434A     MSG             Redacted         Deliberative Process                             E-Mail            6/21/2018     Lan, Iris (ODAG)                          Hamilton, Gene (OAG)                                                                       Email discussion of procedure contemplated
                                                                                                                                                                                                  <ghamilton@jmd.usdoj.gov>, O'Callaghan,                                                    by CBP for maintaining family unit in
                                                                                                                                                                                                  Edward C. (ODAG)                                                                           prosecution process after the issuance of
                                                                                                                                                                                                  <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                     Executive Order 13841
                                                                                                                                                                                                  Zachary (ODAG) <zbolitho@jmd.usdoj.gov>
CD-US-00014530A   CD-US-00014530A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/21/2018     Hamilton, Gene (OAG)                      Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,    Gene Hamilton, OAG; Dave Wetmore, ODAG          Email with DOJ senior officials discussing El
                                                                                                                                                                                                  Bolitho, Zachary (ODAG)                                                                    Centro guidance to CBP agents, to include
                                                                                                                                                                                                  <zbolitho@jmd.usdoj.gov>                                                                   discussion of legal issues regarding selective
                                                                                                                                                                                                                                                                                             prosecution
CD-US-00014531A   CD-US-00014531A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/21/2018     Lan, Iris (ODAG)                          Hamilton, Gene (OAG)                        Gene Hamilton, OAG; Dave Wetmore, ODAG         Email with DOJ senior officials discussing El
                                                                                                                                                                                                  <ghamilton@jmd.usdoj.gov>, Bolitho, Zachary                                                Centro guidance to CBP agents, to include
                                                                                                                                                                                                  (ODAG) <zbolitho@jmd.usdoj.gov>                                                            discussion of legal issues regarding selective
                                                                                                                                                                                                                                                                                             prosecution
CD-US-00014532A   CD-US-00014532A     MSG             Redacted         Attorney Client Privilege; Deliberative          E-Mail            6/21/2018     Engel, Steven A. (OLC)                    Hamilton, Gene (OAG)                          OAG Counsel Gene Hamilton                    DOJ email discussion of questions from
                                                                       Process; Work Product                                                                                                      <ghamilton@jmd.usdoj.gov>; Whitaker,                                                       southwestern boarder USAOs regarding
                                                                                                                                                                                                  Matthew (OAG)                                                                              prosecution guidance for family units; legal
                                                                                                                                                                                                  <mwhitaker@jmd.usdoj.gov>; Barnett, Gary                                                   analysis of Executive Order
                                                                                                                                                                                                  E. (OAG) <gebarnett@jmd.usdoj.gov>
CD-US-00014584A   CD-US-00014585A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/25/2018     Hamilton, Gene (OAG)                      Engel, Steven A. (OLC)                        Rod Rosenstein, DAG; Gene Hamilton, OAG;     Legal analysis and discussion of UAC status
                                                                                                                                                                                                  <saengel@jmd.usdoj.gov>                       Steven Engel, OLC                            designation
CD-US-00014586A   CD-US-00014587A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/25/2018     Engel, Steven A. (OLC)                    Hamilton, Gene (OAG)                          Rod Rosenstein, DAG; Gene Hamilton, OAG;     Legal analysis and discussion of UAC status
                                                                                                                                                                                                  <ghamilton@jmd.usdoj.gov>                     Steven Engel, OLC                            designation
CD-US-00014593A   CD-US-00014594A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Anderson, John (USANM)                    Hamilton, Gene (OAG)                          Chief Border Patrol Agent, El Centro; Gene   Email with DOJ senior officials discussing El
                                                                                                                                                        <John.Anderson@usdoj.gov>                 <ghamilton@jmd.usdoj.gov>; Bash, John         Hamilton, OAG; Dave Wetmore, ODAG; Adam      Centro guidance to CBP agents, to include
                                                                                                                                                                                                  (USATXW) <John.Bash@usdoj.gov>,               Braverman, USA                               discussion of legal issues regarding selective
                                                                                                                                                                                                  Braverman, Adam (USACAS)                                                                   prosecution
                                                                                                                                                                                                  <Adam.Braverman@usdoj.gov>; Patrick, Ryan
                                                                                                                                                                                                  (USATXS) <Ryan.Patrick@usdoj.gov>; Strange,
                                                                                                                                                                                                  Elizabeth (USAAZ)
                                                                                                                                                                                                  <Elizabeth.Strange@usdoj.gov>; Lan, Iris
                                                                                                                                                                                                  (ODAG) <irlan@jmd.usdoj.gov>
CD-US-00014595A   CD-US-00014595A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Hamilton, Gene (OAG)                      Mitnick, John <john.mitnick@hq.dhs.gov>,      OAG Counsel Gene Hamilton; John Mitnick,   Email with DOJ senior officials discussing El
                                                                                                                                                                                                  Shah, Dimple <dimple.shah@hq.dhs.gov>;        DHS                                        Centro guidance to CBP agents, to include
                                                                                                                                                                                                  Maher, Joseph                                                                            discussion of legal issues regarding selective
                                                                                                                                                                                                  <Joseph.Maher@HQ.DHS.GOV>                                                                prosecution
CD-US-00014596A   CD-US-00014596A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Hamilton, Gene (OAG)                      Mitnick, John <john.mitnick@hq.dhs.gov>,      OAG Counsel Gene Hamilton; John Mitnick,   Email with DOJ senior officials discussing El
                                                                                                                                                                                                  Shah, Dimple <dimple.shah@hq.dhs.gov>;        DHS                                        Centro guidance to CBP agents, to include
                                                                                                                                                                                                  Maher, Joseph                                                                            discussion of legal issues regarding selective
                                                                                                                                                                                                  <Joseph.Maher@HQ.DHS.GOV>                                                                prosecution
CD-US-00014597A   CD-US-00014598A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Braverman, Adam (USACAS)                  Hamilton, Gene (OAG)                          Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                        <Adam.Braverman@usdoj.gov>                <ghamilton@jmd.usdoj.gov>, Bash, John         Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                                  (USATXW) <John.Bash@usdoj.gov>; Patrick,      Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                                  Ryan (USATXS) <Ryan.Patrick@usdoj.gov>;                                                  prosecution
                                                                                                                                                                                                  Anderson, John (USANM)
                                                                                                                                                                                                  <John.Anderson@usdoj.gov>; Strange,
                                                                                                                                                                                                  Elizabeth (USAAZ)
                                                                                                                                                                                                  <Elizabeth.Strange@usdoj.gov>; Lan, Iris
                                                                                                                                                                                                  (ODAG) <irlan@jmd.usdoj.gov>
CD-US-00014599A   CD-US-00014599A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Mitnick, John <john.mitnick@hq.dhs.gov>   Hamilton, Gene (OAG)                          OAG Counsel Gene Hamilton; John Mitnick,     Email with DOJ senior officials discussing El
                                                                                                                                                                                                  <ghamilton@jmd.usdoj.gov>; Shah, Dimple       DHS                                          Centro guidance to CBP agents, to include
                                                                                                                                                                                                  <dimple.shah@hq.dhs.gov>; Maher, Joseph                                                    discussion of legal issues regarding selective
                                                                                                                                                                                                  <Joseph.Maher@HQ.DHS.GOV>                                                                  prosecution




                                                                                                                                                      Page 58 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 60 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                          Author                   Recipient                              Attorney/Staff Name                       Subject and/or Description
CD-US-00014600A   CD-US-00014600A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Hamilton, Gene (OAG)        John Mitnick <john.mitnick@hq.dhs.gov>;     OAG Counsel Gene Hamilton; John Mitnick,   Email with DOJ senior officials discussing El
                                                                                                                                                                                    Dimple Shah <Dimple.Shah@hq.dhs.gov>;       DHS                                        Centro guidance to CBP agents, to include
                                                                                                                                                                                    Joseph Maher                                                                           discussion of legal issues regarding selective
                                                                                                                                                                                    <Joseph.Maher@HQ.DHS.GOV>                                                              prosecution
CD-US-00014601A   CD-US-00014602A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Hamilton, Gene (OAG)        Bash, John (USATXW)                         Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                                                    <John.Bash@usdoj.gov>, Braverman, Adam      Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                    (USACAS) <Adam.Braverman@usdoj.gov>;        Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                    Patrick, Ryan (USATXS)                                                                 prosecution
                                                                                                                                                                                    <Ryan.Patrick@usdoj.gov>; Anderson, John
                                                                                                                                                                                    (USANM) <John.Anderson@usdoj.gov>;
                                                                                                                                                                                    Strange, Elizabeth (USAAZ)
                                                                                                                                                                                    <Elizabeth.Strange@usdoj.gov>; Lan, Iris
                                                                                                                                                                                    (ODAG) <irlan@jmd.usdoj.gov>
CD-US-00014604A   CD-US-00014605A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Hamilton, Gene (OAG)        Lan, Iris (ODAG) <irlan@jmd.usdoj.gov>,     Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                                                    O'Callaghan, Edward C. (ODAG)               Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Bolitho,      Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                    Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;                                               prosecution
                                                                                                                                                                                    Wetmore, David H. (ODAG)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>
CD-US-00014606A   CD-US-00014607A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Hamilton, Gene (OAG)        Bash, John (USATXW)                         Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                                                    <John.Bash@usdoj.gov>, Braverman, Adam      Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                    (USACAS) <Adam.Braverman@usdoj.gov>;        Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                    Patrick, Ryan (USATXS)                                                                 prosecution
                                                                                                                                                                                    <Ryan.Patrick@usdoj.gov>; Anderson, John
                                                                                                                                                                                    (USANM) <John.Anderson@usdoj.gov>;
                                                                                                                                                                                    Strange, Elizabeth (USAAZ)
                                                                                                                                                                                    <Elizabeth.Strange@usdoj.gov>; Lan, Iris
                                                                                                                                                                                    (ODAG) <irlan@jmd.usdoj.gov>
CD-US-00014608A   CD-US-00014609A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Lan, Iris (ODAG)            Hamilton, Gene (OAG)                        Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>, O'Callaghan,     Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                    Edward C. (ODAG)                            Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                    <ecocallaghan@jmd.usdoj.gov>; Bolitho,                                                 prosecution
                                                                                                                                                                                    Zachary (ODAG) <zbolitho@jmd.usdoj.gov>;
                                                                                                                                                                                    Wetmore, David H. (ODAG)
                                                                                                                                                                                    <dhwetmore@jmd.usdoj.gov>
CD-US-00014610A   CD-US-00014611A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Bash, John (USATXW)         Braverman, Adam (USACAS)                    Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                        <John.Bash@usdoj.gov>       <Adam.Braverman@usdoj.gov>, Patrick, Ryan   Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                    (USATXS) <Ryan.Patrick@usdoj.gov>;          Braverman, USA                             discussion of legal issues regarding selective
                                                                                                                                                                                    Anderson, John (USANM)                                                                 prosecution
                                                                                                                                                                                    <John.Anderson@usdoj.gov>; Strange,
                                                                                                                                                                                    Elizabeth (USAAZ)
                                                                                                                                                                                    <Elizabeth.Strange@usdoj.gov>; Lan, Iris
                                                                                                                                                                                    (ODAG) <irlan@jmd.usdoj.gov>; Hamilton,
                                                                                                                                                                                    Gene (OAG) <ghamilton@jmd.usdoj.gov>
CD-US-00014612A   CD-US-00014613A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/20/2018     Patrick, Ryan (USATXS)      Bash, John (USATXW)                         Chief Border Patrol Agent, El Centro; Gene Email with DOJ senior officials discussing El
                                                                                                                                                                                    <John.Bash@usdoj.gov>; Braverman, Adam      Hamilton, OAG; Dave Wetmore, ODAG; Adam Centro guidance to CBP agents, to include
                                                                                                                                                                                    (USACAS) <Adam.Braverman@usdoj.gov>,        Braverman, USA                             discussion of legal issues arising from Zero
                                                                                                                                                                                    Anderson, John (USANM)                                                                 Tolerance and the Executive Order
                                                                                                                                                                                    <John.Anderson@usdoj.gov>; Strange,
                                                                                                                                                                                    Elizabeth (USAAZ)
                                                                                                                                                                                    <Elizabeth.Strange@usdoj.gov>; Lan, Iris
                                                                                                                                                                                    (ODAG) <irlan@jmd.usdoj.gov>; Hamilton,
                                                                                                                                                                                    Gene (OAG) <ghamilton@jmd.usdoj.gov>
CD-US-00014617A   CD-US-00014618A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene (OAG)                        Rod Rosenstein, DAG; Gene Hamilton, OAG;     Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                   Steven Engel, OLC                            designation
CD-US-00014619A   CD-US-00014620A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Hamilton, Gene (OAG)        Engel, Steven A. (OLC)                      Rod Rosenstein, DAG; Gene Hamilton, OAG;     Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>                     Steven Engel, OLC                            designation
CD-US-00014621A   CD-US-00014623A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene (OAG)                        Rod Rosenstein, DAG; Gene Hamilton, OAG;     Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>                   Steven Engel, OLC                            designation



                                                                                                                                                      Page 59 of 60
                                                                                                                    Case 2:19-cv-05217-SRB Document 99-3 Filed 04/09/21 Page 61 of 61


                                                                                                                                        CD-US-004 (Revised)_Privilege Log.xlsx

Prod_BEGDOC#      Prod_ENDDOC#      File Ext.   Redacted or Withheld                 Basis for Claim             Parent or Attachment     DOCDATE                          Author                  Recipient              Attorney/Staff Name                     Subject and/or Description
CD-US-00014624A   CD-US-00014625A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Hamilton, Gene (OAG)        Engel, Steven A. (OLC)      Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>     Steven Engel, OLC                          designation
CD-US-00014626A   CD-US-00014627A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene (OAG)        Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>   Steven Engel, OLC                          designation
CD-US-00014628A   CD-US-00014629A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Hamilton, Gene (OAG)        Engel, Steven A. (OLC)      Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>     Steven Engel, OLC                          designation
CD-US-00014630A   CD-US-00014631A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Hamilton, Gene (OAG)        Engel, Steven A. (OLC)      Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>     Steven Engel, OLC                          designation
CD-US-00014632A   CD-US-00014632A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene (OAG)        Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>   Steven Engel, OLC                          designation
CD-US-00014633A   CD-US-00014633A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Hamilton, Gene (OAG)        Engel, Steven A. (OLC)      Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <saengel@jmd.usdoj.gov>     Steven Engel, OLC                          designation
CD-US-00014634A   CD-US-00014634A     MSG             Redacted         Attorney Client Privilege; Work Product          E-Mail            6/24/2018     Engel, Steven A. (OLC)      Hamilton, Gene (OAG)        Rod Rosenstein, DAG; Gene Hamilton, OAG;   Legal analysis and discussion of UAC status
                                                                                                                                                                                    <ghamilton@jmd.usdoj.gov>   Steven Engel, OLC                          designation
CD-US-00014720A   CD-US-00014725A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          2/7/2018      ICE-OPLA-ALOIACONO                                      Dimple Shah, DHS; John Walk, WH; Chad      Draft memorandum from DHS to DOJ
                                                                                                                                                                                                                Readler, DOJ; Gene Hamilton, OAG           providing DHS's response to DOJ analysis of
                                                                                                                                                                                                                                                           risk associated with a draft MOA between
                                                                                                                                                                                                                                                           ORR and DHS regarding consultation and
                                                                                                                                                                                                                                                           information sharing in UAC matters
CD-US-00014727A   CD-US-00014732A     docx            Redacted         Attorney Client Privilege; Work Product        Attachment          2/7/2018      ICE-OPLA-ALOIACONO                                      Dimple Shah, DHS; John Walk, WH; Chad      Draft memorandum from DHS to DOJ
                                                                                                                                                                                                                Readler, DOJ; Gene Hamilton, OAG           providing DHS's response to DOJ analysis of
                                                                                                                                                                                                                                                           risk associated with a draft MOA between
                                                                                                                                                                                                                                                           ORR and DHS regarding consultation and
                                                                                                                                                                                                                                                           information sharing in UAC matters




                                                                                                                                                      Page 60 of 60
